EXHIBIT 10.1

 

$110,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

EINSTEIN NOAH RESTAURANT GROUP, INC.
(formerly known as NEW WORLD RESTAURANT GROUP, INC.),
as Borrower,

The Several Lenders
from Time to Time Parties Hereto,

and

WELLS FARGO FOOTHILL, INC.,
as Administrative Agent

Dated as of June 28, 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 



Page

 

 

Section 1.

DEFINITIONS

1

 

 

 

1.1.

Defined Terms

1

1.2.

Other Definitional Provisions

26

 

 

 

Section 2.

AMOUNT AND TERMS OF TERM COMMITMENTS

28

 

 

 

2.1.

Term Commitments

28

2.2.

Procedure for Term Loan Borrowing

28

2.3.

Repayment of Term Loans

29

 

 

 

Section 3.

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

29

 

 

 

3.1.

Revolving Commitments

29

3.2.

Procedure for Revolving Loan Borrowing

29

3.3.

Swingline Commitment

30

3.4.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

30

3.5.

Commitment Fees, etc

32

3.6.

Termination or Reduction of Revolving Commitments

32

3.7.

L/C Commitment

33

3.8.

Procedure for Issuance of Letter of Credit

33

3.9.

Fees and Other Charges

33

3.10.

L/C Participations

34

3.11.

Reimbursement Obligation of the Borrower

35

3.12.

Obligations Absolute

35

3.13.

Letter of Credit Payments

36

3.14.

Applications

36

 

 

 

Section 4.

GENERAL PROVISIONS APPLICABLE   TO LOANS AND LETTERS OF CREDIT

36

 

 

 

4.1.

Optional Prepayments

36

4.2.

Mandatory Prepayments and Commitment Reductions

37

4.3.

Conversion and Continuation Options

38

4.4.

Limitations on Eurodollar Tranches

38

4.5.

Interest Rates and Payment Dates

39

4.6.

Computation of Interest and Fees

40

4.7.

Inability to Determine Interest Rate

40

4.8.

Apportionment and Application

40

4.9.

Requirements of Law

43

4.10.

Taxes

45

4.11.

Indemnity

46

4.12.

Change of Lending Office

47

4.13.

Replacement of Lenders

47

 

i


--------------------------------------------------------------------------------


 

Page

 

 

 

4.14.

Evidence of Debt

47

4.15.

Illegality

48

 

 

 

Section 5.

REPRESENTATIONS AND WARRANTIES

48

 

 

 

5.1.

Financial Condition

48

5.2.

No Change

49

5.3.

Corporate Existence; Compliance with Law

49

5.4.

Power; Authorization; Enforceable Obligations

49

5.5.

No Legal Bar

50

5.6.

Litigation

50

5.7.

No Default

50

5.8.

Ownership of Property; Liens

50

5.9.

Intellectual Property

50

5.10.

Taxes

51

5.11.

Federal Regulations

51

5.12.

Labor Matters

51

5.13.

ERISA

51

5.14.

Investment Company Act; Other Regulations

52

5.15.

Subsidiaries

52

5.16.

Use of Proceeds

52

5.17.

Environmental Matters

52

5.18.

Accuracy of Information, etc.

53

5.19.

Security Documents

53

5.20.

Solvency

54

5.22.

Inactive Subsidiaries

54

5.23.

Material Contracts

54

5.24.

Bank Accounts

54

5.25.

Insurance

54

 

 

 

Section 6.

CONDITIONS PRECEDENT

54

 

 

 

6.1.

Conditions to the Closing Date

54

6.2.

Conditions to the Initial Borrowing Date

58

6.3.

Conditions to Each Extension of Credit

58

 

 

 

Section 7.

AFFIRMATIVE COVENANTS

59

 

 

 

7.1.

Financial Statements

59

7.2.

Certificates; Other Information

60

7.3.

Payment of Obligations

61

7.4.

Maintenance of Existence; Compliance

61

7.5.

Maintenance of Property; Insurance

61

7.6.

Inspection of Property; Books and Records; Discussions

61

7.7.

Notices

62

7.8.

Environmental Laws

62

7.9.

Interest Rate Protection

63

 

ii


--------------------------------------------------------------------------------


 

Page

 

 

 

7.10.

Additional Collateral, etc.

63

7.11.

Further Assurances

64

 

 

 

Section 8.

NEGATIVE COVENANTS

65

 

 

 

8.1.

Financial Condition Covenants

65

8.2.

Indebtedness

66

8.3.

Liens

67

8.4.

Fundamental Changes

68

8.5.

Disposition of Property

69

8.6.

Restricted Payments

69

8.7.

Capital Expenditures

70

8.8.

Investments

70

8.9.

Certain Payments and Modifications of Certain Debt Instruments

72

8.10.

Transactions with Affiliates

72

8.11.

Sales and Leasebacks

72

8.12.

Hedge Agreements

72

8.13.

Changes in Fiscal Periods

73

8.14.

Negative Pledge Clauses

73

8.15.

Clauses Restricting Subsidiary Distributions

73

8.16.

Lines of Business

73

8.17.

Inactive Subsidiaries

73

 

 

 

Section 9.

EVENTS OF DEFAULT

74

 

 

 

Section 10.

THE AGENTS

77

 

 

 

10.1.

Appointment and Authorization of Administrative Agent

77

10.2.

Delegation of Duties

78

10.3.

Liability of the Administrative Agent

78

10.4.

Reliance by Administrative Agent

78

10.5.

Notice of Default or Event of Default

79

10.6.

Credit Decision

79

10.7.

Costs and Expenses; Indemnification

80

10.8.

Agent in Its Individual Capacity

80

10.9.

Successor Administrative Agent

81

10.10.

Lenders in Individual Capacity

81

10.11.

Administrative Agent, L/C Arranger and Issuing Lender Generally

81

10.12.

[intentionally omitted]

82

10.13.

The Issuing Lender; the L/C Arranger

82

10.14.

Agency for Perfection

82

10.15.

Payments by Agent to the Lenders

82

10.16.

Concerning the Collateral and Related Loan Documents

82

10.17.

Several Obligations; No Liability

82

 

 

 

Section 11.

MISCELLANEOUS

83

 

iii


--------------------------------------------------------------------------------


\

Page

 

 

 

11.1.

Amendments and Waivers

83

11.2.

Notices

85

11.3.

No Waiver; Cumulative Remedies

86

11.4.

Survival of Representations and Warranties

86

11.5.

Payment of Expenses and Taxes

86

11.6.

Successors and Assigns; Participations and Assignments

87

11.7.

Adjustments; Set-off

91

11.8.

Counterparts; Electronic Execution

92

11.9.

Severability

92

11.10.

Integration

92

11.11.

GOVERNING LAW

92

11.12.

Submission To Jurisdiction; Waivers

93

11.13.

Acknowledgments

93

11.14.

Releases of Guarantees and Liens

93

11.15.

Confidentiality

94

11.16.

Revival and Reinstatement of Obligations

95

11.17.

WAIVERS OF JURY TRIAL

95

11.18.

Bank Product Providers

95

11.19

Borrower Acknowledgment of Prior Obligations and Continuation Thereof

95

11.20

No Novation

96

11.21.

Delivery of Addenda

96

 

iv


--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

5.4

Consents, Authorizations, Filings and Notices

 

5.15

Subsidiaries

 

5.19(a)

UCC Filing Jurisdictions

 

5.22

Inactive Subsidiaries

 

5.24

Bank Accounts

 

5.25

Insurance

 

8.2(f)

Existing Indebtedness

 

8.3(g)

Existing Liens

 

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

A

Form of Addendum

 

B

Form of Assignment and Assumption

 

C

Form of Compliance Certificate

 

D

Form of Guarantee and Collateral Agreement

 

 

 

 

E

[Reserved]

 

F

Form of Exemption Certificate

 

G-1

Form of Term Note

 

G-2

Form of Revolving Note

 

G-3

Form of Swingline Note

 

G-4

Form of Incremental Term Note

 

H

Form of Closing Certificate

 

I

Form of Legal Opinion of Holme Roberts & Owen LLP

 

J

[Reserved]

 

K

[Reserved]

 

L

[Reserved]

 

M

Form of Solvency Certificate

 

 

v


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 28, 2007, among EINSTEIN
NOAH RESTAURANT GROUP, INC., a Delaware corporation (formerly known as NEW WORLD
RESTAURANT GROUP, INC.) (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), and WELLS FARGO FOOTHILL, INC., as arranger and administrative agent
for the Lenders (“WFF” and, in such capacity, together with its successors and
assigns, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, the several banks and other financial institutions or
entities from time to time parties thereto, and WFF, as a lender and the
administrative agent, entered into that certain First Lien Credit Agreement
dated as of January 26, 2006 (as amended and as in effect immediately prior to
the effectiveness of this Agreement (as defined below), the “Original Credit
Agreement”);

WHEREAS, the Borrower wishes to amend and restate the Original Credit Agreement,
to, among other things, (a) refinance certain of the Borrower’s existing
Indebtedness, (b) fund certain fees and expenses associated with the Facility,
and (c) finance the ongoing working capital, capital expenditure, and general
corporate needs of Borrower and its Subsidiaries, it being understood that no
repayment of the obligations under the Original Credit Agreement is being
effected hereby, but rather this Agreement is merely an amendment and
restatement of the Original Credit Agreement in accordance with the terms
hereof.; and

WHEREAS, the Lenders are willing to amend and restate the Original Credit
Agreement upon and subject to the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree that the Original Credit Agreement is
amended and restated in its entirety as follows:


SECTION 1.    DEFINITIONS

1.1.          Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

“ACH Transactions”:  any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.

“Acquisition”: as to any Person, (a) the acquisition of all of the Capital Stock
of another Person, (b) the acquisition of all or substantially all of the assets
of any other Person or (c) the acquisition of all or substantially all of the
assets constituting a business line or division of any other Person.

“Addendum”:  an instrument, substantially in the form of Exhibit A, by which a
Lender becomes a party to this Agreement as of the Closing Date.


--------------------------------------------------------------------------------


“Administrative Agent”:  as defined in the preamble to this Agreement.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Initial Borrowing Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Term Loans, (ii) the aggregate then
unpaid principal amount of such Lender’s Incremental Term Loans, and (iii) the
amount of such Lender’s Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  this Amended and Restated Credit Agreement.

“Applicable Margin”:  as of any date of determination (with respect to
outstanding Revolving Loans or portion of the Term Loan or Incremental Term Loan
on such date that are Base Rate Loans or Eurodollar Loans, as the case may be),
the margins set forth in the following table that correspond to the most recent
Consolidated Leverage Ratio calculation delivered to Administrative Agent
pursuant to Section 7.2 of this Agreement; provided, however, that for the
period from the Closing Date through the date Administrative Agent receives the
Consolidated Leverage Ratio calculation in respect of the testing period ending
June 30, 2007, the Applicable Margins shall be at “Level II”:

Level

 

Consolidated Leverage Ratio

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin for
Base Rate Loans

 

I

 

> 2.25:1.0

 

2.25

%

1.25

%

II

 

< 2.25:1.0 but > 1.50:1.0

 

2.00

%

1.00

%

III

 

< 1.50:1.0

 

1.75

%

0.75

%

 

“Application”:  an application, in such form as the L/C Arranger or the Issuing
Lender may specify from time to time, requesting the L/C Arranger to cause a
Letter of Credit (or Underlying Letter of Credit) to be issued (which
application shall be subject to Section 3.14).

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations on the Maturity Date, to the extent that the Obligations
are, by their express

2


--------------------------------------------------------------------------------


terms, due and payable on the Maturity Date, or (b) an Event of Default that is
continuing and the election by the Required Lenders to declare all or any
portion of the Obligations to be due and payable, to terminate the Revolver
Commitment, or to exercise remedies against the Collateral, in each case in
accordance with the terms hereof or under the Loan Documents.

“Approved Fund”:  as defined in Section 11.6(c).

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e) and (h) of Section 8.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $500,000.

“Assignee”:  as defined in Section 11.6(b).

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit B.

“Authorized Person”: the president, chief executive officer or chief financial
officer and any other officer or employee designated as such by the president,
chief executive officer or chief financial officer of the Borrower.

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding, provided that, in calculating any Lender’s (other than the
Swingline Lender) Revolving Extensions of Credit for purposes of determining
such Lender’s Available Revolving Commitment pursuant to Section 3.5, the
aggregate principal amount of Swingline Loans then outstanding shall be zero.

“Bank Product”: any cash management services and hedging services extended to
Borrower or its Subsidiaries by a Bank Product Provider (other than pursuant to
this Agreement) including:  (a) ACH Transactions, (b) cash management, including
controlled disbursement, accounts or services, or (c) transactions under Hedge
Agreements.

“Bank Product Agreements”: those agreements entered into from time to time by
Borrower or its Subsidiaries with a Bank Product Provider in connection with the
obtaining of any of the Bank Products.

“Bank Product Obligations”: all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that Borrower or its
Subsidiaries are obligated to reimburse to Administrative Agent or any member of
the Lender Group as a result of Administrative Agent or such member of the
Lender Group purchasing participations from, or executing indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Borrower or its Subsidiaries
pursuant to either (i) the terms of any such Bank Product Agreement or (ii) the

3


--------------------------------------------------------------------------------


Borrower’s request; provided, that (x) Obligations of the Borrower or any
Subsidiary under any Bank Product Agreement shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations secured or guaranteed thereby (other than Obligations
under such Bank Product Agreement) are so secured and guaranteed, and (y) any
release of Collateral or Guarantors effected in the manner permitted hereby
shall not require the consent of any Bank Product Provider.  The execution and
delivery of any Bank Product Agreement shall not create in favor of any Bank
Product Provider any rights hereunder or any of the Loan Documents in connection
with the management or release of any Collateral or of the Obligations of any
Guarantor under the Loan Documents.

“Bank Product Provider”: Wells Fargo Bank or any of its Affiliates, or any
Lender or any of their Affiliates.

“Bankruptcy Code”:  Title 11 of the United States Code, as in effect from time
to time.

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%.  For purposes hereof:  “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Bank as its prime
rate in effect at its principal office in San Francisco, California (the Prime
Rate not being intended to be the lowest rate of interest charged by the
Reference Bank in connection with extensions of credit to debtors).  Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble to this Agreement.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”:  as defined in Section 5.17(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”:  for any period, with respect to any Person, without
duplication, (i) the aggregate of all expenditures by such Person and its
Subsidiaries for the

4


--------------------------------------------------------------------------------


acquisition of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements) during such period, in each
case, that should be capitalized under GAAP on a consolidated balance sheet of
such Person and its Subsidiaries, and (ii) Capital Lease Obligations incurred by
such Person and its Subsidiaries during such period, provided that (a) the cost
of any Investment permitted under Sections 8.8(k) or 8.8(l) shall not constitute
a Capital Expenditure by the Borrower or any of its Subsidiaries and (b) Capital
Expenditures funded with Reinvestment Deferred Amounts shall not be deemed to be
Capital Expenditures.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateralized Surety Bonds”: Indebtedness of the Borrower and its
Subsidiaries in respect of surety bonds permitted under Section 8.2(k)(A) to the
extent such Indebtedness is cash collateralized with cash or Cash Equivalents
subject to a Lien in favor of the holders of such Indebtedness.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one calendar year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$500,000,000; (c) commercial paper of an issuer rated at least A-1 by Standard &
Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc.
(“Moody’s”), or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any commercial bank satisfying the requirements of
clause (b) of this definition;

5


--------------------------------------------------------------------------------


or (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition or money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have
portfolio assets of at least $5,000,000,000.

“Closing Date”:  the date on which the conditions precedent set forth in
Section 6.1 shall have been satisfied.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Coke Beverage Marketing Agreement”:  the Beverage Marketing Agreement, dated as
of December 30, 2004, among the Borrower, The Coca-Cola Company and Odwalla
Inc., as amended from time to time.

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Commitment”:  as to any Lender, the sum of the Term Commitment, the Incremental
Term Loan Commitment, and the Revolving Commitment of such Lender.

“Commitment Fee Rate”:  0.50% per annum.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b) or (c) of the Code (and, solely for
purposes of Section 412 of the Code, under Section 414(m), (n), and (o) of the
Code).

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

“Conduit Lender”:  any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents but including any “restricted cash” under GAAP) that would, in
conformity

6


--------------------------------------------------------------------------------


with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Subsidiaries at
such date.

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Long-Term Debt of the Borrower and its Subsidiaries and (b)
without duplication of clause (a) above, all Indebtedness consisting of
Revolving Loans or Swingline Loans to the extent otherwise included therein.

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent deducted in determining Consolidated
Net Income for such period, the sum of (a) income tax expense, (b) interest
expense, amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans, the Second Lien Term Loans and the Subordinated Loans),
including without limitation all unamortized debt issuance costs and prepayment
fees relating to the Second Lien Term Loans or the Subordinated Loans, (c)
depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary charges or extraordinary losses determined in accordance with
GAAP, (f) non-cash compensation expenses arising from the issuance of stock,
options to purchase stock and stock appreciation rights to the employees of the
Borrower, (g) reasonable legal, accounting, financing, consulting, advisory and
out-of-pocket fees and expenses incurred in connection with the initial
consummation of permitted incurrences of Indebtedness by the Borrower or any of
its Subsidiaries after the date hereof under Section 8.2(a), 8.2(c), 8.2(g),
8.2(l) or 8.2(m), issuances of Capital Stock of the Borrower, permitted
Dispositions under Sections 8.5(f), 8.5(g) or 8.5(i) and permitted Investments
under Sections 8.8(k) or 8.8(l), (h) fees and expenses related to store closures
incurred during the first three fiscal years ending after the Original Borrowing
Date and not exceeding $1,000,000 per fiscal year, (i) non-cash charges related
to changes in the exposure of the Borrower and its Subsidiaries under Hedge
Agreements, and (j) any other non-cash charges, non-cash expenses or non-cash
losses of the Borrower or any of its Subsidiaries for such period (excluding any
such charge, expense or loss incurred in the ordinary course of business that
constitutes an accrual of or a reserve for cash charges for any future period),
provided, however, that cash payments made in such period or in any future
period in respect of such non-cash charges, expenses or losses (excluding any
such charge, expense or loss incurred in the ordinary course of business that
constitutes an accrual of or a reserve for cash charges for any future period)
shall be subtracted from Consolidated Net Income in calculating Consolidated
EBITDA in the period when such payments are made, and minus, to the extent
included in determining such Consolidated Net Income for such period, the sum of
(a) interest income, (b) any extraordinary income or gains determined in
accordance with GAAP and (c) any other non-cash income (excluding any items that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period that are described in the parenthetical to clause
(l) above), all as determined on a consolidated basis.  For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Borrower or any of its Subsidiaries shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if

7


--------------------------------------------------------------------------------


positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Borrower or any of its Subsidiaries
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period.  As
used in this definition, “Material Acquisition” means any Acquisition that
involves the payment of consideration by the Borrower and its Subsidiaries in
excess of $2,500,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $2,500,000.

“Consolidated Debt”: on any date of determination, Consolidated Total Debt as of
such date minus the aggregate amount of unsecured Indebtedness on such date.

“Consolidated Fixed Charge Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period plus Consolidated Lease Expense for such
period less the amount of Capital Expenditures made during such period (net of
(y) any proceeds reinvested in accordance with the applicable provisions of this
Agreement, and (z) any proceeds of related financings (other than Revolving
Loans) with respect to such Capital Expenditures), to (b) Consolidated Fixed
Charges for such period.

“Consolidated Fixed Charges”:  for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) principal payments in
respect of Consolidated Total Debt that are required to be paid during such
period (other than prepayments of the Obligations pursuant to Section 4.2(d)
that are required to be paid during such period), (c) all federal, state, and
local income taxes paid or payable in cash during such period, and
(d) Consolidated Lease Expense for such period.

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness
(other than the Excluded Items) of the Borrower and its Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Hedge
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP).

“Consolidated Lease Expense”:  for any period, the excess of (a) the aggregate
amount of fixed and contingent rentals payable by the Borrower and its
Subsidiaries for such period with respect to leases of real and personal
property, determined on a consolidated basis in accordance with GAAP, provided
that payments in respect of Capital Lease Obligations shall not be included in
this clause (a), over (b) the aggregate amount of rentals paid to the Borrower
and its Subsidiaries during such period with respect to leases of real and
personal property by the Borrower and its Subsidiaries, provided that payments
in respect of Capital Lease Obligations shall not be included in this clause
(b); provided further, that Consolidated Lease Expense shall not include any
fixed or contingent rentals payable by Persons (other than the Borrower and its
Subsidiaries) with respect to leases of real or personal property solely because
such rentals are subject to a Guarantee Obligation issued by the Borrower or any
of its Subsidiaries unless such

8


--------------------------------------------------------------------------------


Persons shall be in default of their obligations under any such leases or such
rentals shall actually be paid by the Borrower and its Subsidiaries.

“Consolidated Leverage Ratio”: at any time, the ratio of (a) Consolidated Total
Debt at such time to (b) Consolidated EBITDA for the most recent period of four
consecutive fiscal quarters for which financial statements have been delivered.

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person (other than a Subsidiary of the Borrower) in which
the Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (b) the
undistributed earnings of any Subsidiary of the Borrower (other than a
Subsidiary Guarantor) to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary, provided, that this clause (b)
shall not apply to customary surplus requirements under applicable law related
to the payment of dividends.

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries as set forth on a consolidated
balance sheet of the Borrower at such date in accordance with GAAP, determined
on a consolidated basis in accordance with GAAP, excluding (i) the Excluded
Items and (ii) items that appear solely in the footnotes thereto.

“Consolidated Total Debt Limiter”: at any time, an amount equal to 2.75 times
the Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters for which financial statements have been delivered.

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Continuing Directors”:  the directors of the Borrower on the Closing Date,
after giving effect to the transactions contemplated hereby, and each other
director, if such other director’s nomination for election to the board of
directors of the Borrower is recommended by at least 51% of the then Continuing
Directors or such other director receives the vote of the Permitted Investors in
his or her election by the shareholders of the Borrower.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control Agreement”: a control agreement in favor of the Administrative Agent
having terms and conditions reasonably satisfactory to the Administrative Agent
and executed and delivered by the financial institution with whom the relevant
account is maintained and the applicable Loan Parties.

9


--------------------------------------------------------------------------------


“Control Investment Affiliate”:  as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies.  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”:  as defined in Section 4.13.

“Disposition”:  with respect to any Property, any sale, lease, license, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“ECF Percentage”:  50%.

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:  the rate per annum, determined by Administrative Agent
in accordance with its customary procedures, and utilizing such electronic or
other quotation sources as it considers appropriate (it being understood and
agreed that such rate shall be determined by Administrative Agent based on a
publicly available objective quotation source unless no such publicly available
objective quotation source is available), to be the rate at which Dollar
deposits (for delivery on the first day of the requested Interest Period) are
offered to major

10


--------------------------------------------------------------------------------


banks in the London interbank market 2 Business Days prior to the commencement
of the requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the Eurodollar Loan requested (whether as an
initial Eurodollar Loan or as a continuation of a Eurodollar Loan or as a
conversion of a Base Rate Loan to a Eurodollar Loan) by Borrower in accordance
with this Agreement, which determination (so long as such determination is based
on a publicly available objective quotation source) shall be conclusive in the
absence of manifest error. As of the Closing Date, notice is hereby given that
the reporting entity relied upon for the determination of the Eurodollar Base
Rate for the purposes of this Agreement is Bloomberg L.P..

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

Eurodollar Base Rate

 

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year (other than Consolidated Net Income arising out of any Asset Sale during
such fiscal year), (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such fiscal year,
(iv) the aggregate net amount of non-cash loss on the Disposition of Property by
the Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income, and (v) cash payments in respect of
the net decrease (if any) during such period of outstanding Investments under
Sections 8.8 (d), (f) and (g), over (b) the sum, without duplication, of (i) the
amount of all non-cash gains or credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount of Capital Expenditures of
the Borrower and its Subsidiaries during such fiscal year (excluding the
principal amount of Indebtedness incurred to finance such expenditures (but
including repayments of any such Indebtedness incurring during such period or
any prior period)), (iii) the aggregate amount of all prepayments of Revolving
Loans and Swingline Loans during such fiscal year to the extent accompanying
permanent optional reductions of the Revolving Commitments and all optional
prepayments of the Term Loans and Incremental Term Loans during such fiscal year
together with any prepayment premium paid in connection therewith, (iv) the
aggregate amount of all regularly scheduled principal payments of Long-Term

11


--------------------------------------------------------------------------------


Debt (including the Term Loans and the Incremental Term Loans) of the Borrower
and its Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (v) increases in Consolidated Working
Capital for such fiscal year, (vi) the aggregate net amount of non-cash gain on
the Disposition of Property by the Borrower and its Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income, (vii) cash
payments in respect of the net increase (if any) during such period of
outstanding Investments under Sections 8.8(d), (f) and (g) and (viii) cash
contributions required by law to be made to, and made to, any Plan during such
period.

“Excess Cash Flow Application Date”:  as defined in Section 4.2.

“Excluded Indebtedness”:  all Indebtedness permitted by Section 8.2.

“Excluded Items”: collectively, (i) the Series Z Preferred, (ii) the NJEDA Debt,
(iii) the Indebtedness under the Coke Beverage Marketing Agreement and (iv) Cash
Collateralized Surety Bonds, provided, that (x) the NJEDA Debt shall constitute
an Excluded Item only to the extent cash reserves are maintained exclusively for
the purpose of repaying the NJEDA Debt at its maturity and (y) the Coke Beverage
Marketing Agreement shall only constitute an Excluded Item to the extent a
default shall not have occurred and be continuing thereunder which permits The
Coca-Cola Company to terminate such agreement (after giving effect to any
applicable cure periods) and to cause the “Advance” or similar advances
thereunder to become due and payable unless the parties to the Coke Beverage
Marketing Agreement are negotiating in good faith to resolve such default in
accordance with the dispute resolution provisions in such agreement (in which
case the Coke Beverage Marketing Agreement shall remain an Excluded Item until
the parties are no longer engaged in such negotiations in accordance with such
provisions).

“Facility”:  each of (a) the Term Commitments and the Incremental Term
Commitments, and the Term Loans and the Incremental Term Loans made thereunder
respectively and (b) the Revolving Commitments and the extensions of credit made
thereunder (the “Revolving Facility”).

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Bank from three federal
funds brokers of recognized standing selected by it.

“Fee Letter”:  means that certain fee letter, dated as of the date hereof,
between Borrower and Agent.

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

12


--------------------------------------------------------------------------------


“Funding Office”:  the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”:  the collective reference to the Borrower and its respective
Subsidiaries.

“Guarantee and Collateral Agreement”:  the Amended and Restated Guarantee and
Collateral Agreement to be executed and delivered by the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit D.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Hedge Agreements”:  any agreement with respect to any cap, swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference

13


--------------------------------------------------------------------------------


to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payment only on account of services provided by current or former directors,
officers, employees or consultant of the Borrower or the Subsidiary Guarantors
shall be a swap agreement.

“Inactive Subsidiaries”: the Subsidiaries listed on Part A of Schedule 5.22.

“Incremental Borrowing Date”: the date, specified by the Borrower in
Section 2.2(b), which must be on or before June 30, 2009, provided that all of
the conditions precedent set forth in Sections 6.3 and 6.4 are first (or
simultaneously) satisfied or waived.

“Incremental Term Loan”: as defined in Section 2.1(b).

“Incremental Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make an Incremental Term Loan to the Borrower hereunder in a
principal amount not to exceed the amount set forth under the heading
“Incremental Term Commitment” under such Lender’s name on such Lender’s Addendum
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto.  The original amount of the Incremental Term Loan Commitment is
$57,000,000.

“Incremental Term Loan Commitment Period”: the period from and including the
Closing Date to and including June 30, 2009.

“Incremental Term Loan Lender”: each Lender that has an Incremental Term Loan
Commitment or that holds an Incremental Term Loan.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business that are not
outstanding after the later of (i) 60 days after the invoice date or (ii) 30
days after payment is due), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (g) for the purpose of
Section 8.2 and the definition of Replacement Equity only, the liquidation value
of all mandatorily redeemable preferred Capital Stock of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, (j) for the purposes of Section 8.2 and Section 9(e) only,
all obligations of such

14


--------------------------------------------------------------------------------


Person in respect of Hedge Agreements and (k) other than with respect to Section
9(e), all obligations under the Coke Beverage Marketing Agreement or other
similar agreements to the extent such obligations constitute “take-or-pay”
arrangements, provided, that for the purposes of this definition, the “principal
amount” of the obligations of such Person in respect of any Hedge Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedge Agreement
were terminated at such time.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Initial Borrowing Date”:  the first date occurring on or after June 28, 2007 on
which all the conditions precedent set forth in Sections 6.1 and 6.3 shall have
been satisfied, provided, that such date shall occur no later than 40 days after
the Closing Date.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvency Proceeding”:  any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”:  (a) as to any Base Rate Loan (other than any Swingline
Loans), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) with respect to any Swingline Loan, the date of
any repayment thereof.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of

15


--------------------------------------------------------------------------------


borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent no later than 11:00 A.M., New York City time,
on the date that is three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(I)            IF ANY INTEREST PERIOD WOULD OTHERWISE END ON A DAY THAT IS NOT A
BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO CARRY SUCH INTEREST
PERIOD INTO ANOTHER CALENDAR MONTH IN WHICH EVENT SUCH INTEREST PERIOD SHALL END
ON THE IMMEDIATELY PRECEDING BUSINESS DAY;

(II)           THE BORROWER MAY NOT SELECT AN INTEREST PERIOD UNDER A PARTICULAR
FACILITY THAT WOULD EXTEND BEYOND THE REVOLVING TERMINATION DATE OR BEYOND THE
DATE FINAL PAYMENT IS DUE ON THE TERM LOANS OR THE INCREMENTAL TERM LOANS, AS
THE CASE MAY BE; AND

(III)          ANY INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL END ON THE LAST
BUSINESS DAY OF A CALENDAR MONTH.

“Investments”:  as defined in Section 8.8.

“Issuing Lender”:  any financial institution designated by the L/C Arranger as
an Issuing Lender hereunder.  To the extent that there is more than one Issuing
Lender, each reference to “Issuing Lender” herein shall be deemed, where
appropriate, to be a reference to the relevant Issuing Lender with respect to
the relevant Letter of Credit.

“L/C”: as defined in Section 3.7.

“L/C Arranger”: Wells Fargo Foothill, Inc., in its capacity as the party
responsible for causing the issuance of Letters of Credit hereunder.

“L/C Commitment”:  $20,000,000.

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.

“L/C Obligations”:  at any time, an amount equal to the sum, without
duplication, of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit, (b) except to the extent the Letter of Credit
will, immediately upon issuance thereof, replace another outstanding Letter of
Credit, the Stated Amount of any Letter of Credit for which an Application has
been submitted and is pending and has not been withdrawn or revoked, but that
has not yet been issued, and (c) the aggregate amount of drawings under Letters
of Credit that have not then been reimbursed pursuant to Section 3.11.

16


--------------------------------------------------------------------------------


“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“L/C Undertaking”: as defined in Section 3.7.

“Lender Group”: individually and collectively, each of the Lenders (including
the Issuing Lender) and Administrative Agent.

“Lender Group Expenses”: all fees, costs, and expenses (including taxes, and
insurance premiums) required to be paid by Borrower pursuant to Section 11.5.

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letter of Credit”: an L/C or an L/C Undertaking, as the context requires.

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”:  any loan made by any Lender pursuant to this Agreement, including
without limitation Revolving Loans, Term Loans, and Incremental Term Loans.

“Loan Documents”:  this Agreement, the Applications, the Security Documents, the
Syndication Letter, the Fee Letter, and the Notes.

“Loan Parties”:  each Group Member that is a party to a Loan Document.

“Long-Term Debt”:  as to any Person, all Indebtedness of such Person that
matures more than one fiscal year from the date of its creation or matures
within one fiscal year from such date but is renewable or extendible, at the
option of such Person, to a date more than one fiscal year from such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one fiscal year from
such date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one
fiscal year from the date of its creation and, in the case of the Borrower,
Indebtedness in respect of the Loans.

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans, Incremental
Term Loans, or the Total Revolving Extensions of Credit, as the case may be,
outstanding under such Facility (or, in the case of the Revolving Facility,
prior to any termination of the Revolving Commitments, the holders of more than
50% of the Total Revolving Commitments).

“Material Acquisition”: as defined in the definition of Consolidated EBITDA.

17


--------------------------------------------------------------------------------


“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or results of operations of
the Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maturity Date”:  June 28, 2012.

“Mortgage”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties.

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by any Group Member in the form of cash and
Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or by the Disposition of any non-cash consideration
received in connection therewith or otherwise, but only as and when received) of
such Asset Sale or Recovery Event, net of attorneys’ fees, accountants’ fees,
other consultants’ fees, investment banking or brokerage fees, amounts required
to be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and net of reserve amounts established by the Borrower or any of
its Subsidiaries for liabilities reasonably anticipated in connection with such
Asset Sale or Recovery Event so long as such reserve amounts are comprised of
segregated cash or Cash Equivalents and will constitute Net Cash Proceeds to the
extent such reserve amounts are no longer required to be maintained and (b) in
connection with any issuance or sale of Capital Stock, any capital contribution
or any incurrence of Indebtedness, the cash proceeds received by any Group
Member from such issuance, contribution or incurrence, net of attorneys’ fees,
other consultants’ fees, investment banking or brokerage fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

“NJEDA Debt”:  the New Jersey Economic Development Authority Notes in a
principal amount (including accrued interest) not to exceed $1,268,000.

“Non-Excluded Taxes”:  as defined in Section 4.10(a).

“Non-U.S. Lender”:  as defined in Section 4.10(d).

18


--------------------------------------------------------------------------------


“Notes”:  the collective reference to any promissory note evidencing Loans.

“Obligations”:  (a) all loans (including the Term Loans and Incremental Term
Loans), Revolving Loans, debts, principal, interest (including any interest that
accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), contingent reimbursement obligations with respect to
outstanding Letters of Credit, premiums, liabilities, obligations (including
indemnification obligations), fees, charges, costs, Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), lease payments, guaranties,
covenants, and duties of any kind and description owing by Borrower to the
Lender Group, in each case pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all other expenses or other
amounts that Borrower is required to pay or reimburse by the Loan Documents or
by law or otherwise in connection with the Loan Documents, and (b) all Bank
Product Obligations.  Any reference in this Agreement or in the Loan Documents
to the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“Original Borrowing Date”: February 28, 2006.

“Original Closing Date”:  January 26, 2006.

“Original Credit Agreement”: as defined in the recitals hereto.

“Original Loan Documents”:  as defined in Section 11.19.

“Original Term Loan”:  as defined in Section 11.19.

“Original Total Revolving Commitments”:  as defined in Section 11.19.

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”:  as defined in Section 11.6(c).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Investors”:  the collective reference to the Sponsor and its Control
Investment Affiliates.

19


--------------------------------------------------------------------------------


“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pro Forma Balance Sheet”:  as defined in Section 5.1(a).

“Pro Rata Share”:  as of any date of determination:

(a)           with respect to a Lender’s obligation to make Revolving Loans and
right to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolving Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolving
Commitment, by (z) the aggregate Revolving Commitments of all Lenders, and (ii)
from and after the time that the Revolving Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Revolving Loans by (z) the
aggregate outstanding principal amount of all Revolving Loans,

(b)           with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and right to receive payments of fees
with respect thereto, (i) prior to the Revolving Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolving
Commitment, by (z) the aggregate Revolving Commitments of all Lenders, and (ii)
from and after the time that the Revolving Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Revolving Loans by (z) the
aggregate outstanding principal amount of all Revolving Loans,

(c)           with respect to a Lender’s obligation to make the Term Loan and
right to receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Term Loan, the percentage obtained by dividing
(y) such Lender’s Term Loan Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan Commitments, and (ii) from and after the making of the Term
Loan, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loan by (z) the principal amount of the Term Loan,

(d)           with respect to a Lender’s obligation to make the Incremental Term
Loan and right to receive payments of interest, fees, and principal with respect
thereto, (i) prior to the making of the Incremental Term Loan, the percentage
obtained by dividing (y) such Lender’s Incremental Term Loan Commitment, by (z)
the aggregate amount of all Lenders’ Incremental Term Loan Commitments, and (ii)
from and after the making of the Incremental Term Loan, the percentage obtained
by dividing (y) the principal amount of such Lender’s portion of the Incremental
Term Loan by (z) the principal amount of the Incremental Term Loan, and

(e)           with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 10.7), the
percentage obtained by dividing (i)

20


--------------------------------------------------------------------------------


such Lender’s Revolving Commitment plus the outstanding principal amount of such
Lender’s portion of the Term Loan plus the outstanding principal amount of such
Lender’s portion of the Incremental Term Loan, by (ii) the aggregate amount of
Revolving Commitments of all Lenders plus the outstanding principal amount of
the Term Loan plus the outstanding principal amount of the Incremental Term
Loan; provided, however, that in the event the Revolving Commitments have been
terminated or reduced to zero, Pro Rata Share under this clause shall be the
percentage obtained by dividing (A) the outstanding principal amount of such
Lender’s Revolving Loans plus such Lender’s ratable portion of the Risk
Participation Liability with respect to outstanding Letters of Credit plus the
outstanding principal amount of such Lender’s portion of the Term Loan plus the
outstanding principal amount of such Lender’s portion of the Incremental Term
Loan, by (B) the outstanding principal amount of all Revolving Loans plus the
aggregate amount of the Risk Participation Liability with respect to outstanding
Letters of Credit plus the outstanding principal amount of the Term Loan plus
the outstanding principal amount of the Incremental Term Loan.

“Projections”:  as defined in Section 7.2(b).

“Properties”:  as defined in Section 5.17(a).

“Property”:  as to any Person, any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, including, without limitation, Capital Stock of any Subsidiary of
such Person but excluding any Capital Stock of such Person.

“Public Filings”:  the Borrower’s most recent filings on forms 10-K and 10-Q
with the SEC since the Closing Date.

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member that yields gross proceeds to any Group Member in excess of
$500,000.

“Reference Bank”:  Wells Fargo Bank.

“Refunded Swingline Loan”: as defined in Section 3.4.

“Refunding Date”: as defined in Section 3.4.

“Register”:  as defined in Section 11.6(b).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or Incremental Term Loans pursuant
to Section 4.2(c) as a result of the delivery of a Reinvestment Notice.

21


--------------------------------------------------------------------------------


“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or through a Subsidiary) intends and expects to use all or a
specified portion of the Net Proceeds of an Asset Sale or Recovery Event to
acquire or repair fixed or capital assets useful in its business.

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair fixed or capital
assets useful in the Borrower’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair fixed or capital assets useful in the
Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount, provided that to the extent the Borrower or any of its
Subsidiaries has entered a binding agreement within six months after such
Reinvestment Event to acquire or repair fixed or capital assets useful in the
Borrower’s business, the six month period in clause (a) shall be extended for an
additional period of six months (or, if earlier, the expiration or termination
of such binding agreement).

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Equity”:  the collective reference to any Capital Stock issued by
the Borrower after the Closing Date, the Net Cash Proceeds of which are used
substantially concurrently, after giving effect to any required notice of
redemption, to redeem all or a portion of the outstanding Series Z Preferred so
long as such Capital Stock consists of either:  (a) preferred stock of the
Borrower (not constituting Indebtedness), the terms of which are (i) no less
favorable to the Lenders, taken as a whole, than the Series Z Preferred and, in
any event, the terms of which do not require cash payment of dividends or
mandatory redemption or repurchase thereof prior to the date that is six years
and six months after the Closing Date, or (ii) otherwise reasonably satisfactory
to the Administrative Agent or (b) common stock of the Borrower.

“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”:  at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (e) of the definition of Pro Rata Shares) exceed 50%;
provided that at any time when there are two (2) or more Lenders, “Required
Lenders” must include at least 2 Lenders.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By–Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in

22


--------------------------------------------------------------------------------


each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

“Restricted Payments”:  as defined in Section 8.6.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and Swingline Loans and participate in Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” under such Lender’s name on such
Lender’s Addendum or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.  The original amount of the Total Revolving
Commitments is $20,000,000.

“Revolving Commitment Period”:  the period from and including the Initial
Borrowing Date to the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Pro Rata Share of
the L/C Obligations then outstanding and (c) such Lender’s Pro Rata Share of the
aggregate principal amount of the Swingline then outstanding.

“Revolving Facility”:  as defined in the definition of “Facility.”

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Extensions of Credit.

“Revolving Loans”:  as defined in Section 3.1(a).

“Revolving Termination Date”:  the earlier of (a) the date on which the
Revolving Commitments are terminated pursuant to Section 9 and (b) the Maturity
Date.

“Risk Participation Liability”:  as to each Letter of Credit, all reimbursement
obligations of Borrower to the Issuing Lender with respect to an L/C
Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrower,
whether by the making of a Revolving Loan or otherwise, and (c) all accrued and
unpaid interest, fees, and expenses payable with respect thereto.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

23


--------------------------------------------------------------------------------


“Second Lien Credit Agreement”:  the Second Lien Credit Agreement, dated as of
January 26, 2006, among the Borrower, the several banks and other financial
institutions from time to time parties thereto and Bear Stearns Corporate
Lending, Inc., as administrative agent.

“Second Lien Term Loans”:  the term loans made under the Second Lien Credit
Agreement.

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, if any, and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party to
Administrative Agent, the Lenders and the Bank Product Providers under the Loan
Documents.

“Series Z Preferred”:  the 57,000 shares of Series Z Preferred Stock issued by
the Borrower, par value $0.001 per share.

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the fair value of the assets of such Person will, as of such
date, exceed the amount of all debts of such Person, contingent or otherwise, as
of such date, (b) the fair value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the liability of
such Person on its debts as such debts become absolute and matured, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, and (d) such Person will be able to pay its
debts as they mature.  For purposes of this definition, (i) “debt” means
liability on a “claim”, and (ii) “claim” means any (x) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

“Specified Change of Control”:  the occurrence of a “Merger” or “Change of
Control” (or any other defined term having a similar purpose) as defined in the
Certificate of Designation for the Series Z Preferred (and any Replacement
Equity), provided that a “Specified Change of Control” shall only occur in
respect of the Series Z Preferred (and any Replacement Equity) to the extent
that (a) any shares of Series Z Preferred (and any Replacement Equity) remain
outstanding and (b) the occurrence of a “Merger” or “Change of Control” (or any
other defined term having a similar purpose) gives the holder of such shares of
Series Z Preferred (and any Replacement Equity) the right to cause such shares
to be redeemed or repurchased at the option of such holder.

“Sponsor”:  Greenlight Capital, Inc. and its Control Investment Affiliates.

24


--------------------------------------------------------------------------------


“Stated Amount”:  as to any Letter of Credit, at any time, the maximum amount
that then is or may become available to be drawn thereunder, determined without
regard to whether any conditions to drawing could then be met.

“Subordinated Loan Agreement”:  the Subordinated Loan Agreement, dated as of
January 26, 2006, among the Borrower, Greenlight Capital, L.P., Greenlight
Capital Qualified, L.P. and the other lenders from time to time parties thereto.

“Subordinated Loans”:  the loans made on the Original Borrowing Date pursuant to
the Subordinated Loan Agreement.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, by such Person,
or (b) the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person, but only if, in the
case of this clause (b), such entity is treated as a consolidated subsidiary
under GAAP.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.  Inactive Subsidiaries shall not be “Subsidiaries” of the Borrower
for purposes of Section 5 (other than Section 5.22), Section 7 or Section 8
(other than Section 8.17).

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Foreign
Subsidiary or any Inactive Subsidiary.

“Swingline Commitment”: the obligations of the Swingline Lender to make
Swingline Loans pursuant to Section 3.3 in an aggregate amount at any one time
outstanding not to exceed $3,000,000.

“Swingline Lender”: WFF, in its capacity as the lender of the Swingline Loans.

“Swingline Loans”: as defined in Section 3.3.

“Swingline Participation Amount”: as defined in Section 3.4.

“Syndication Letter”: that certain letter agreement dated contemporaneously
herewith, by and between Borrower and Administrative Agent, which is in form and
substance satisfactory to Administrative Agent.

“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan”:  as defined in Section 2.1(a).

“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Borrower hereunder in a principal amount not to
exceed the

25


--------------------------------------------------------------------------------


amount set forth under the heading “Term Commitment” under such Lender’s name on
such Lender’s Addendum.  The original aggregate amount of the Term Loan
Commitments is $90,000,000.

“Term Loan Commitment Period”:  the period from and including the Closing Date
to and including the Initial Borrowing Date.

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transferee”:  any Assignee or Participant.

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Underlying Issuer”:  a third Person which is the beneficiary of an L/C
Undertaking and which has issued a Letter of Credit at the request of the
Issuing Lender for the benefit of Borrower, in each case pursuant to the
Borrower’s instructions in any Application.

“Underlying Letter of Credit”:  a Letter of Credit that has been issued by an
Underlying Issuer.

“United States”:  the United States of America.

“Updated Projections”:  the updated projections delivered by the Borrower to the
Lenders on February 8, 2007, as supplemented on May 21, 2007, in connection with
the Original Agreement.

“Voidable Transfer”: as defined in Section 11.16.

“Wells Fargo Bank”: Wells Fargo Bank, National Association, a national banking
association.

“WFF”:  as defined in the preamble to this Agreement.

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law
or shares held by nominees as required by law) is owned by such Person directly
and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

1.2.          Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

26


--------------------------------------------------------------------------------


(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” (when used in the lower case) shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, (v) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time (subject to any applicable
restrictions hereunder) and (vi) any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash of all Obligations (other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are not then due and payable in accordance with
the terms of the Bank Product Agreement evidencing any such Bank Product
Obligation) and the termination of all Commitments hereunder.


(C)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


(E)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL TERMS OF AN
ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP;
PROVIDED THAT, IF THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT SUCH
BORROWER REQUESTS AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT
OF ANY CHANGE OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION
THEREOF ON THE OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT
NOTIFIES THE BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY
PROVISION HEREOF FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS
GIVEN BEFORE OR AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN
SUCH PROVISION SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND
APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH
NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE
HEREWITH.


(F)            REFERENCES HEREIN TO FISCAL PERIODS ENDING ON MARCH 31, JUNE 30,
SEPTEMBER 30 OR DECEMBER 31 DURING ANY FISCAL YEAR OF THE BORROWER, SHALL MEAN
THE APPLICABLE FISCAL PERIOD OF THE BORROWER ENDING ON OR ABOUT SUCH DATE.

27


--------------------------------------------------------------------------------



SECTION 2.    AMOUNT AND TERMS OF TERM COMMITMENTS

2.1.          Term Commitments.


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF (INCLUDING
SECTIONS 6.1, 6.3, AND 11.18), EACH TERM LENDER SEVERALLY AGREES TO MAKE A TERM
LOAN (A “TERM LOAN”) TO THE BORROWER ON THE INITIAL BORROWING DATE IN AN AMOUNT
EQUAL TO THE AMOUNT OF THE TERM COMMITMENT OF SUCH LENDER, PROVIDED THAT AT THE
END OF THE LAST DAY OF THE TERM LOAN COMMITMENT PERIOD, THE TERM COMMITMENT OF
EACH TERM LENDER, IF ANY, SHALL AUTOMATICALLY BE REDUCED TO ZERO.  THE TERM
LOANS SHALL BE MADE IN A SINGLE DRAWING AND SHALL BE MADE ON THE INITIAL
BORROWING DATE.  THE TERM LOANS MAY FROM TIME TO TIME BE EURODOLLAR LOANS OR
BASE RATE LOANS, AS DETERMINED BY THE BORROWER AND NOTIFIED TO THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTIONS 2.2 AND 4.3.


(B)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF (INCLUDING SECTIONS 6.3
AND 6.4), EACH INCREMENTAL TERM LENDER SEVERALLY AGREES TO MAKE A TERM LOAN (AN
“INCREMENTAL TERM LOAN”) TO THE BORROWER ON THE INCREMENTAL BORROWING DATE IN AN
AMOUNT EQUAL TO THE AMOUNT OF THE INCREMENTAL TERM LOAN COMMITMENT OF SUCH
LENDER, PROVIDED THAT ON THE EARLIER TO OCCUR OF (X) THE CLOSE OF BUSINESS ON
THE INCREMENTAL BORROWING DATE AND (Y) THE CLOSE OF BUSINESS ON THE LAST DAY OF
THE INCREMENTAL TERM LOAN COMMITMENT PERIOD, THE INCREMENTAL TERM COMMITMENT OF
EACH INCREMENTAL TERM LENDER, IF ANY, SHALL AUTOMATICALLY BE REDUCED TO ZERO. 
THE INCREMENTAL TERM LOAN SHALL BE MADE IN A SINGLE DRAWING AND SHALL BE MADE ON
THE INCREMENTAL BORROWING DATE TO BE USED SOLELY FOR THE PURPOSE OF REDEEMING
THE BORROWER’S OUTSTANDING SERIES Z PREFERRED.  THE INCREMENTAL TERM LOANS MAY
FROM TIME TO TIME BE EURODOLLAR LOANS OR BASE RATE LOANS, AS DETERMINED BY THE
BORROWER AND NOTIFIED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTIONS
2.2 AND 4.3.

2.2.          Procedure for Term Loan Borrowing and Incremental Term Loan
Borrowing.


(A)           TERM LOANS.  ON THE INITIAL BORROWING DATE, EACH TERM LOAN LENDER
SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING OFFICE AN AMOUNT
IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE TERM LOANS TO BE MADE BY SUCH
LENDER.  IN THE EVENT THAT, ON THE INITIAL BORROWING DATE, THE CONDITIONS SET
FORTH IN SECTIONS 6.1 AND 6.3 ARE SATISFIED, THE ADMINISTRATIVE AGENT SHALL MAKE
AVAILABLE TO THE BORROWER THE AGGREGATE AMOUNTS MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE TERM LENDERS IN IMMEDIATELY AVAILABLE FUNDS IN
ACCORDANCE WITH THE IRREVOCABLE INSTRUCTIONS PROVIDED BY THE BORROWER IN
CONNECTION WITH ITS NOTICE OF BORROWING.


(B)           INCREMENTAL TERM LOANS.  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF THE ANTICIPATED INCREMENTAL BORROWING DATE AT LEAST TWO
BUSINESS DAYS PRIOR TO THE OCCURRENCE THEREOF AND SHALL GIVE THEM A NOTICE
SPECIFYING (I) THE AMOUNT AND TYPE OF INCREMENTAL TERM LOANS TO BE BORROWED,
(II) THE ANTICIPATED DATE OF THE INCREMENTAL BORROWING DATE, WHICH SHALL BE A
BUSINESS DAY, AND (III) THE RESPECTIVE AMOUNTS OF EACH SUCH TYPE OF LOAN AND THE
RESPECTIVE LENGTHS OF THE INITIAL INTEREST PERIOD THEREFOR.  UPON RECEIPT OF
SUCH BORROWING NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
INCREMENTAL TERM LENDER THEREOF.  NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME,
ON THE INCREMENTAL BORROWING DATE EACH INCREMENTAL TERM LOAN LENDER SHALL MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING OFFICE AN AMOUNT IN
IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE INCREMENTAL TERM LOANS TO BE MADE BY
SUCH LENDER.  IN THE EVENT THAT, ON THE INCREMENTAL BORROWING DATE, THE
CONDITIONS SET FORTH IN SECTIONS 6.3 AND 6.4 ARE SATISFIED, THE ADMINISTRATIVE
AGENT SHALL MAKE AVAILABLE TO THE

28


--------------------------------------------------------------------------------



BORROWER THE AGGREGATE AMOUNTS MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE
INCREMENTAL TERM LENDERS IN IMMEDIATELY AVAILABLE FUNDS IN ACCORDANCE WITH THE
IRREVOCABLE INSTRUCTIONS PROVIDED BY THE BORROWER IN CONNECTION WITH ITS NOTICE
OF BORROWING.

2.3.          Repayment of Term Loans and Incremental Term Loans.


(A)           THE TERM LOANS SHALL BE REPAID IN EQUAL CONSECUTIVE QUARTERLY
INSTALLMENTS COMMENCING ON SEPTEMBER 30, 2007 AND CONTINUING THEREAFTER ON THE
LAST DAY OF EACH FISCAL QUARTER OF BORROWER THEREAFTER, EACH IN THE AMOUNT OF
$225,000, AND ANY AMOUNT REMAINING UNPAID SHALL BE DUE AND PAYABLE IN FULL ON
THE MATURITY DATE.


(B)           THE INCREMENTAL TERM LOANS SHALL BE REPAID IN EQUAL QUARTERLY
INSTALLMENTS, COMMENCING ON THE LAST DAY OF THE QUARTER IN WHICH THE INCREMENTAL
BORROWING DATE OCCURS AND CONTINUING THEREAFTER ON THE LAST DAY OF EACH FISCAL
QUARTER OF BORROWER THEREAFTER, EACH OF WHICH SHALL BE IN AN AMOUNT EQUAL TO
0.25% OF THE ORIGINAL PRINCIPAL AMOUNT OF THE INCREMENTAL TERM LOAN, AND ANY
AMOUNT REMAINING UNPAID SHALL BE DUE AND PAYABLE IN FULL ON THE MATURITY DATE.


SECTION 3.    AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1.          Revolving Commitments.  (a)  Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any time outstanding
which, when added to such Lender’s Pro Rata Share of the L/C Obligations then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment. 
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying and reborrowing the Revolving Loans in whole
or in part, all in accordance with the terms and conditions hereof.  The
Revolving Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 3.2 and 4.3.


(B)           THE BORROWER SHALL REPAY ALL OUTSTANDING REVOLVING LOANS ON THE
REVOLVING TERMINATION DATE.

3.2.          Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable written notice (it being understood that the Administrative Agent
may accept a telephonic notice given by an Authorized Person and to be followed
by a written confirmation by the next day, provided, that failure to deliver
such written notice shall not affect the validity of any such request) (which
notice must be received by the Administrative Agent prior to 1:00 P.M., New York
City time, (a) three Business Days prior to the requested Borrowing Date, in the
case of Eurodollar Loans, or (b) one Business Day prior to the requested
Borrowing Date, in the case of Base Rate Loans) (provided that any such notice
of a borrowing of Base Rate Loans to finance payments required to be made
pursuant to Section 3.5 may be given not later than 11:00 A.M., New York City
time, on the date of the proposed borrowing), specifying (i) the amount and Type
of Revolving Loans to be borrowed, (ii) the requested Borrowing Date and (iii)
in the case of Eurodollar Loans, the

29


--------------------------------------------------------------------------------


respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor; provided, that, at the Administrative Agent’s
option, any such borrowing request relating to Base Rate Loans can, subject to
Section 3.3, be funded as Swingline Loans by notice to the Borrower.  Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of Base Rate Loans, $1,000,000 or a whole multiple of $250,000 in
excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount) and (y) in the case of Eurodollar
Loans, $1,000,000 or a whole multiple of $250,000 in excess thereof; provided,
that (x) the Swingline Lender may request, on behalf of the Borrower, borrowings
under the Revolving Commitments that are Base Rate Loans in other amounts
pursuant to Section 3.6 and (y) borrowings of Base Rate Loans pursuant to
Section 3.11 shall not be subject to the foregoing minimum amounts.  Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof.  Each Revolving Lender will make
the amount of its Pro Rata Share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 1:00 P.M., New York City time (provided, that in the case of a borrowing of a
Base Rate Loan under Section 3.11 each Revolving Lender will make the amount of
its Pro Rata Share of such borrowing available to the Administrative Agent for
the account of the Borrower at the Funding Office by 12:00 Noon, New York City
time), on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

3.3.          Swingline Commitment.  (a)  Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans hereunder, may exceed the Swingline Commitment then in effect)
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Revolving Commitments would be less
than zero.  During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Swingline Loans shall be Base Rate Loans
only.


(B)             THE BORROWER SHALL REPAY ALL OUTSTANDING SWINGLINE LOANS ON THE
REVOLVING TERMINATION DATE.

3.4.          Procedure for Swingline Borrowing; Refunding of Swingline Loans. 
(a)  Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 2:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving

30


--------------------------------------------------------------------------------


Commitment Period).  Each borrowing under the Swingline Commitment shall be in
an amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. 
Not later than 4:00 P.M., New York City time, on the Borrowing Date specified in
a notice in respect of Swingline Loans, the Swingline Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender.  The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.


(B)             THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS
SOLE AND ABSOLUTE DISCRETION MAY (AND SHALL AT LEAST ONCE DURING EACH WEEK IN
WHICH THE ADMINISTRATIVE AGENT SHALL HAVE EXERCISED ITS OPTION TO CAUSE
REQUESTED REVOLVING LOANS TO BE FUNDED AS SWINGLINE LOANS), ON BEHALF OF THE
BORROWER (WHICH HEREBY IRREVOCABLY DIRECTS THE SWINGLINE LENDER TO ACT ON ITS
BEHALF), ON ONE BUSINESS DAY’S NOTICE GIVEN BY THE SWINGLINE LENDER NO LATER
THAN 1:00 P.M., NEW YORK CITY TIME, REQUEST EACH REVOLVING LENDER TO MAKE, AND
EACH REVOLVING LENDER HEREBY AGREES TO MAKE, A REVOLVING LOAN, IN AN AMOUNT
EQUAL TO SUCH REVOLVING LENDER’S PRO RATA SHARE OF THE AGGREGATE AMOUNT OF THE
SWINGLINE LOANS (THE “REFUNDED SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF SUCH
NOTICE, TO REPAY THE SWINGLINE LENDER.  EACH REVOLVING LENDER SHALL MAKE THE
AMOUNT OF SUCH REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE
FUNDING OFFICE IN IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 11:00 A.M., NEW
YORK CITY TIME, ONE BUSINESS DAY AFTER THE DATE OF SUCH NOTICE.  THE PROCEEDS OF
SUCH REVOLVING LOANS SHALL BE IMMEDIATELY MADE AVAILABLE BY THE ADMINISTRATIVE
AGENT TO THE SWINGLINE LENDER FOR APPLICATION BY THE SWINGLINE LENDER TO THE
REPAYMENT OF THE REFUNDED SWINGLINE LOANS.


(C)           THE ADMINISTRATIVE AGENT SHALL GIVE THE REVOLVING LENDERS NOTICE
ONE BUSINESS DAY’S NOTICE, TO MAKE, AND EACH REVOLVING LENDER HEREBY AGREES TO
MAKE, A REVOLVING LOAN, IN AN AMOUNT EQUAL TO SUCH REVOLVING LENDER’S PRO RATA
SHARE OF THE AGGREGATE AMOUNT OF THE BORROWING REQUEST MADE AS SWINGLINE LOANS
PURSUANT TO SECTION 3.2.  EACH REVOLVING LENDER SHALL MAKE THE AMOUNT OF SUCH
REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING OFFICE IN
IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE
BUSINESS DAY AFTER THE DATE OF SUCH NOTICE.  THE PROCEEDS OF SUCH REVOLVING
LOANS SHALL BE IMMEDIATELY MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE
BORROWER FOR APPLICATION BY THE BORROWER TO THE REPAYMENT OF THE SWINGLINE LOANS
MADE PURSUANT TO SECTION 3.2.


(D)             IF PRIOR TO THE TIME A REVOLVING LOAN WOULD HAVE OTHERWISE BEEN
MADE PURSUANT TO SECTION 3.4(B), ONE OF THE EVENTS DESCRIBED IN SECTION 9(F)
SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER OR IF FOR ANY
OTHER REASON, AS DETERMINED BY THE SWINGLINE LENDER IN ITS SOLE DISCRETION,
REVOLVING LOANS MAY NOT BE MADE AS CONTEMPLATED BY SECTION 3.4(B), EACH
REVOLVING LENDER SHALL, ON THE DATE SUCH REVOLVING LOAN WAS TO HAVE BEEN MADE
PURSUANT TO THE NOTICE REFERRED TO IN SECTION 3.4(B) (THE “REFUNDING DATE”),
PURCHASE FOR CASH AN UNDIVIDED PARTICIPATING INTEREST IN THE THEN OUTSTANDING
SWINGLINE LOANS BY PAYING TO THE SWINGLINE LENDER AN AMOUNT (THE “SWINGLINE
PARTICIPATION AMOUNT”) EQUAL TO (I) SUCH REVOLVING LENDER’S PRO RATA SHARE
(CALCULATED IN ACCORDANCE WITH CLAUSE (A) OF THE DEFINITION THEREOF) TIMES (II)
THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS THEN OUTSTANDING
THAT WERE TO HAVE BEEN REPAID WITH SUCH REVOLVING LOANS.

31


--------------------------------------------------------------------------------



(E)           WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED FROM
ANY REVOLVING LENDER SUCH LENDER’S SWINGLINE PARTICIPATION AMOUNT, THE SWINGLINE
LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWINGLINE LOANS, THE SWINGLINE
LENDER WILL DISTRIBUTE TO SUCH LENDER ITS SWINGLINE PARTICIPATION AMOUNT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING AND
FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH
LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO
PAY THE PRINCIPAL OF AND INTEREST ON ALL SWINGLINE LOANS THEN DUE); PROVIDED,
HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWINGLINE LENDER IS
REQUIRED TO BE RETURNED, SUCH REVOLVING LENDER WILL RETURN TO THE SWINGLINE
LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE SWINGLINE LENDER.


(F)            EACH REVOLVING LENDER’S OBLIGATION TO MAKE THE LOANS REFERRED TO
IN SECTION 3.4(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO SECTIONS
3.4(C) AND (D) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT THAT SUCH REVOLVING LENDER OR THE BORROWER MAY HAVE AGAINST THE
SWINGLINE LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, THE BORROWER
OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE FAILURE TO SATISFY ANY OF
THE OTHER CONDITIONS SPECIFIED IN SECTION 6; (III) ANY ADVERSE CHANGE IN THE
CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER; (IV) ANY BREACH OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BY THE BORROWER, ANY OTHER LOAN PARTY OR
ANY OTHER REVOLVING LENDER; OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.

3.5.          Commitment Fees, etc.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Termination
Date, commencing on June 30, 2007.


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN
THE AMOUNTS AND ON THE DATES PREVIOUSLY AGREED TO IN WRITING BY THE BORROWER AND
THE ADMINISTRATIVE AGENT.

3.6.          Termination or Reduction of Revolving Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments.  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.

32


--------------------------------------------------------------------------------


3.7.          L/C Commitment.  (a)  Subject to the terms and conditions hereof,
the L/C Arranger agrees to cause the Issuing Lender designated by it, in
reliance on the agreements of the other Revolving Lenders set forth in Section
3.10(a), to issue letters of credit (a “L/C”) or to purchase participations or
execute indemnities or reimbursement obligations (each such undertaking, an “L/C
Undertaking”) with respect to letters of credit issued by an Underlying Issuer
(as of the Closing Date, the prospective Underlying Issuer is to be Wells Fargo
Bank) for the account of the Borrower on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by the L/C
Arranger and the Issuing Lender; provided that, the L/C Arranger shall have no
obligation to cause any Letter of Credit to be issued if, after giving effect to
such issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii)
the aggregate amount of the Available Revolving Commitments would be less than
zero.  Each Letter of Credit shall (i) be denominated in Dollars, (ii) have a
face amount of at least $250,000 (unless otherwise agreed by the L/C Arranger
and the Issuing Lender) and (iii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the Revolving Termination Date, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).


(B)           THE L/C ARRANGER SHALL NOT AT ANY TIME BE OBLIGATED TO CAUSE ANY
LETTER OF CREDIT TO BE ISSUED HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR
CAUSE THE L/C ARRANGER, THE ISSUING LENDER, UNDERLYING ISSUER, OR ANY L/C
PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE REQUIREMENT OF LAW.

3.8.          Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that the L/C Arranger cause a Letter of Credit to be issued
by an Issuing Lender by delivering to the L/C Arranger, with a copy to the
Administrative Agent, at their addresses for notices specified herein, an
Application therefor, completed to the satisfaction of the L/C Arranger, and
such other certificates, documents and other papers and information as the L/C
Arranger may request.  Upon receipt of any Application, the L/C Arranger will,
and will cause such Issuing Lender to, process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with their respective customary procedures,
and the L/C Arranger will promptly cause such Issuing Lender to issue the Letter
of Credit requested thereby by causing the original of such Letter of Credit to
be issued to the beneficiary thereof (or the beneficiary of the Underlying
Letter of Credit, as applicable) or as otherwise may be agreed to by the L/C
Arranger, such Issuing Lender and the Borrower (but in no event shall any
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after the L/C Arranger’s receipt of the Application therefor and
all such other certificates, documents and other papers and information relating
thereto).  Promptly after issuance by an Issuing Lender of a Letter of Credit,
the L/C Arranger shall furnish a copy of such Letter of Credit to the Borrower
and the Administrative Agent.  The L/C Arranger shall promptly give notice to
the Administrative Agent of the issuance of each Letter of Credit issued by such
Issuing Lender (including the amount thereof).

3.9.          Fees and Other Charges.  (a)  The Borrower will pay to
Administrative Agent a fee on the daily aggregate Stated Amount of all
outstanding Letters of Credit (or, without duplication, Underlying Letters of
Credit) at a per annum rate equal to the Applicable Margin then in effect with
respect to Eurodollar Loans under the Revolving Facility, shared

33


--------------------------------------------------------------------------------


ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date.  In addition, the Borrower shall pay
to Administrative Agent for the account of the L/C Arranger a fronting fee on
the aggregated Stated Amount of all Letters of Credit issued by Issuing Lender
calculated at a rate per annum equal to 0.50%, payable quarterly in arrears on
each L/C Fee Payment Date after the issuance thereof.


(B)           IN ADDITION TO THE FOREGOING FEES, THE BORROWER SHALL PAY OR
REIMBURSE THE L/C ARRANGER AND EACH ISSUING LENDER, WITHOUT DUPLICATION, FOR
SUCH NORMAL AND CUSTOMARY COMMISSIONS, COSTS, FEES AND EXPENSES AS ARE INCURRED
OR CHARGED BY THE ISSUING LENDER IN ISSUING, NEGOTIATING, EFFECTING PAYMENT
UNDER, AMENDING, EXTENDING OR OTHERWISE ADMINISTERING ANY LETTER OF CREDIT.

3.10.        L/C Participations.  (a)  The L/C Arranger, for itself and the
Issuing Lender designated by it, irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the L/C Arranger to cause the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the L/C
Arranger, on the terms and conditions set forth below, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Pro Rata Share in the L/C Arranger’s obligations and rights under
and in respect of each Letter of Credit issued by the L/C Arranger’s designated
Issuing Lender and the amount of each draft paid by the Issuing Lender
thereunder (which shall include the L/C Arranger’s obligations to reimburse its
designated Issuing Lender for the amount of such drawing).  Each L/C Participant
unconditionally and irrevocably agrees with the L/C Arranger that, if a draft is
paid under any Letter of Credit for which the L/C Arranger is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Administrative Agent (for the account of the L/C
Arranger), regardless of the occurrence or continuance of a Default or Event of
Default or the failure to satisfy any of the other conditions specified in
Section 6, upon demand of the L/C Arranger, an amount equal to such L/C
Participant’s Pro Rata Share of the amount of such draft, or any part thereof,
that is not so reimbursed; provided that if the L/C Arranger makes any such
demand after 2:00 P.M. New York City time, payment will be due on the
immediately succeeding business day.  The Administrative Agent shall promptly
forward such amounts to the L/C Arranger.


(B)           IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE
L/C ARRANGER PURSUANT TO SECTION 3.10(A) IS PAID TO THE ADMINISTRATIVE AGENT
(AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE SUCH AMOUNT TO THE L/C
ARRANGER) WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, SUCH
L/C PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C
ARRANGER ON DEMAND (AND THEREAFTER THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY
TO THE L/C ARRANGER) AN AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES
(II) THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE DURING THE PERIOD FROM AND
INCLUDING THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS
IMMEDIATELY AVAILABLE TO THE L/C ARRANGER TIMES (III) A FRACTION THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE
DENOMINATOR OF WHICH IS 360.  IF ANY SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C
PARTICIPANT PURSUANT TO SECTION 3.10(A) IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ARRANGER BY SUCH L/C PARTICIPANT
WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, THE L/C ARRANGER
SHALL BE ENTITLED TO RECOVER FROM SUCH L/C PARTICIPANT, ON DEMAND, SUCH AMOUNT
WITH INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE

34


--------------------------------------------------------------------------------



RATE PER ANNUM APPLICABLE TO BASE RATE LOANS UNDER THE REVOLVING FACILITY.  A
CERTIFICATE OF THE L/C ARRANGER SUBMITTED TO ANY L/C PARTICIPANT WITH RESPECT TO
ANY AMOUNTS OWING UNDER THIS SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.


(C)           WHENEVER, AT ANY TIME AFTER THE L/C ARRANGER OR THE ISSUING LENDER
DESIGNATED BY IT HAS MADE PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED
FROM ANY L/C PARTICIPANT ITS PRO RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH
SECTION 3.10(A), THE L/C ARRANGER RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF
CREDIT (WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF
COLLATERAL APPLIED THERETO BY THE ISSUING LENDER), OR ANY PAYMENT OF INTEREST ON
ACCOUNT THEREOF, THE L/C ARRANGER WILL DISTRIBUTE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY THE L/C ARRANGER
SHALL BE REQUIRED TO BE RETURNED BY THE L/C ARRANGER, SUCH L/C PARTICIPANT SHALL
RETURN TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ARRANGER THE
PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO IT.

3.11.        Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse the L/C Arranger on the date on which the L/C Arranger notifies the
Borrower of the date and amount of a draft presented and paid under any Letter
of Credit for the amount of (a) such draft so paid and (b) any taxes, fees,
charges or other costs or expenses incurred by the L/C Arranger or the Issuing
Lender (without duplication) in connection with such payment, other than taxes
based upon net income and other than taxes payable pursuant to Section 4.10. 
Each such payment to be made by the Borrower shall be made to the Administrative
Agent at its address for notices referred to herein in Dollars and in
immediately available funds and the Administrative Agent shall promptly
distribute such payment to the L/C Arranger.  Interest shall be payable on any
and all such amounts remaining unpaid by the Borrower from the date on which the
relevant draft is paid until payment in full or conversion as set forth below,
at the rate set forth in (i) until the Business Day next succeeding the date of
the relevant notice, Section 4.5(b) and (ii) thereafter, Section 4.5(c).  Each
drawing under any Letter of Credit shall (unless an event of the type described
in clause (i) or (ii) of Section 9(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 3.10
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 3.2 of
Base Rate Loans (or, at the option of the Administrative Agent, a borrowing of
Swingline Loans pursuant to Section 3.4) in the amount of such drawing.  The
Borrowing Date with respect to such borrowing shall be the first date on which a
borrowing of Revolving Loans (or, if applicable, Swingline Loans) could be made,
pursuant to Section 3.2 (or, if applicable, Section 3.4), if the Administrative
Agent had received a notice of such borrowing at the time the Administrative
Agent receives notice from the Issuing Lender of such drawing under such Letter
of Credit.

3.12.        Obligations Absolute.  The Borrower’s obligations under Section
3.11 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the L/C Arranger or the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with the L/C Arranger and each Issuing Lender that the L/C Arranger and the
Issuing Lenders shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.11 shall not be affected by, among other things, the
validity or

35


--------------------------------------------------------------------------------


genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  Neither the L/C Arranger nor any Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advise, however transmitted, in
connection with any Letter of Credit, except that the L/C Arranger shall be
liable to the extent provided by law for errors and omissions found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its gross negligence or willful misconduct.  The Borrower agrees that any
action taken or omitted by the L/C Arranger or an Issuing Lender under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct and in accordance with
the standards of care specified in the Uniform Commercial Code of the State of
New York, shall be binding on the Borrower and shall not result in any liability
of the L/C Arranger or any Issuing Lender to the Borrower.  Issuing Lender shall
not have any liability to the Borrower, the Administrative Agent or the Lenders
in respect of any Letters of Credit issued by it or any Letters of Credit
requested to be issued by it, nor shall the Issuing Lender owe any duty to any
Person, or be deemed to have agreed, to issue any Letters of Credit (it being
understood that the Issuing Lender shall issue Letters of Credit, if at all,
pursuant to separate contractual arrangements with, and solely for the benefit
of, the L/C Arranger and any duties, obligations or liabilities of the Issuing
Lender shall be only those set forth in such separate contractual arrangements).

3.13.        Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the L/C Arranger shall promptly notify the
Administrative Agent and Borrower of the date and amount thereof.  The
responsibility of the L/C Arranger and any Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

3.14.        Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, or Sections 5, 6, 7, 8 or 9, as applicable, the provisions of this
Section 3, or Sections 5, 6, 7, 8 or 9, as applicable, shall apply.


SECTION 4.    GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1.          Optional Prepayments.  The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty.  In
connection with any such prepayment of the Term Loans or Incremental Term Loans,
Borrower shall give irrevocable notice delivered to the Administrative Agent no
later than 12:00 noon, New York City time, three Business Days prior thereto, in
the case of Eurodollar Loans, and no later than 12:00 noon, New York City time,
one Business Day prior thereto, in the case of Base Rate Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of

36


--------------------------------------------------------------------------------


Eurodollar Loans or Base Rate Loans; provided that, if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section
4.11.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of Revolving Loans that are Base Rate Loans or
Swingline Loans) accrued interest to such date on the amount prepaid.  Partial
prepayments of Term Loans, Incremental Term Loans, Revolving Loans and Swingline
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof, or if less, the remaining principal amount thereof.

4.2.          Mandatory Prepayments and Commitment Reductions.  (a)  If any
Capital Stock shall be issued by any Group Member (other than (i) any Capital
Stock issued to any Group Member or the Permitted Investors or (ii) any
Replacement Equity), or any capital contribution is made to any Group Member
(other than a capital contribution by any Group Member or the Permitted
Investors), an amount equal to 50% of the Net Cash Proceeds thereof shall be
applied on the date of receipt of such Net Cash Proceeds toward the prepayment
of the Term Loans and Incremental Term Loans as set forth in Section 4.2(e);
provided, that, if (a) the Consolidated Leverage Ratio is equal to or less than
2.00:1.00 at the time of such issuance or capital contribution and immediately
after giving effect thereto and (b) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, then no such prepayment
shall be required.


(B)           IF ANY INDEBTEDNESS SHALL BE INCURRED BY ANY GROUP MEMBER (OTHER
THAN EXCLUDED INDEBTEDNESS), AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS
THEREOF SHALL BE APPLIED ON THE DATE OF SUCH INCURRENCE TOWARD THE PREPAYMENT OF
THE TERM LOANS AND INCREMENTAL TERM LOANS AS SET FORTH IN SECTION 4.2(E).


(C)           IF ON ANY DATE ANY GROUP MEMBER SHALL RECEIVE NET CASH PROCEEDS
FROM ANY ASSET SALE OR RECOVERY EVENT THEN, UNLESS A REINVESTMENT NOTICE SHALL
BE DELIVERED IN RESPECT THEREOF, SUCH NET CASH PROCEEDS SHALL BE APPLIED ON SUCH
DATE TOWARD THE PREPAYMENT OF THE TERM LOANS AND INCREMENTAL TERM LOANS AS SET
FORTH IN SECTION 4.2(E); PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, ON EACH
REINVESTMENT PREPAYMENT DATE, AN AMOUNT EQUAL TO THE REINVESTMENT PREPAYMENT
AMOUNT WITH RESPECT TO THE RELEVANT REINVESTMENT EVENT SHALL BE APPLIED TOWARD
THE PREPAYMENT OF THE TERM LOANS AND INCREMENTAL TERM LOANS AS SET FORTH IN
SECTION 4.2(E).


(D)           IF, FOR ANY FISCAL YEAR OF THE BORROWER COMMENCING WITH THE FISCAL
YEAR ENDING DECEMBER 31, 2007, THERE SHALL BE EXCESS CASH FLOW, THE BORROWER
SHALL, ON THE RELEVANT EXCESS CASH FLOW APPLICATION DATE, APPLY THE ECF
PERCENTAGE OF SUCH EXCESS CASH FLOW TOWARD THE PREPAYMENT OF THE TERM LOANS AND
INCREMENTAL TERM LOANS AS SET FORTH IN SECTION 4.2(E); PROVIDED THAT ANY
REQUIRED PREPAYMENT PURSUANT TO THIS SECTION 4.2(D) WILL BE REDUCED TO THE
EXTENT NECESSARY SO THAT, AFTER GIVING EFFECT TO THE PREPAYMENT (IF ANY)
REQUIRED UNDER THIS SECTION 4.2(D), THE AGGREGATE AMOUNT OF CASH AND CASH
EQUIVALENTS OF THE BORROWER AND ITS SUBSIDIARIES (OTHER THAN ANY SUCH CASH OR
CASH EQUIVALENTS WHICH ARE SUBJECT TO A LIEN PERMITTED UNDER SECTION 8.3 OR
CONSTITUTE “RESTRICTED CASH” IN ACCORDANCE WITH GAAP) AS OF THE LAST DAY OF THE
RELEVANT FISCAL YEAR WILL NOT BE LESS THAN $5,000,000.  EACH SUCH PREPAYMENT
SHALL

37


--------------------------------------------------------------------------------



BE MADE ON A DATE (AN “EXCESS CASH FLOW APPLICATION DATE”) NO LATER THAN FIVE
DAYS AFTER THE EARLIER OF (I) THE DATE ON WHICH THE FINANCIAL STATEMENTS OF THE
BORROWER REFERRED TO IN SECTION 7.1(A), FOR THE FISCAL YEAR WITH RESPECT TO
WHICH SUCH PREPAYMENT IS MADE, ARE REQUIRED TO BE DELIVERED TO THE LENDERS AND
(II) THE DATE SUCH FINANCIAL STATEMENTS ARE ACTUALLY DELIVERED.


(E)           IF AT ANY TIME, THE AGGREGATE OUTSTANDING AMOUNT OF CONSOLIDATED
TOTAL DEBT EXCEEDS THE CONSOLIDATED TOTAL DEBT LIMITER, BORROWER SHALL WITHIN
FIVE (5) BUSINESS DAYS AFTER THE OCCURRENCE THEREOF, MAKE A PREPAYMENT OF THE
REVOLVING LOANS, SWINGLINE LOANS, TERM LOANS AND THE INCREMENTAL TERM LOANS TO
THE EXTENT OF SUCH EXCESS.


(F)            AMOUNTS TO BE APPLIED IN CONNECTION WITH PREPAYMENTS AND
COMMITMENT REDUCTIONS MADE PURSUANT TO SECTION 4.2 SHALL BE APPLIED RATABLY TO
THE PREPAYMENT OF THE TERM LOANS AND INCREMENTAL TERM LOANS.  THE APPLICATION OF
ANY PREPAYMENT PURSUANT TO SECTION 4.2 SHALL BE MADE, FIRST, TO BASE RATE LOANS
AND, SECOND, TO EURODOLLAR LOANS.  EACH PREPAYMENT OF THE LOANS UNDER
SECTION 4.2 SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE DATE OF SUCH
PREPAYMENT ON THE AMOUNT PREPAID.

4.3.          Conversion and Continuation Options.  (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert Base Rate Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.


(B)           ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION
OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS, PROVIDED
THAT NO EURODOLLAR LOAN UNDER A PARTICULAR FACILITY MAY BE CONTINUED AS SUCH
WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE
AGENT HAS OR THE MAJORITY FACILITY LENDERS IN RESPECT OF SUCH FACILITY HAVE
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATIONS, AND
PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE
AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS NOT PERMITTED
PURSUANT TO THE PRECEDING PROVISO SUCH LOANS SHALL BE AUTOMATICALLY CONVERTED TO
BASE RATE LOANS ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD.  UPON
RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
RELEVANT LENDER THEREOF.

4.4.          Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans

38


--------------------------------------------------------------------------------


hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $250,000
in excess thereof and (b) no more than eight Eurodollar Tranches shall be
outstanding at any one time.

4.5.          Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.


(B)           EACH BASE RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL
TO THE BASE RATE PLUS THE APPLICABLE MARGIN.


(C)           (I)  IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF THE LOANS, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION PLUS 2% OR (Y) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE
APPLICABLE TO BASE RATE LOANS UNDER THE REVOLVING FACILITY PLUS 2%, AND (II) IF
ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR REIMBURSEMENT OBLIGATION
OR ANY COMMITMENT FEE OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN
DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE
TO BASE RATE LOANS UNDER THE RELEVANT FACILITY PLUS 2% (OR, IN THE CASE OF ANY
SUCH OTHER AMOUNTS THAT DO NOT RELATE TO A PARTICULAR FACILITY, THE RATE THEN
APPLICABLE TO BASE RATE LOANS UNDER THE REVOLVING FACILITY PLUS 2%), IN EACH
CASE, WITH RESPECT TO CLAUSES (I) AND (II) ABOVE, FROM THE DATE OF SUCH
NON–PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AS WELL AFTER AS BEFORE
JUDGMENT).


(D)           INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT
DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION
SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.


(E)           REIMBURSEMENT OBLIGATIONS SHALL BEAR INTEREST PURSUANT TO SECTION
3.11.


(F)            IN THE EVENT THAT THE INFORMATION CONTAINED IN ANY FINANCIAL
STATEMENT OR MOST RECENT CONSOLIDATED LEVERAGE RATIO CALCULATION DELIVERED TO
ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT IS SHOWN TO BE INACCURATE, AND
SUCH INACCURACY, IF CORRECTED, WOULD HAVE LED TO THE APPLICATION OF A HIGHER
APPLICABLE MARGIN FOR ANY PERIOD (AN “APPLICABLE PERIOD”) THAN THE APPLICABLE
MARGIN ACTUALLY APPLIED FOR SUCH APPLICABLE PERIOD, THEN (I) AFTER ANY
RESPONSIBLE OFFICER SHALL HAVE KNOWLEDGE THEREOF, BORROWER SHALL IMMEDIATELY
DELIVER TO THE ADMINISTRATIVE AGENT A CORRECT CERTIFICATE FOR SUCH APPLICABLE
PERIOD, (II) THE APPLICABLE MARGINS SHALL BE DETERMINED AS IF THE LEVEL THAT
WOULD HAVE BEEN APPLICABLE TO SUCH APPLICABLE PERIOD BUT FOR SUCH INACCURACY (AS
SET FORTH IN THE TABLE SET FORTH IN THE DEFINITION OF APPLICABLE MARGIN) WERE
APPLICABLE FOR SUCH APPLICABLE PERIOD, AND (III) BORROWER SHALL IMMEDIATELY
DELIVER TO THE ADMINISTRATIVE AGENT FULL PAYMENT IN RESPECT OF THE ACCRUED
ADDITIONAL INTEREST ON THE OBLIGATIONS AS A RESULT OF SUCH INCREASED APPLICABLE
MARGINS FOR SUCH APPLICABLE PERIOD, WHICH PAYMENT SHALL BE PROMPTLY APPLIED BY
THE ADMINISTRATIVE AGENT TO THE AFFECTED OBLIGATIONS.

39


--------------------------------------------------------------------------------


4.6.          Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate.  Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.


(B)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE
BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 4.5(A).

4.7.          Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY REASON
OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD, OR

(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
MAJORITY FACILITY LENDERS IN RESPECT OF THE RELEVANT FACILITY THAT THE
EURODOLLAR RATE DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (AS CONCLUSIVELY
CERTIFIED BY SUCH LENDERS) OF MAKING OR MAINTAINING THEIR AFFECTED LOANS DURING
SUCH INTEREST PERIOD,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans.  Until such notice has been withdrawn by
the Administrative Agent, no further Eurodollar Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurodollar Loans.

4.8.          Apportionment and Application.  (a)  Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Pro Rata Shares of the relevant
Lenders, with respect to the relevant Facility.  So long as no Application Event
has occurred and is continuing and except as otherwise provided with respect to
Defaulting Lenders:  (i) each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Term Loans shall be made
pro rata according to the

40


--------------------------------------------------------------------------------


respective outstanding principal amounts of the Term Loans then held by the Term
Lenders, (ii) the amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans, pro rata
based upon the then remaining principal amount thereof; provided, that if no
Event of Default has occurred and is continuing, any prepayments made to the
Term Loans pursuant to Section 4.1 may be applied, at the Borrower’s option, to
the next succeeding installment or installments of the Term Loans due within
twelve months after such prepayment is made, (iii) each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Incremental Term Loans shall be made pro rata according to the respective
outstanding principal amounts of the Incremental Term Loans then held by the
Incremental Term Lenders, and (iv) the amount of each principal prepayment of
the Incremental Term Loans shall be applied to reduce the then remaining
installments of the Incremental Term Loans, pro rata based upon the then
remaining principal amount thereof; provided, that if no Event of Default has
occurred and is continuing, any prepayments made to the Incremental Term Loans
pursuant to Section 4.1 may be applied, at the Borrower’s option, to the next
succeeding installment or installments of the Incremental Term Loans due within
twelve months after such prepayment is made.


(B)           AT ANY TIME THAT AN APPLICATION EVENT HAS OCCURRED AND IS
CONTINUING AND EXCEPT AS OTHERWISE PROVIDED WITH RESPECT TO DEFAULTING LENDERS,
ALL PAYMENTS REMITTED TO ADMINISTRATIVE AGENT AND ALL PROCEEDS OF COLLATERAL
RECEIVED BY ADMINISTRATIVE AGENT SHALL BE APPLIED AS FOLLOWS:

(i)            first, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to Administrative Agent under
the Loan Documents, until paid in full,

(ii)           second, to pay any fees or premiums then due to Administrative
Agent under the Loan Documents until paid in full,

(iii)          third, ratably to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to any of the Lenders under
the Loan Documents, until paid in full,

(iv)          fourth, ratably to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,

(v)           fifth, ratably to pay interest due in respect of the Revolving
Loans, the Swingline Loans, the Term Loan and the Incremental Term Loan until
paid in full,

(vi)          sixth, ratably (A) to pay the principal of all Swingline Loans
until paid in full, (B) to pay the principal of all Revolving Loans until paid
in full, (C) to Administrative Agent, to be held by Administrative Agent, for
the ratable benefit of Issuing Lender and those Lenders having a Revolving
Commitment, as cash collateral in an amount up to 105% of the aggregate Stated
Amount outstanding Letters of Credit, (D) to pay the outstanding principal
balance of the Term Loan (in the inverse order of the maturity of the
installments due thereunder) until the

41


--------------------------------------------------------------------------------


Term Loan is paid in full and (E) to pay the outstanding principal balance of
the Incremental Term Loan (in the inverse order of the maturity of the
installments due thereunder) until the Incremental Term Loan is paid in full,

(vii)         seventh, to pay any other Obligations that are then due and owing,
and

(viii)        eighth, to Borrower or such other Person entitled thereto under
applicable law.


(C)           IN EACH INSTANCE, SO LONG AS NO APPLICATION EVENT HAS OCCURRED AND
IS CONTINUING, SECTION 4.8(A) SHALL NOT APPLY TO ANY PAYMENT MADE BY BORROWER TO
ADMINISTRATIVE AGENT AND SPECIFIED BY BORROWER TO BE FOR THE PAYMENT OF SPECIFIC
OBLIGATIONS THEN DUE AND PAYABLE (OR PREPAYABLE) UNDER ANY PROVISION OF THIS
AGREEMENT.


(D)           FOR PURPOSES OF SECTION 4.8(B), “PAID IN FULL” MEANS PAYMENT OF
ALL AMOUNTS OWING UNDER THE LOAN DOCUMENTS ACCORDING TO THE TERMS THEREOF (OTHER
THAN UNASSERTED CONTINGENT INDEMNIFICATION OBLIGATIONS), INCLUDING LOAN FEES,
SERVICE FEES, PROFESSIONAL FEES, INTEREST (AND SPECIFICALLY INCLUDING INTEREST
ACCRUED AFTER THE COMMENCEMENT OF ANY INSOLVENCY PROCEEDING), DEFAULT INTEREST,
INTEREST ON INTEREST, AND EXPENSE REIMBURSEMENTS AND INDEMNITIES, WHETHER OR NOT
ANY OF THE FOREGOING WOULD BE OR IS ALLOWED OR DISALLOWED IN WHOLE OR IN PART IN
ANY INSOLVENCY PROCEEDING.


(E)           ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER
HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL
BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 1:00 P.M., NEW
YORK CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE LENDERS, AT THE FUNDING OFFICE, IN DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE
LENDERS PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT
HEREUNDER (OTHER THAN PAYMENTS ON THE EURODOLLAR LOANS) BECOMES DUE AND PAYABLE
ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A EURODOLLAR LOAN BECOMES DUE AND
PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION
WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH
PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN THE CASE OF
ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING TWO
SENTENCES, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING
SUCH EXTENSION.


(F)            UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE
AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS
MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON AT A RATE EQUAL TO THE GREATER OF (I) THE

42


--------------------------------------------------------------------------------



FEDERAL FUNDS EFFECTIVE RATE AND (II) A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION FOR
THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO
ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S SHARE OF SUCH
BORROWING IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER
WITHIN THREE BUSINESS DAYS OF SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT
SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE
PER ANNUM APPLICABLE TO BASE RATE LOANS UNDER THE RELEVANT FACILITY, ON DEMAND,
FROM THE BORROWER.


(G)           IF AT ANY TIME THE BORROWER SHALL BE REQUIRED TO MAKE ANY PAYMENT
UNDER ANY LOAN DOCUMENT TO OR FOR THE ACCOUNT OF A DEFAULTING LENDER, THEN THE
BORROWER, SO LONG AS IT IS THEN PERMITTED TO BORROW REVOLVING LOANS HEREUNDER,
MAY SET OFF AND OTHERWISE APPLY ITS OBLIGATION TO MAKE SUCH PAYMENT AGAINST THE
OBLIGATION OF SUCH DEFAULTING LENDER TO MAKE SUCH DEFAULTED REVOLVING LOAN.  IN
SUCH EVENT, THE AMOUNT SO SET OFF AND OTHERWISE APPLIED SHALL BE DEEMED TO
CONSTITUTE A REVOLVING LOAN, TERM LOAN, OR INCREMENTAL TERM LOAN BY SUCH
DEFAULTING LENDER MADE ON THE DATE OF SUCH SET-OFF AND INCLUDED WITHIN ANY
BORROWING OF REVOLVING LOANS, TERM LOANS, AND INCREMENTAL TERM LOANS, AS
APPLICABLE, AS THE ADMINISTRATIVE AGENT MAY REASONABLY DETERMINE.


(H)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY THE BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY THE
BORROWER HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS
MAKING SUCH PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED
TO, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS THEIR
RESPECTIVE PRO RATA SHARES OF A CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT
MADE TO THE ADMINISTRATIVE AGENT BY THE BORROWER WITHIN THREE BUSINESS DAYS
AFTER SUCH DUE DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON
DEMAND, FROM EACH LENDER TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT
TO THE PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER
ANNUM EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE.  NOTHING HEREIN
SHALL BE DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
AGAINST THE BORROWER.


(I)            IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE PRIORITY PROVISIONS
OF THIS SECTION 4.8 AND ANY OTHER PROVISION CONTAINED IN ANY OTHER LOAN
DOCUMENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH PROVISIONS BE READ
TOGETHER AND CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH
EACH OTHER.  IN THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE
RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THIS SECTION 4.8 SHALL
CONTROL AND GOVERN.

4.9.          Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit (or Underlying Letter of
Credit),

43


--------------------------------------------------------------------------------


any Application or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 4.10 and except for any tax on the overall net income
of such Lender);

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

(iii)          shall impose on such Lender any other condition (except for
Non-Excluded Taxes covered by Section 4.10 and changes in the rate of tax on the
overall net income of such Lender);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing, causing the issuance of,
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable.  If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.


(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY
CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY
CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF
CREDIT (OR UNDERLYING LETTER OF CREDIT) TO A LEVEL BELOW THAT WHICH SUCH LENDER
OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH CORPORATION’S
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER TO
BE MATERIAL, THEN FROM TIME TO TIME, AFTER SUBMISSION BY SUCH LENDER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST
THEREFOR, THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH CORPORATION FOR SUCH REDUCTION.


(C)           A LENDER SHALL BE REQUIRED TO SUBMIT A CERTIFICATE AS TO ANY
ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION, AND ANY SUCH CERTIFICATE
SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS SECTION, THE BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY AMOUNTS INCURRED MORE THAN
SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE BORROWER OF SUCH
LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED THAT, IF THE
CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH
SIX-MONTH PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH

44


--------------------------------------------------------------------------------



RETROACTIVE EFFECT.  THE OBLIGATIONS OF THE BORROWER PURSUANT TO THIS SECTION
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER.

4.10.        Taxes.  (a)  All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on Administrative Agent or any Lender as a result of a present or former
connection between Administrative Agent or such Lender and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from Administrative Agent or such Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document).  If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
Administrative Agent or any Lender hereunder, the amounts so payable to
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE
BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWER SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT
AGENT OR LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL
RECEIPT RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF.  IF THE BORROWER FAILS
TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR
OTHER REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR
PENALTIES THAT MAY BECOME PAYABLE BY ADMINISTRATIVE AGENT OR ANY LENDER AS A
RESULT OF ANY SUCH FAILURE.


(D)           EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED
IN SECTION 7701(A)(30) OF THE CODE (A “NON–U.S. LENDER”) SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) TWO
COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, OR,
IN THE CASE OF A NON–U.S. LENDER CLAIMING EXEMPTION FROM

45


--------------------------------------------------------------------------------



U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH
RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT SUBSTANTIALLY IN THE
FORM OF EXHIBIT F AND A FORM W-8BEN, OR ANY SUBSEQUENT VERSIONS THEREOF OR
SUCCESSORS THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON–U.S. LENDER
CLAIMING COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL WITHHOLDING
TAX ON ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  SUCH FORMS SHALL BE DELIVERED BY EACH NON–U.S. LENDER ON OR BEFORE
THE DATE IT BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY
PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED
PARTICIPATION).  IN ADDITION, EACH NON–U.S. LENDER SHALL DELIVER SUCH FORMS
PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY
SUCH NON–U.S. LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE BORROWER
AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY
PREVIOUSLY DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF
CERTIFICATION ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A NON–U.S. LENDER SHALL
NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH
NON–U.S. LENDER IS NOT LEGALLY ABLE TO DELIVER.


(E)           A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER
IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER IS
LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH
LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT MATERIALLY
PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


(F)            THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.

4.11.        Indemnity.  The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto.  Such indemnification may include an amount equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A Lender must provide a certificate as to any
amounts payable pursuant to this Section,

46


--------------------------------------------------------------------------------


and any such certificate submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

4.12.        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 4.9 or 4.10(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that no such
designation shall be required unless such designation can be made on terms that,
in the sole judgment of such Lender, cause such Lender and its lending office(s)
to suffer no economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender pursuant to Section 4.9 or 4.10(a).

4.13.        Replacement of Lenders.  The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
4.9 or 4.10(a) or (b) defaults in its obligation to make Loans hereunder (a
“Defaulting Lender”), with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have failed
to take the actions required to be taken by such Lender under Section 4.12 so as
to eliminate the continued need for payment of amounts owing pursuant to Section
4.9 or 4.10(a), (iv) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (v) the Borrower shall be liable to such replaced
Lender under Section 4.11 if any Eurodollar Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (vi) the replacement financial institution, if not already a Lender,
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 4.9 or 4.10(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

4.14.        Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.


(B)           THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BORROWER, SHALL
MAINTAIN THE REGISTER PURSUANT TO SECTION 11.6(B), AND A SUBACCOUNT THEREIN FOR
EACH LENDER, IN WHICH SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE
HEREUNDER AND ANY NOTE EVIDENCING SUCH LOAN, THE TYPE OF SUCH LOAN AND EACH
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER

47


--------------------------------------------------------------------------------



HEREUNDER AND (III) BOTH THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE THEREOF.


(C)           THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SECTION 4.14(A) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR
ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(D)           THE BORROWER AGREES THAT, UPON THE REQUEST TO THE ADMINISTRATIVE
AGENT BY ANY LENDER, THE BORROWER WILL EXECUTE AND DELIVER TO SUCH LENDER A
PROMISSORY NOTE OF THE BORROWER EVIDENCING ANY TERM LOANS (OR INCREMENTAL TERM
LOANS), REVOLVING LOANS OR SWINGLINE LOANS, AS THE CASE MAY BE, OF SUCH LENDER,
SUBSTANTIALLY IN THE FORMS OF EXHIBIT G-1, G-2, G-3, OR G-4, RESPECTIVELY, WITH
APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT.

4.15.        Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurodollar Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 4.11.


SECTION 5.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to each Agent and each Lender that:

5.1.          Financial Condition.  (a)  The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at March 31,
2007 (including the notes thereto) (the “Pro Forma Balance Sheet”), copies of
which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred on such date) to (i) the loans to be made
on the Initial Borrowing Date and the use of proceeds thereof and (ii) the
payment of fees and expenses in connection with the foregoing.  The Pro Forma
Balance Sheet has been prepared in good faith and was based upon assumptions
which, in light of the circumstances under which they were made, were believed
by the Borrower in good faith to be reasonable (it being understood that
projections by their nature are inherently uncertain, actual results may differ
from projections and such differences may be material) and presents fairly on a
pro forma basis the estimated financial position of the Borrower and its
consolidated

48


--------------------------------------------------------------------------------


Subsidiaries as at its fiscal quarter ending March 31, 2007, assuming that the
events specified in the preceding sentence had actually occurred at such date.


(B)           THE AUDITED CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT DECEMBER 31, 2005 AND DECEMBER 31, 2006, AND THE
RELATED CONSOLIDATED STATEMENTS OF OPERATIONS, CHANGES IN STOCKHOLDERS’ EQUITY
AND OF CASH FLOWS FOR EACH OF THE THREE YEARS IN THE PERIOD ENDED DECEMBER 31,
2006, REPORTED ON BY AND ACCOMPANIED BY THE REPORT FROM GRANT THORNTON LLP,
PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT SUCH DATE, AND THE CONSOLIDATED RESULTS OF ITS
OPERATIONS AND ITS CONSOLIDATED CASH FLOWS FOR THE RESPECTIVE FISCAL YEARS THEN
ENDED.  THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT ITS FISCAL QUARTER ENDING MARCH 31, 2007, AND
THE RELATED UNAUDITED CONSOLIDATED (I) STATEMENTS OF OPERATIONS AND CASH FLOWS
FOR THE THREE-MONTH AND YEAR-TO-DATE PERIODS ENDED ON SUCH DATE AND (II) THE
STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE YEAR-TO-DATE PERIOD ENDED ON SUCH
DATE, PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES AS AT SUCH DATE, AND THE CONSOLIDATED RESULTS OF
ITS OPERATIONS AND ITS CONSOLIDATED CASH FLOWS FOR THE THREE-MONTH PERIOD THEN
ENDED (SUBJECT TO NORMAL YEAR–END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES).  ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES AND
NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY
THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS APPROVED BY THE AFOREMENTIONED FIRM
OF ACCOUNTANTS AND DISCLOSED THEREIN).  NO GROUP MEMBER HAS ANY MATERIAL
GUARANTEE OBLIGATIONS, CONTINGENT LIABILITIES AND LIABILITIES FOR TAXES, OR ANY
LONG–TERM LEASES OR UNUSUAL FORWARD OR LONG–TERM COMMITMENTS, INCLUDING ANY
INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE TRANSACTION OR OTHER
OBLIGATION IN RESPECT OF DERIVATIVES, THAT ARE NOT REFLECTED IN THE MOST RECENT
FINANCIAL STATEMENTS REFERRED TO IN THIS PARAGRAPH.  DURING THE PERIOD FROM
DECEMBER 31, 2006 TO AND INCLUDING THE DATE HEREOF THERE HAS BEEN NO DISPOSITION
BY THE BORROWER AND ITS SUBSIDIARIES OF ANY MATERIAL PART OF ITS BUSINESS OR
PROPERTY.

5.2.          No Change.  Since December 31, 2006, there has been no development
or event that has had or would reasonably be expected to have a Material Adverse
Effect.

5.3.          Corporate Existence; Compliance with Law.  Each Group Member (a)
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except, individually or in the
aggregate, where the failure to be so qualified or in good standing could
reasonably not be expected to have, a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.4.          Power; Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution,

49


--------------------------------------------------------------------------------


delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the extensions of credit hereunder
or with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 5.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
and (ii) the filings referred to in Section 5.19.  Each Loan Document has been
(or on the Initial Borrowing Date will be) duly executed and delivered on behalf
of each Loan Party party thereto.  This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

5.5.          No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof, in each case in
accordance with the terms hereof, will not violate any Requirement of Law or any
Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).

5.6.          Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

5.7.          No Default.  No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.

5.8.          Ownership of Property; Liens.  Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, except to
the extent failure to have such title in fee simple to, or valid leasehold
interest in, such property could not reasonably be expected to have a Material
Adverse Effect and none of such property is subject to any Lien except as
permitted by Section 8.3.

5.9.          Intellectual Property.  Each Group Member owns, is licensed to use
or is otherwise lawfully permitted to use, all material Intellectual Property
necessary for the conduct of its business as currently conducted; no material
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does the Borrower know of any valid basis for any

50


--------------------------------------------------------------------------------


such claim; and to the knowledge of the Borrower, the use of such Intellectual
Property by each Group Member does not infringe on the rights of any Person in
any material respect.

5.10.        Taxes.  Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of that are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be or to the extent the failure to file or pay
could not reasonably be expected to have a Material Adverse Effect); no tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

5.11.        Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board.  If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U–1, as
applicable, referred to in Regulation U.

5.12.        Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against any Group Member pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
each Group Member have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

5.13.        ERISA.  Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five–year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code.  No termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period. 
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount.  Neither the Borrower nor any Commonly Controlled
Entity has incurred any withdrawal liability under Title IV of ERISA which
remains unsatisfied that would reasonably be expected to have a Material Adverse
Effect and neither the Borrower nor any Commonly Controlled Entity would become
subject to any withdrawal liability under ERISA that would reasonably be
expected to have a Material Adverse Effect if the Borrower or any such Commonly
Controlled Entity were to engage in a complete

51


--------------------------------------------------------------------------------


withdrawal (as defined in Section 4203 of ERISA) or partial withdrawal (as
defined in Section 4205 of ERISA) from any Multiemployer Plan as of the
valuation date most closely preceding the date on which this representation is
made or deemed made.  No such Multiemployer Plan is in Reorganization or
Insolvent.

5.14.        Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

5.15.        Subsidiaries.  Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date, (a) Schedule
5.15 sets forth the name and jurisdiction of incorporation of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of any Subsidiary, except as created by
the Loan Documents.

5.16.        Use of Proceeds.  The proceeds of the Term Loans shall be used to
(a) re-finance certain of the Borrower’s existing Indebtedness, (b) fund certain
fees and expenses associated with the Facility, and (c) finance the ongoing
working capital, capital expenditure, and general corporate needs of Borrower
and its Subsidiaries.  The proceeds of the Incremental Term Loans shall be used
solely to redeem the Borrower’s outstanding Series Z Preferred.  The proceeds of
the Revolving Loans and Swingline Loans shall be used, together with the Letters
of Credit, for general corporate purposes.

5.17.        Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

(A)           THE FACILITIES AND PROPERTIES OWNED, LEASED OR OPERATED BY ANY
GROUP MEMBER (THE “PROPERTIES”) DO NOT CONTAIN, AND HAVE NOT PREVIOUSLY
CONTAINED, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR CONCENTRATIONS
OR UNDER CIRCUMSTANCES THAT CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR COULD
GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW;

(B)           NO GROUP MEMBER HAS RECEIVED OR IS AWARE OF ANY NOTICE OF
VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, LIABILITY OR POTENTIAL LIABILITY
REGARDING ENVIRONMENTAL MATTERS OR COMPLIANCE WITH ENVIRONMENTAL LAWS WITH
REGARD TO ANY OF THE PROPERTIES OR THE BUSINESS OPERATED BY ANY GROUP MEMBER
(THE “BUSINESS”), NOR DOES THE BORROWER HAVE KNOWLEDGE OR REASON TO BELIEVE THAT
ANY SUCH NOTICE WILL BE RECEIVED OR IS BEING THREATENED;

(C)           MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT BEEN TRANSPORTED OR
DISPOSED OF FROM THE PROPERTIES IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION
THAT COULD GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW, NOR HAVE ANY
MATERIALS OF

52


--------------------------------------------------------------------------------


ENVIRONMENTAL CONCERN BEEN GENERATED, TREATED, STORED OR DISPOSED OF AT, ON OR
UNDER ANY OF THE PROPERTIES IN VIOLATION OF, OR IN A MANNER THAT COULD GIVE RISE
TO LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAW;

(D)           NO JUDICIAL PROCEEDING OR GOVERNMENTAL OR ADMINISTRATIVE ACTION IS
PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED, UNDER ANY
ENVIRONMENTAL LAW TO WHICH ANY GROUP MEMBER IS OR WILL BE NAMED AS A PARTY WITH
RESPECT TO THE PROPERTIES OR THE BUSINESS, NOR ARE THERE ANY CONSENT DECREES OR
OTHER DECREES, CONSENT ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR OTHER
ADMINISTRATIVE OR JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW
WITH RESPECT TO THE PROPERTIES OR THE BUSINESS;

(E)           THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF MATERIALS OF
ENVIRONMENTAL CONCERN AT OR FROM THE PROPERTIES, OR ARISING FROM OR RELATED TO
THE OPERATIONS OF ANY GROUP MEMBER IN CONNECTION WITH THE PROPERTIES OR
OTHERWISE IN CONNECTION WITH THE BUSINESS, IN VIOLATION OF OR IN AMOUNTS OR IN A
MANNER THAT COULD GIVE RISE TO LIABILITY UNDER ENVIRONMENTAL LAWS;

(F)            THE PROPERTIES AND ALL OPERATIONS AT THE PROPERTIES ARE IN
COMPLIANCE, AND HAVE IN THE LAST FIVE YEARS BEEN IN COMPLIANCE, WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO CONTAMINATION AT, UNDER OR ABOUT
THE PROPERTIES OR VIOLATION OF ANY ENVIRONMENTAL LAW WITH RESPECT TO THE
PROPERTIES OR THE BUSINESS; AND

(G)           NO GROUP MEMBER HAS ASSUMED ANY LIABILITY OF ANY OTHER PERSON
UNDER ENVIRONMENTAL LAWS.

5.18.        Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement (other than projections) furnished by or on behalf of
any Loan Party to the Administrative Agent or the Lenders, or any of them, for
use in connection with the transactions contemplated by this Agreement or the
other Loan Documents, when taken as a whole in light of the circumstances under
which it was provided, contained as of the date such statement, information,
document or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not misleading.  The Updated Projections were
prepared based upon good faith estimates and assumptions that, in light of the
circumstances under which they were made, were believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.

5.19.        Security Documents.  Commencing on the Initial Borrowing Date and
at all times thereafter, (a) the Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the Pledged Stock and
Pledged Notes as described in the Guarantee and Collateral Agreement, when stock
certificates and promissory notes representing such Pledged Stock and Pledged
Notes, respectively, are delivered to the Administrative Agent, and in the case
of the other Collateral

53


--------------------------------------------------------------------------------


described in the Guarantee and Collateral Agreement, when financing statements
and other filings specified on Schedule 5.19(a) in appropriate form are filed in
the offices specified on Schedule 5.19(a), the Guarantee and Collateral
Agreement shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock and Pledged Notes, Liens permitted by
Section 8.3).


(B)           AS OF THE CLOSING DATE AND AS OF THE INITIAL BORROWING DATE,
NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES OWNS ANY REAL PROPERTY.

5.20.        Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith and on each Borrowing Date thereafter, will be Solvent.

5.21.        [Intentionally Omitted].

5.22.        Inactive Subsidiaries.  No Inactive Subsidiary is (a) engaged in
any active business or (b) except as disclosed on Part B of Schedule 5.22, owns
any property or assets or has incurred, directly or indirectly, liabilities or
obligations in excess of $100,000 in the aggregate.

5.23.        Material Contracts.  All material contracts required to be filed in
connection with the Public Filings under applicable Requirements of Law have
been filed.

5.24.        Bank Accounts.  Except as set forth on Schedule 5.24, as of the
Closing Date neither the Borrower nor any Subsidiary Guarantor maintains any
account (except for accounts the aggregate amount of cash and Cash Equivalents
in which do not exceed $1,000,000 in the aggregate and cash and Cash Equivalents
subject to Liens permitted under Section 8.3).

5.25.        Insurance.  Schedule 5.25 lists the insurance maintained by the
Borrower and the Subsidiary Guarantors as of the Closing Date.


SECTION 6.    CONDITIONS PRECEDENT

6.1.          Conditions to the Initial Borrowing Date.  The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior or concurrently with the making of such
extension of credit on the Initial Borrowing Date, of the following conditions
precedent:

(A)           CREDIT AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THIS AGREEMENT, OR, IN THE CASE OF THE LENDERS, AN ADDENDUM, EXECUTED AND
DELIVERED BY EACH AGENT, THE BORROWER AND EACH PERSON THAT IS A LENDER AS OF THE
INITIAL BORROWING DATE.

(B)           [INTENTIONALLY OMITTED].

(C)           [INTENTIONALLY OMITTED].

54


--------------------------------------------------------------------------------


(D)           CAPITAL STRUCTURE.  THE CAPITAL AND OWNERSHIP STRUCTURE OF THE
BORROWER AND ITS SUBSIDIARIES SHALL BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT (SUCH SATISFACTION TO BE EVIDENCED BY THE ADMINISTRATIVE
AGENT’S EXECUTION OF THIS AGREEMENT).

(E)           PRO FORMA BALANCE SHEET; FINANCIAL STATEMENTS.  THE LENDERS SHALL
HAVE RECEIVED THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 5.1, AND SUCH
FINANCIAL STATEMENTS SHALL NOT, IN THE REASONABLE JUDGMENT OF THE LENDERS,
REFLECT ANY MATERIAL ADVERSE CHANGE IN THE CONSOLIDATED FINANCIAL CONDITION OF
THE BORROWER AND ITS SUBSIDIARIES, AS REFLECTED IN THE FINANCIAL STATEMENTS OR
PROJECTIONS MOST RECENTLY DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE AGENT
(SUCH RECEIPT AND JUDGMENT TO BE EVIDENCED BY EACH LENDER’S EXECUTION OF THIS
AGREEMENT).

(F)            APPROVALS.  ALL MATERIAL GOVERNMENTAL AND THIRD PARTY APPROVALS
NECESSARY IN CONNECTION WITH THE CONTINUING OPERATIONS OF THE GROUP MEMBERS AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED AND BE IN FULL
FORCE AND EFFECT.

(G)           LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
RESULTS OF A RECENT LIEN SEARCH IN EACH OF THE JURISDICTIONS WHERE THE LOAN
PARTIES ARE ORGANIZED, AND SUCH SEARCH SHALL REVEAL NO LIENS ON ANY OF THE
ASSETS OF THE LOAN PARTIES EXCEPT FOR LIENS PERMITTED BY SECTION 8.3 OR TO BE
DISCHARGED ON OR PRIOR TO THE INITIAL BORROWING DATE PURSUANT TO DOCUMENTATION
SATISFACTORY TO THE ADMINISTRATIVE AGENT (SUCH SATISFACTION TO BE EVIDENCED BY
THE ADMINISTRATIVE AGENT’S EXECUTION OF THIS AGREEMENT).

(H)           FEES.  THE LENDERS AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL FEES THAT ARE THEN REQUIRED TO BE PAID BY THE BORROWER HEREUNDER OR
UNDER THE FEE LETTER, AND ALL EXPENSES WHICH ARE REQUIRED TO BE PAID BY THE
BORROWER HEREUNDER FOR WHICH INVOICES HAVE BEEN PRESENTED (INCLUDING THE
REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL), ON OR BEFORE THE INITIAL
BORROWING DATE.  ALL SUCH AMOUNTS WILL BE PAID OUT OF PROCEEDS OF LOANS MADE ON
THE INITIAL BORROWING DATE AND WILL BE REFLECTED IN THE FUNDING INSTRUCTIONS
GIVEN BY THE BORROWER TO THE ADMINISTRATIVE AGENT ON OR BEFORE THE INITIAL
BORROWING DATE.

(I)            CLOSING CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) A CERTIFICATE OF EACH LOAN PARTY, DATED THE INITIAL BORROWING DATE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT H, WITH APPROPRIATE INSERTIONS AND
ATTACHMENTS INCLUDING THE CERTIFICATE OF INCORPORATION OF EACH LOAN PARTY (WHICH
WILL INCLUDE, WHERE APPLICABLE, THE CERTIFICATE OF DESIGNATION FOR THE SERIES Z
PREFERRED) THAT IS A CORPORATION CERTIFIED BY THE RELEVANT AUTHORITY OF THE
JURISDICTION OF ORGANIZATION OF SUCH LOAN PARTY, AND (II) A SHORT FORM GOOD
STANDING CERTIFICATE FOR EACH LOAN PARTY FROM ITS JURISDICTION OF ORGANIZATION.

(J)            PATRIOT ACT.  THE LENDERS SHALL HAVE RECEIVED, SUFFICIENTLY IN
ADVANCE OF THE INITIAL BORROWING DATE, ALL DOCUMENTATION AND OTHER INFORMATION
REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER”
AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING WITHOUT LIMITATION
THE UNITED STATES PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW
OCTOBER 26, 2001)), IN EACH CASE IF REQUESTED BY SUCH LENDER (SUCH SATISFACTION
TO BE EVIDENCED BY EACH LENDER’S EXECUTION OF THIS AGREEMENT).

55


--------------------------------------------------------------------------------


(K)           COKE CONTRACT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COPIES OF THE COKE BEVERAGE MARKETING AGREEMENT, TOGETHER WITH A CERTIFICATE OF
A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING SUCH DOCUMENT AS BEING A TRUE,
CORRECT, AND COMPLETE COPY THEREOF.

(L)            LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
FOLLOWING EXECUTED LEGAL OPINIONS:

(i)            the legal opinion of Holme Roberts & Owen LLP, counsel to the
Borrower and its Subsidiaries, substantially in the form of Exhibit I; and

(ii)           the legal opinion of local counsel in New Jersey and of such
other special and local counsel as may be reasonably required by the
Administrative Agent.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(m)          Due Diligence.  Administrative Agent shall have completed its
business, legal, and collateral due diligence, including but not limited to,
(i) receipt of a quality of earnings report, performed by a firm selected by
Administrative Agent, and (ii) a review of the Borrower’s and its Subsidiaries
books and records, the results of which shall be reasonably satisfactory to
Administrative Agent.

(N)           MATERIAL CONTRACTS.  ADMINISTRATIVE AGENT SHALL HAVE REVIEWED THE
MATERIAL AGREEMENTS OF THE BORROWER’S AND ITS SUBSIDIARIES (INCLUDING, WITHOUT
LIMITATION, AGREEMENTS REGARDING PREFERRED STOCK AND SUBORDINATED DEBT) THE
RESULTS OF WHICH ARE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT AND
ADMINISTRATIVE AGENT’S REASONABLE SATISFACTION WITH THE TERMS AND CONDITIONS
THEREOF.

(O)           SENIOR MANAGEMENT.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COMPLETED REFERENCE CHECKS WITH RESPECT TO BORROWER’S NEW SENIOR MANAGEMENT, THE
RESULTS OF WHICH ARE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT.

(P)           BUSINESS PLAN.  ADMINISTRATIVE AGENT SHALL HAVE REVIEWED THE
BORROWER’S BUSINESS PLAN, THE RESULTS OF WHICH ARE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT.

(Q)           SECONDARY STOCK OFFERING.  BORROWER SHALL HAVE CONSUMMATED ITS
SECONDARY STOCK OFFERING, WHICH SHALL HAVE GENERATED NET CASH PROCEEDS OF AT
LEAST $80 MILLION AND SHALL HAVE USED SUCH NET CASH PROCEEDS TO REPAY IN PART
THE SUBORDINATED LOANS AND ANY OUTSTANDING SECOND LIEN TERM LOANS IN FULL IN
IMMEDIATELY AVAILABLE FUNDS.

(R)            CONSOLIDATED EBITDA.  BORROWER SHALL HAVE HAD CONSOLIDATED EBITDA
OF NOT LESS THAN $42,000,000 FOR THE FOUR CONSECUTIVE FISCAL QUARTER PERIOD
ENDING MARCH 31, 2007.

56


--------------------------------------------------------------------------------


(S)           GUARANTEE AND COLLATERAL AGREEMENTS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED (I) THE GUARANTEE AND COLLATERAL AGREEMENT, EXECUTED AND
DELIVERED BY THE BORROWER AND EACH SUBSIDIARY GUARANTOR, AND (II) AN
ACKNOWLEDGMENT AND CONSENT IN THE FORM ATTACHED TO THE GUARANTEE AND COLLATERAL
AGREEMENTS, EXECUTED AND DELIVERED BY EACH ISSUER (AS DEFINED THEREIN), IF ANY,
THAT IS NOT A LOAN PARTY.

(T)            PLEDGED STOCK; STOCK POWERS; PLEDGED NOTES.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED (I) THE CERTIFICATES REPRESENTING THE SHARES OF
CAPITAL STOCK PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT,
TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK
BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR THEREOF AND (II) IF REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, EACH PROMISSORY NOTE (IF ANY) PLEDGED TO
THE ADMINISTRATIVE AGENT PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT
ENDORSED (WITHOUT RECOURSE) IN BLANK (OR ACCOMPANIED BY AN EXECUTED TRANSFER
FORM IN BLANK) BY THE PLEDGOR THEREOF.

(U)           SYNDICATION LETTER.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE SYNDICATION LETTER, EXECUTED AND DELIVERED BY THE BORROWER.

(V)           FILINGS, REGISTRATIONS AND RECORDINGS.  EACH DOCUMENT (INCLUDING
ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENT) REQUIRED BY THE SECURITY
DOCUMENTS OR UNDER LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO BE
FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED LIEN ON THE COLLATERAL
DESCRIBED THEREIN, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN
WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY SECTION 8.3), SHALL BE IN PROPER
FORM FOR FILING, REGISTRATION OR RECORDATION.

(W)          SOLVENCY CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A SOLVENCY CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER OF THE BORROWER IN THE
FORM OF EXHIBIT M.

(X)            INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
INSURANCE CERTIFICATES SATISFYING THE REQUIREMENTS OF SECTION 5.3(B) OF THE
GUARANTEE AND COLLATERAL AGREEMENTS.

(Y)           REQUIRED LIQUIDITY.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER CERTIFYING THAT THE SUM OF (I)
THE AVAILABLE REVOLVING COMMITMENTS ON THE INITIAL BORROWING DATE (AFTER GIVING
EFFECT TO THE LOANS MADE OR OUTSTANDING ON THE INITIAL BORROWING DATE) AND (II)
THE AGGREGATE UNRESTRICTED AND UNENCUMBERED CASH AND CASH EQUIVALENTS OF THE
BORROWER AND ITS SUBSIDIARIES IS NOT LESS THAN THE RESULT OF (X) $5,000,000 LESS
(Y) ALL FEES AND EXPENSES PAID TO ADMINISTRATIVE AGENT OR ANY LENDER ON THE
INITIAL BORROWING DATE.

(Z)            MAXIMUM LOAN AMOUNT.  THE SUM OF (I) THE TERM LOAN TO BE MADE ON
THE CLOSING DATE, AND (II) THE OUTSTANDING PRINCIPAL AMOUNT OF THE AGGREGATE
REVOLVING EXTENSIONS OF CREDIT OF ALL LENDERS ON THE CLOSING DATE, SHALL NOT BE
GREATER THAN 2.26 TIMES THE CONSOLIDATED EBITDA OF THE BORROWER FOR THE FOUR
CONSECUTIVE FISCAL QUARTER PERIOD ENDED MARCH 31, 2007.

57


--------------------------------------------------------------------------------



6.2.          [INTENTIONALLY OMITTED].

6.3.          Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

(A)           NOTICE OF BORROWING.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE NOTICE DESCRIBED IN SECTION 2.2(B) (IN THE CASE OF THE INCREMENTAL TERM
LOAN) OR SECTION 3.2 (IN THE CASE OF A REVOLVING LOAN), AS APPLICABLE.

(B)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL ASPECTS (EXCEPT THAT SUCH MATERIALITY QUALIFIER
SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND WARRANTIES THAT ARE ALREADY
QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT THEREOF) ON AND AS OF SUCH DATE
AS IF MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES RELATED SOLELY TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS
AND WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL ASPECTS (EXCEPT
THAT SUCH MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS
AND WARRANTIES THAT ARE ALREADY QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT
THEREOF) ON AND AS OF SUCH EARLIER DATE.

(C)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE EXTENSIONS OF
CREDIT REQUESTED TO BE MADE ON SUCH DATE.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.3 have been satisfied.

6.4.          Conditions to the Incremental Borrowing Date.  The agreement of
each Lender to make the Incremental Term Loan requested to be made by it is
subject to the satisfaction, prior or concurrently with the making of such
extension of credit on the Incremental Borrowing Date, of the following
conditions precedent:

(A)           SUCCESSFUL SYNDICATION.  THE ADMINISTRATIVE AGENT SHALL HAVE
SATISFACTORILY COMPLETED A SUCCESSFUL SYNDICATION OF THE COMMITMENTS AND THE
OBLIGATIONS AS DETERMINED BY ADMINISTRATIVE AGENT IN ITS DISCRETION.

(B)           FEES.  THE LENDERS AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL FEES THAT ARE THEN REQUIRED TO BE PAID BY THE BORROWER HEREUNDER OR
UNDER THE FEE LETTER (INCLUDING THE CLOSING FEE PAYABLE IN CONNECTION WITH THE
INCREMENTAL TERM LOAN PURSUANT TO THE FEE LETTER), AND ALL EXPENSES WHICH ARE
REQUIRED TO BE PAID BY THE BORROWER HEREUNDER FOR WHICH INVOICES HAVE BEEN
PRESENTED (INCLUDING THE REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL), ON OR
BEFORE THE INCREMENTAL BORROWING DATE.  ALL SUCH AMOUNTS WILL BE PAID OUT OF
PROCEEDS OF LOANS MADE ON THE INCREMENTAL BORROWING DATE AND WILL BE REFLECTED
IN THE FUNDING INSTRUCTIONS GIVEN BY THE BORROWER TO THE ADMINISTRATIVE AGENT ON
OR BEFORE THE INCREMENTAL BORROWING DATE.

58


--------------------------------------------------------------------------------



SECTION 7.    AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:

7.1.          Financial Statements.  Furnish to the Administrative Agent and
each Lender:

(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS (OR SUCH
EARLIER DATE SPECIFIED FOR THE FILING OF ANNUAL REPORTS ON FORM 10-K UNDER
SECTION 13 OF THE EXCHANGE ACT) AFTER THE END OF EACH FISCAL YEAR OF THE
BORROWER, A COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED
AUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH FISCAL
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS FISCAL YEAR, REPORTED ON WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION, OR QUALIFICATION ARISING OUT OF THE SCOPE OF THE
AUDIT, BY GRANT THORNTON LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
OF NATIONALLY RECOGNIZED STANDING;

(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS (OR
SUCH EARLIER DATE SPECIFIED FOR THE FILING OF QUARTERLY REPORTS ON FORM 10-Q
UNDER SECTION 13 OF THE EXCHANGE ACT) AFTER THE END OF EACH OF THE FIRST THREE
QUARTERLY PERIODS OF EACH FISCAL YEAR OF THE BORROWER, THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS
AT THE END OF SUCH QUARTER AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF
INCOME AND OF CASH FLOWS FOR SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR
THROUGH THE END OF SUCH QUARTER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
THE FIGURES FOR THE PREVIOUS FISCAL YEAR, CERTIFIED BY A RESPONSIBLE OFFICER AS
BEING FAIRLY STATED IN ALL MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR–END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES); AND

(C)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 30 DAYS
AFTER THE END OF EACH MONTH OCCURRING DURING EACH FISCAL YEAR OF THE BORROWER
(OTHER THAN THE THIRD, SIXTH, NINTH AND TWELFTH SUCH MONTH), THE UNAUDITED
CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END
OF SUCH MONTH AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF
CASH FLOWS FOR SUCH MONTH AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF
SUCH MONTH, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS FISCAL YEAR, CERTIFIED BY A RESPONSIBLE OFFICER AS BEING FAIRLY STATED
IN ALL MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES).

All such financial statements shall be complete and correct in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes, in each case if applicable), and shall be prepared in reasonable
detail and in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods (except as approved by such accountants
or officer, as the case may be, and disclosed therein).

59


--------------------------------------------------------------------------------


Information required to be delivered pursuant to this Section 7.1 shall be
deemed to have been delivered to the Lenders on the date on which the Borrower
provides written notice to the Lenders that such information has been posted on
the Borrower’s website on the Internet at http://www. nwrgi.com or is available
on the website of the SEC at http://www.sec.gov (to the extent such information
has been posted or is available as described in such notice).  Information
required to be delivered pursuant to this Section 7.1 may also be delivered by
electronic communication pursuant to procedures approved by the Administrative
Agent pursuant to Section 11.2.

7.2.          Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender (or, in the case of clause (f), to the relevant Lender):

(A)           CONCURRENTLY WITH THE DELIVERY OF ANY FINANCIAL STATEMENTS
PURSUANT TO SECTION 7.1, (I) A CERTIFICATE OF A RESPONSIBLE OFFICER STATING
THAT, TO THE BEST OF EACH SUCH RESPONSIBLE OFFICER’S KNOWLEDGE, EACH LOAN PARTY
DURING SUCH PERIOD HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER
AGREEMENTS, AND SATISFIED EVERY CONDITION, CONTAINED IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY TO BE OBSERVED, PERFORMED OR
SATISFIED BY IT, AND THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE OF
ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND (II)
IN THE CASE OF QUARTERLY OR ANNUAL FINANCIAL STATEMENTS, (X) A COMPLIANCE
CERTIFICATE CONTAINING ALL INFORMATION AND CALCULATIONS NECESSARY FOR
DETERMINING COMPLIANCE BY EACH GROUP MEMBER WITH THE PROVISIONS OF THIS
AGREEMENT REFERRED TO THEREIN AS OF THE LAST DAY OF THE FISCAL QUARTER OR FISCAL
YEAR OF THE BORROWER, AS THE CASE MAY BE, AND (Y) TO THE EXTENT NOT PREVIOUSLY
DISCLOSED TO THE ADMINISTRATIVE AGENT, A LISTING OF ANY INTELLECTUAL PROPERTY
REGISTERED IN THE UNITED STATES ACQUIRED BY ANY LOAN PARTY SINCE THE DATE OF THE
MOST RECENT LIST DELIVERED PURSUANT TO THIS CLAUSE (Y) (OR, IN THE CASE OF THE
FIRST SUCH LIST SO DELIVERED, SINCE THE CLOSING DATE);

(B)           AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN 45 DAYS AFTER
THE END OF EACH FISCAL YEAR OF THE BORROWER, A DETAILED CONSOLIDATED BUDGET FOR
THE FOLLOWING FISCAL YEAR (INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET OF
THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF THE FOLLOWING FISCAL YEAR,
THE RELATED CONSOLIDATED STATEMENTS OF PROJECTED CASH FLOW, PROJECTED CHANGES IN
FINANCIAL POSITION AND PROJECTED INCOME AND A DESCRIPTION OF THE UNDERLYING
ASSUMPTIONS APPLICABLE THERETO), AND, AS SOON AS AVAILABLE, SIGNIFICANT
REVISIONS, IF ANY, OF SUCH BUDGET AND PROJECTIONS WITH RESPECT TO SUCH FISCAL
YEAR (COLLECTIVELY, THE “PROJECTIONS”), WHICH PROJECTIONS SHALL IN EACH CASE BE
ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER STATING THAT SUCH
PROJECTIONS WERE PREPARED IN GOOD FAITH AND WERE BASED UPON ASSUMPTIONS WHICH,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, WERE BELIEVED BY THE
BORROWER IN GOOD FAITH TO BE REASONABLE AT THE TIME MADE (IT BEING UNDERSTOOD
THAT PROJECTIONS BY THEIR NATURE ARE INHERENTLY UNCERTAIN, ACTUAL RESULTS MAY
DIFFER FROM PROJECTIONS AND SUCH DIFFERENCES MAY BE MATERIAL);

(C)           IF THE BORROWER IS NOT THEN A REPORTING COMPANY UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, WITHIN 45 DAYS AFTER THE END OF
EACH FISCAL QUARTER OF THE BORROWER (OR 90 DAYS, IN THE CASE OF THE LAST FISCAL
QUARTER OF ANY FISCAL YEAR), A NARRATIVE DISCUSSION AND ANALYSIS OF THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF

60


--------------------------------------------------------------------------------


THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD
FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL
QUARTER, AS COMPARED TO THE PORTION OF THE PROJECTIONS COVERING SUCH PERIODS AND
TO THE COMPARABLE PERIODS OF THE PREVIOUS FISCAL YEAR;

(D)           NO LATER THAN TEN BUSINESS DAYS PRIOR TO THE EFFECTIVENESS
THEREOF, COPIES OF SUBSTANTIALLY FINAL DRAFTS OF ANY PROPOSED AMENDMENT,
SUPPLEMENT, WAIVER OR OTHER MODIFICATION WITH RESPECT TO THE SERIES Z PREFERRED
(OTHER THAN AMENDMENTS, SUPPLEMENTS, WAIVERS OR OTHER MODIFICATIONS THAT ARE
LIMITED TO ADMINISTRATIVE PROVISIONS OF SUCH DOCUMENTS);

(E)           WITHIN FIVE DAYS AFTER THE SAME ARE SENT, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS THAT THE BORROWER SENDS TO THE HOLDERS OF ANY CLASS OF
ITS DEBT SECURITIES OR PUBLIC EQUITY SECURITIES AND, WITHIN FIVE DAYS AFTER THE
SAME ARE FILED, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS THAT THE BORROWER
MAY MAKE TO, OR FILE WITH, THE SEC; AND

(F)            PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS ANY
LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.

7.3.          Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member or to the extent failure to pay,
discharge or satisfy such obligations could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

7.4.          Maintenance of Existence; Compliance.  (a)  (i)  Preserve, renew
and keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 8.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

7.5.          Maintenance of Property; Insurance.  (a)  Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

7.6.          Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and accounts in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its

61


--------------------------------------------------------------------------------


business and activities and (b) permit representatives of any Lender
(coordinated through the Administrative Agent) to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants.

7.7.          Notices.  Promptly give notice to the Administrative Agent and
each Lender of:

(A)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

(B)           ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL
OBLIGATION OF ANY GROUP MEMBER OR (II) LITIGATION, INVESTIGATION OR PROCEEDING
THAT MAY EXIST AT ANY TIME BETWEEN ANY GROUP MEMBER AND ANY GOVERNMENTAL
AUTHORITY, THAT IN EITHER CASE, HAS A REASONABLE LIKELIHOOD OF BEING ADVERSELY
DETERMINED AND, IF NOT CURED OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(C)           ANY LITIGATION OR PROCEEDING AFFECTING ANY GROUP MEMBER (I) IN
WHICH THE AMOUNT INVOLVED IS $2,500,000 OR MORE AND NOT COVERED BY INSURANCE,
(II) IN WHICH INJUNCTIVE OR SIMILAR RELIEF IS SOUGHT THAT, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR
(III) WHICH RELATES TO ANY LOAN DOCUMENT;

(D)           THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
30 DAYS AFTER THE BORROWER KNOWS OR HAS REASON TO KNOW THEREOF:  (I) THE
OCCURRENCE OF ANY REPORTABLE EVENT WITH RESPECT TO ANY PLAN, A FAILURE TO MAKE
ANY REQUIRED CONTRIBUTION TO A PLAN, THE CREATION OF ANY LIEN IN FAVOR OF THE
PBGC OR A PLAN OR ANY WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR
INSOLVENCY OF, ANY MULTIEMPLOYER PLAN OR (II) THE INSTITUTION OF PROCEEDINGS OR
THE TAKING OF ANY OTHER ACTION BY THE PBGC OR THE BORROWER OR ANY COMMONLY
CONTROLLED ENTITY OR ANY MULTIEMPLOYER PLAN WITH RESPECT TO THE WITHDRAWAL FROM,
OR THE TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY PLAN; AND

(E)           ANY DEVELOPMENT OR EVENT THAT HAS HAD OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

7.8.          Environmental Laws.  (a)  Comply in all material respects with,
and take all commercially reasonable efforts to ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

62


--------------------------------------------------------------------------------



(B)           CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND
TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER
ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWFUL
ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL
LAWS.

7.9.          Interest Rate Protection.  In the case of the Borrower, maintain
the Hedge Agreements that are in place on the Closing Date on the terms in
effect on the Closing Date; provided that this Section 7.9 shall not require
Borrower to maintain any such Hedge Agreement beyond the maturity date or
expiration date of such Hedge Agreement as in effect on the Closing Date.

7.10.        Additional Collateral, etc.  (a)  With respect to any property
acquired after the Initial Borrowing Date by any Group Member (other than (x)
any property described in paragraph (c) or (d) below and any interest in real
property, (y) any property subject to a Lien expressly permitted by Section
8.3(g) and (z) property acquired by, or the excess of 65% of stock in, any
Foreign Subsidiary) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a first priority security interest in such property (subject to
Liens permitted by Section 8.3 and (ii) take all actions necessary to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in such property (subject to Liens permitted by
Section 8.3, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.


(B)           WITH RESPECT TO ANY FEE INTEREST IN ANY REAL PROPERTY HAVING A
VALUE (TOGETHER WITH IMPROVEMENTS THEREOF) OF AT LEAST $500,000 ACQUIRED AFTER
THE INITIAL BORROWING DATE BY ANY GROUP MEMBER (OTHER THAN (X) ANY SUCH REAL
PROPERTY SUBJECT TO A LIEN EXPRESSLY PERMITTED BY SECTION 8.3(H) AND (Y) REAL
PROPERTY ACQUIRED BY ANY FOREIGN SUBSIDIARY), PROMPTLY (I) EXECUTE AND DELIVER A
MORTGAGE, COVERING SUCH REAL PROPERTY, WHICH SHALL GRANT TO THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE SECURED PARTIES A FIRST PRIORITY SECURITY INTEREST
IN SUCH PROPERTY (SUBJECT, IN EACH CASE, TO LIENS PERMITTED BY SECTION 8.3, (II)
IF REQUESTED BY THE ADMINISTRATIVE AGENT, PROVIDE THE RELEVANT LENDERS WITH (X)
TITLE AND EXTENDED COVERAGE INSURANCE COVERING SUCH REAL PROPERTY IN AN AMOUNT
AT LEAST EQUAL TO THE PURCHASE PRICE OF SUCH REAL PROPERTY (OR SUCH OTHER AMOUNT
AS SHALL BE REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT) AS WELL AS A
CURRENT ALTA SURVEY THEREOF, TOGETHER WITH A SURVEYOR’S CERTIFICATE AND (Y) ANY
CONSENTS OR ESTOPPELS REASONABLY DEEMED NECESSARY OR ADVISABLE BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH MORTGAGE, EACH OF THE FOREGOING IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (III)
IF REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT
LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE
IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


(C)           WITH RESPECT TO ANY NEW SUBSIDIARY (OTHER THAN A FOREIGN
SUBSIDIARY) CREATED OR ACQUIRED AFTER THE INITIAL BORROWING DATE BY ANY GROUP
MEMBER (WHICH, FOR THE PURPOSES OF THIS PARAGRAPH (C), SHALL INCLUDE ANY
EXISTING SUBSIDIARY THAT CEASES TO BE A FOREIGN

63


--------------------------------------------------------------------------------



SUBSIDIARY), PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH
AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT
DEEMS NECESSARY TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL
STOCK OF SUCH NEW SUBSIDIARY, (II) DELIVER TO THE ADMINISTRATIVE AGENT THE
CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, IF ANY, TOGETHER WITH UNDATED
STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF
THE RELEVANT GROUP MEMBER, (III) CAUSE SUCH NEW SUBSIDIARY (A) TO BECOME A PARTY
TO THE GUARANTEE AND COLLATERAL AGREEMENT, (B) TO TAKE SUCH ACTIONS NECESSARY TO
GRANT TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL DESCRIBED IN THE GUARANTEE
AND COLLATERAL AGREEMENT WITH RESPECT TO SUCH NEW SUBSIDIARY, IN THE CASE OF THE
SECURED PARTIES, INCLUDING THE FILING OF UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY THE GUARANTEE AND
COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE REQUESTED BY THE ADMINISTRATIVE
AGENT AND (C) TO DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF SUCH
SUBSIDIARY, SUBSTANTIALLY IN THE FORM OF EXHIBIT H, WITH APPROPRIATE INSERTIONS
AND ATTACHMENTS, AND (IV) IF REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO
THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE,
WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(D)           WITH RESPECT TO ANY NEW FOREIGN SUBSIDIARY CREATED OR ACQUIRED
AFTER THE INITIAL BORROWING DATE BY ANY GROUP MEMBER (OTHER THAN BY ANY GROUP
MEMBER THAT IS A FOREIGN SUBSIDIARY), PROMPTLY (I) EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT
AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO GRANT THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY (PROVIDED
THAT IN NO EVENT SHALL MORE THAN 65% OF THE TOTAL VOTING POWER OF THE
OUTSTANDING CAPITAL STOCK OF ANY SUCH NEW SUBSIDIARY BE REQUIRED TO BE SO
PLEDGED), (II) DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING
SUCH PLEDGED CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK,
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE RELEVANT GROUP MEMBER
AND TAKE SUCH OTHER ACTION AS MAY BE NECESSARY OR, IN THE OPINION OF THE
ADMINISTRATIVE, DESIRABLE TO PERFECT SUCH ADMINISTRATIVE AGENT SECURITY INTEREST
THEREIN, AND (III) IF REQUESTED BY THE ADMINISTRATIVE, DELIVER TO THE
ADMINISTRATIVE LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH
OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE.


(E)           WITHIN 60 DAYS FOLLOWING THE INITIAL BORROWING DATE, CAUSE ALL
CASH AND CASH EQUIVALENTS OF THE BORROWER AND THE SUBSIDIARY GUARANTORS TO BE
DEPOSITED OR MAINTAINED IN ACCOUNTS WHICH ARE SUBJECT TO CONTROL AGREEMENTS
(EXCEPT FOR ACCOUNTS THE AGGREGATE AMOUNT OF CASH AND CASH EQUIVALENTS IN WHICH
DO NOT EXCEED $1,000,000 IN THE AGGREGATE AND CASH AND CASH EQUIVALENTS SUBJECT
TO LIENS PERMITTED UNDER SECTION 8.3.

7.11.        Further Assurances.  From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement relating to the Collateral, the Security Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent and the Secured
Parties with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds thereof or with  respect to any other property or
assets hereafter acquired by the

64


--------------------------------------------------------------------------------


borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Upon the exercise by the Administrative Agent or
any Lender of any power, right, privilege or remedy expressly provided pursuant
to this Agreement or the other Loan Documents which requires any consent,
approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Secured Parties may
be required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.


SECTION 8.    NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall not, and shall not permit any
of its Subsidiaries (or in the case of Section 8.17, Inactive Subsidiaries) to,
directly or indirectly:

8.1.          Financial Condition Covenants.  (a)  Consolidated Leverage Ratio. 
Permit the Consolidated Leverage Ratio as of any time to exceed 2.75:1.00,
unless within five (5) Business Days after the time when the Consolidated
Leverage Ratio would otherwise exceed 2.75:1.00, Borrower prepays the Revolving
Loans, the Swingline Loans, the Term Loans and the Incremental Term Loans by an
amount that is sufficient to reduce the Consolidated Leverage Ratio as of such
time to a ratio that does not exceed 2.75:1.00.


(B)           [INTENTIONALLY OMITTED].


(C)           CONSOLIDATED FIXED CHARGE COVERAGE RATIO.  PERMIT THE CONSOLIDATED
FIXED CHARGE COVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS
OF THE BORROWER ENDING WITH THE LAST DAY OF ANY FISCAL QUARTER SET FORTH BELOW
TO BE LESS THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH FISCAL QUARTER:

Fiscal Quarter

 

Consolidated Fixed Charge
Coverage Ratio

 

 

 

June 30, 2007

 

1.10:1.00

 

 

 

September 30, 2007

 

1.10:1.00

 

 

 

December 31, 2007

 

1.10:1.00

 

 

 

March 31, 2008

 

1.20:1.00

 

 

 

June 30, 2008

 

1.20:1.00

 

 

 

September 30, 2008

 

1.20:1.00

 

 

 

December 31, 2008

 

1.20:1.00

 

65


--------------------------------------------------------------------------------


 

Fiscal Quarter

 

Consolidated Fixed Charge
Coverage Ratio

 

 

 

March 31, 2009, and the last day of each fiscal quarter of Borrower thereafter

 

1.10:1.00

 

8.2.          Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

(A)           INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO ANY LOAN DOCUMENT;

(B)           [INTENTIONALLY OMITTED];

(C)           [INTENTIONALLY OMITTED];

(D)           INDEBTEDNESS (I) OF THE BORROWER TO ANY OF ITS SUBSIDIARIES, (II)
OF ANY SUBSIDIARY GUARANTOR TO THE BORROWER OR ANY OTHER SUBSIDIARY OF BORROWER,
(III) OF ANY FOREIGN SUBSIDIARY TO ANY OTHER FOREIGN SUBSIDIARY AND (IV) TO THE
EXTENT PERMITTED BY SECTION 8.8(K), OF ANY FOREIGN SUBSIDIARY TO THE BORROWER OR
ANY SUBSIDIARY GUARANTOR;

(E)           GUARANTEE OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF (I) OBLIGATIONS OF THE BORROWER,
ANY SUBSIDIARY GUARANTOR AND, TO THE EXTENT PERMITTED BY SECTION 8.8(K), OF ANY
FOREIGN SUBSIDIARY AND (II) OPERATING LEASE OBLIGATIONS OF THE BORROWER OR ANY
SUCH SUBSIDIARY ASSUMED BY A THIRD PARTY IN CONNECTION WITH A STORE CLOSURE OR
CONVERSION, IN EACH CASE CONSISTENT WITH PAST PRACTICE;

(F)            INDEBTEDNESS AND GUARANTEE OBLIGATIONS OUTSTANDING ON THE DATE
HEREOF AND LISTED ON SCHEDULE 8.2(F) AND ANY REFINANCINGS, REFUNDINGS, RENEWALS
OR EXTENSIONS THEREOF (WITHOUT INCREASING, OR SHORTENING THE MATURITY OF, THE
PRINCIPAL AMOUNT THEREOF);

(G)           INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, CAPITAL LEASE
OBLIGATIONS) SECURED BY LIENS PERMITTED BY SECTION 8.3(H) IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $3,000,000 AT ANY ONE TIME OUTSTANDING;

(H)           INDEBTEDNESS OF THE BORROWER IN RESPECT OF THE SERIES Z PREFERRED
AND ANY REPLACEMENT EQUITY CONSISTING OF PREFERRED STOCK OF THE BORROWER;

(I)            HEDGE AGREEMENTS PERMITTED UNDER SECTION 8.12;

(J)            [INTENTIONALLY OMITTED];

(K)           INDEBTEDNESS RESULTING FROM (A) SURETY AND APPEAL BONDS INCURRED
IN THE ORDINARY COURSE OF BUSINESS AND (B) THE HONORING OF A CHECK, DRAFT OR
SIMILAR INSTRUMENT

66


--------------------------------------------------------------------------------


DRAWN AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS SO LONG AS,
IN THE CASE OF THIS CLAUSE (B), SUCH INDEBTEDNESS IS REPAID WITHIN THREE
BUSINESS DAYS;

(L)            INDEBTEDNESS IN RESPECT OF THE “ADVANCE” OR SIMILAR ADVANCES
(INCLUDING ADVANCES MADE SUBSEQUENT TO THE CLOSING DATE) UNDER THE COKE BEVERAGE
MARKETING AGREEMENT (AS IN EFFECT ON THE DATE HEREOF) AND UP TO $1,000,000 IN
ADDITIONAL OUTSTANDING ADVANCES UNDER THE COKE BEVERAGE MARKETING AGREEMENT; AND

(M)          ADDITIONAL INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES
(NOT OTHERWISE PERMITTED UNDER THIS SECTION 8.2) IN AN AGGREGATE PRINCIPAL
AMOUNT (FOR THE BORROWER AND ALL OF ITS SUBSIDIARIES) NOT TO EXCEED $5,000,000
AT ANY ONE TIME OUTSTANDING.

8.3.          Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:

(A)           LIENS FOR TAXES NOT YET DUE OR THAT ARE BEING CONTESTED OR
DISPUTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, PROVIDED THAT ADEQUATE
RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE BORROWER OR ITS
SUBSIDIARIES, AS THE CASE MAY BE, IN CONFORMITY WITH GAAP;

(B)           [INTENTIONALLY OMITTED];

(C)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S,
LANDLORDS’ OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS THAT
ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 45 DAYS OR THAT ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS;

(D)           PLEDGES OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION;

(E)           DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER
THAN FOR BORROWED MONEY), OBLIGATIONS FOR UTILITIES, LEASES, STATUTORY
OBLIGATIONS, SURETY AND APPEAL BONDS, REPLEVIN BONDS, PERFORMANCE BONDS AND
OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;

(F)            ZONING RESTRICTIONS, EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND
OTHER SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND MINOR
IRREGULARITIES OF TITLE THAT, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT
AND THAT DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY
SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF THE
BUSINESS UTILIZING THE PROPERTY SUBJECT TO SUCH ENCUMBRANCES AND RESTRICTIONS;

(G)           LIENS IN EXISTENCE ON THE DATE HEREOF LISTED ON SCHEDULE 8.3(G),
SECURING INDEBTEDNESS PERMITTED BY SECTION 8.2(F), PROVIDED THAT NO SUCH LIEN IS
SPREAD TO COVER ANY ADDITIONAL PROPERTY AFTER THE CLOSING DATE AND THAT THE
AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT INCREASED (OTHER THAN ACCRUAL OF
INTEREST, FEES AND COSTS IN ACCORDANCE WITH THE TERMS THEREOF);

67


--------------------------------------------------------------------------------


(H)           LIENS SECURING INDEBTEDNESS OF THE BORROWER OR ANY OTHER
SUBSIDIARY INCURRED PURSUANT TO SECTION 8.2(G) TO FINANCE THE ACQUISITION OF
FIXED OR CAPITAL ASSETS, PROVIDED THAT (I) SUCH LIENS SHALL BE CREATED
SUBSTANTIALLY SIMULTANEOUSLY WITH THE ACQUISITION OF SUCH FIXED OR CAPITAL
ASSETS, (II) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN THE
PROPERTY FINANCED BY SUCH INDEBTEDNESS AND (III) THE AMOUNT OF INDEBTEDNESS
SECURED THEREBY IS NOT INCREASED (OTHER THAN ACCRUAL OF INTEREST, FEES AND COSTS
IN ACCORDANCE WITH THE TERMS THEREOF);

(I)            JUDGMENT LIENS IN RESPECT OF JUDGMENTS NOT CONSTITUTING EVENTS OF
DEFAULT UNDER SECTION 9(H) SO LONG AS (A) SUCH JUDGMENT LIENS ARE RELEASED
WITHIN 90 DAYS AFTER THE ENTRY THEREOF OR (B) THE AGGREGATE AMOUNT COVERED BY
ALL SUCH JUDGMENTS LIENS DOES NOT EXCEED $2,500,000 AT ANY TIME;

(J)            LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;

(K)           ANY INTEREST OR TITLE OF A LESSOR OR ANY LESSOR’S LENDER UNDER ANY
LEASE ENTERED INTO BY THE BORROWER OR ANY OTHER SUBSIDIARY IN THE ORDINARY
COURSE OF ITS BUSINESS AND COVERING ONLY THE ASSETS SO LEASED;

(L)            LIENS NOT OTHERWISE PERMITTED BY THIS SECTION SO LONG AS (I) THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY DOES
NOT EXCEED $1,000,000 AT ANY TIME AND (II) THE AGGREGATE FAIR MARKET VALUE
(DETERMINED AS OF THE DATE SUCH LIEN IS INCURRED) OF THE ASSETS ENCUMBERED
THEREBY DOES NOT EXCEED (AS TO THE BORROWER AND ALL OF ITS SUBSIDIARIES)
$1,500,000 AT ANY ONE TIME;

(M)          LIENS EXISTING ON FIXED OR CAPITAL ASSETS AT THE TIME OF THE
ACQUISITION THEREOF BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, PROVIDED, THAT
(X) NEITHER (I) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS
SECURED THEREBY NOR (II) THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE
DATE SUCH LIEN IS INCURRED) OF THE ASSETS THERETO EXCEEDS (AS TO THE BORROWER
AND ALL OF ITS SUBSIDIARIES) $1,000,000 AT ANY ONE TIME, (Y) SUCH LIENS WERE NOT
CREATED IN CONNECTION WITH OR IN CONTEMPLATION OF SUCH ACQUISITION AND (Z) SUCH
LIENS DO NOT COVER ANY ADDITIONAL PROPERTY AND THE OBLIGATIONS SECURED THEREBY
ARE NOT INCREASED; AND

(N)           LIENS RESULTING FROM THE GRANTING OF LICENSES IN THE ORDINARY
COURSE OF BUSINESS TO ANY PERSON TO USE ANY INTELLECTUAL PROPERTY.

8.4.          Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:

(A)           ANY SUBSIDIARY OF THE BORROWER MAY BE MERGED OR CONSOLIDATED WITH
OR INTO THE BORROWER (PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR
SURVIVING CORPORATION) OR WITH OR INTO ANY SUBSIDIARY GUARANTOR (PROVIDED THAT
THE SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING OR SURVIVING CORPORATION) OR,
SUBJECT TO SECTION 8.8(K), WITH OR INTO ANY FOREIGN SUBSIDIARY;

68


--------------------------------------------------------------------------------


(B)           (I) ANY SUBSIDIARY OF THE BORROWER MAY DISPOSE OF ANY OR ALL OF
ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE BORROWER OR ANY
SUBSIDIARY GUARANTOR OR, TO THE EXTENT PERMITTED BY SECTION 8.8(K), ANY FOREIGN
SUBSIDIARY AND (II) FOLLOWING THE DISPOSITION OF ALL OF ITS ASSETS IN ACCORDANCE
WITH CLAUSE (I) ABOVE, SUCH SUBSIDIARY MAY LIQUIDATE, WIND UP OR DISSOLVE;

(C)           ANY SUBSIDIARY MAY MERGE WITH ANOTHER PERSON TO EFFECT A
TRANSACTION PERMITTED UNDER SECTIONS 8.8(K) AND (L); AND

(D)           TRANSACTIONS PERMITTED UNDER SECTION 8.5 SHALL BE PERMITTED.

8.5.          Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(A)           THE DISPOSITION (INCLUDING ABANDONMENT OF INTELLECTUAL PROPERTY)
OF OBSOLETE OR WORN OUT PROPERTY OR OF PROPERTY NO LONGER USEFUL OR USED IN THE
BORROWER’S OR ANY OF THE SUBSIDIARIES’ BUSINESS, IN EACH CASE, IN THE ORDINARY
COURSE OF BUSINESS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED;

(B)           THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

(C)           DISPOSITIONS PERMITTED BY SECTION 8.4(B);

(D)           THE SALE OR ISSUANCE OF ANY SUBSIDIARY’S CAPITAL STOCK TO THE
BORROWER OR ANY WHOLLY OWNED SUBSIDIARY GUARANTOR;

(E)           THE SALE OR DISCOUNT WITHOUT RECOURSE OF ACCOUNTS RECEIVABLE OR
NOTES RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS, OR THE CONVERSION
OR EXCHANGE OF ACCOUNTS RECEIVABLE INTO OR FOR NOTES RECEIVABLE, IN EACH CASE IN
CONNECTION WITH THE COMPROMISE OR COLLECTION THEREOF;

(F)            THE DISPOSITION OF THE CAPITAL STOCK OR THE ASSETS OF MANHATTAN
BAGELS COMPANY, INC., PROVIDED THAT, (I) THE CONSIDERATION RECEIVED IN ANY SUCH
DISPOSITION SHALL BE IN AN AMOUNT AT LEAST EQUAL TO THE FAIR MARKET VALUE OF
SUCH PROPERTY AND (II) AT LEAST 50% OF THE CONSIDERATION RECEIVED IN ANY SUCH
DISPOSITION SHALL BE IN CASH;

(G)           THE DISPOSITION OF ASSETS OF THE NEW WORLD COFFEE BUSINESS AND THE
CAPITAL STOCK OR ASSETS OF CHESAPEAKE BAGEL FRANCHISE CORP.;

(H)           SUBLEASES, LICENSES, FRANCHISES AND DISPOSITIONS OR CANCELLATIONS
OF LEASES, LICENSES OR FRANCHISE AGREEMENTS IN THE ORDINARY COURSE OF BUSINESS;
AND

(I)            THE DISPOSITION OF OTHER PROPERTY FOR CONSIDERATION NOT TO
EXCEED  $5,000,000 IN THE AGGREGATE FOR ANY CALENDAR YEAR OF THE BORROWER.

8.6.          Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock, or options, warrants or other rights
to purchase common stock,

69


--------------------------------------------------------------------------------


of the Person making such dividend) on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower or any of its Subsidiaries
(collectively, “Restricted Payments”), except that:

(A)           ANY SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE BORROWER OR ANY
WHOLLY OWNED SUBSIDIARY GUARANTOR;

(B)           SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING OR WOULD RESULT THEREFROM, THE BORROWER MAY PURCHASE THE
BORROWER’S COMMON STOCK OR COMMON STOCK OPTIONS FROM PRESENT OR FORMER OFFICERS,
CONSULTANTS OR EMPLOYEES OF ANY GROUP MEMBER UPON THE DEATH, DISABILITY OR
TERMINATION OF EMPLOYMENT OF SUCH OFFICER, CONSULTANT OR EMPLOYEE, PROVIDED,
THAT THE AGGREGATE AMOUNT OF PAYMENTS HEREUNDER AFTER THE DATE HEREOF (NET OF
ANY PROCEEDS RECEIVED BY THE BORROWER AFTER THE DATE HEREOF IN CONNECTION WITH
RESALES OF ANY COMMON STOCK OR COMMON STOCK OPTIONS SO PURCHASED) SHALL NOT
EXCEED $1,000,000; AND

(C)           THE FOREGOING SHALL NOT PROHIBIT THE BORROWER FROM REDEEMING THE
SERIES Z PREFERRED PURSUANT TO A MANDATORY REDEMPTION PROVISION OF THE
CERTIFICATE OF DESIGNATION WITH RESPECT TO THE SERIES Z PREFERRED AS IN EFFECT
ON THE DATE HEREOF, TO THE EXTENT THAT SUCH REDEMPTION IS REQUIRED BY THE TERMS
OF THE CERTIFICATE OF DESIGNATION WITH RESPECT TO THE SERIES Z PREFERRED AS IN
EFFECT ON THE DATE HEREOF.

8.7.          Capital Expenditures.  Make or commit to make any Capital
Expenditures, other than Capital Expenditures indicated in any fiscal year
below, in an aggregate amount not to exceed the corresponding amount indicated
below:

Fiscal Year

 

Capital Expenditures

 

2007

 

$

25,000,000

 

2008

 

$

28,000,000

 

2009, and each fiscal year of Borrower thereafter

 

$

33,000,000

 

 

provided, however, notwithstanding anything contained herein to the contrary,
the Capital Expenditures limitation set forth above in this Section 8.7 shall be
increased in any fiscal year by an amount equal to the greater of (i) the unused
amount of Capital Expenditures in the immediately prior fiscal year (it being
understood that such unused amount shall be calculated without giving effect to
any increase in the permitted amount of Capital Expenditures with respect to
such immediately prior fiscal year pursuant to this proviso such that the next
year’s carryover does not include any unused portion of the prior year’s
carryover), and (ii) 25% of the Excess Cash Flow from the immediately prior
fiscal year.

8.8.          Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes,

70


--------------------------------------------------------------------------------


debentures or other debt securities of, or any assets constituting a business
unit of, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:

(A)           EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;

(B)           INVESTMENTS IN CASH AND CASH EQUIVALENTS;

(C)           GUARANTEE OBLIGATIONS PERMITTED BY SECTION 8.2;

(D)           LOANS AND ADVANCES TO OFFICERS, DIRECTORS, CONSULTANTS, EMPLOYEES
OF ANY GROUP MEMBER OF THE BORROWER IN THE ORDINARY COURSE OF BUSINESS
(INCLUDING FOR INDEMNIFICATION, TRAVEL, ENTERTAINMENT AND RELOCATION EXPENSES)
IN AN AGGREGATE AMOUNT FOR ALL GROUP MEMBERS NOT TO EXCEED $500,000 AT ANY ONE
TIME OUTSTANDING;

(E)           INVESTMENTS IN NOTES RECEIVABLE AND OTHER INSTRUMENTS AND
SECURITIES OBTAINED IN CONNECTION WITH TRANSACTIONS PERMITTED BY SECTION 8.5(E);

(F)            INTERCOMPANY INVESTMENTS BY (I) ANY GROUP MEMBER IN THE BORROWER
OR ANY PERSON THAT, PRIOR TO SUCH INVESTMENT, IS A SUBSIDIARY GUARANTOR OR (II)
ANY FOREIGN SUBSIDIARY IN ANY FOREIGN SUBSIDIARY;

(G)           INVESTMENTS RESULTING FROM PAYMENTS REQUIRED UNDER HEDGE
AGREEMENTS PERMITTED UNDER SECTION 8.12;

(H)           INVESTMENTS RESULTING FROM NON-CASH CONSIDERATION RECEIVED IN
CONNECTION WITH ASSET SALES SO LONG AS THE AGGREGATE OUTSTANDING AMOUNT OF SUCH
INVESTMENTS DOES NOT EXCEED $7,500,000 AT ANY TIME;

(I)            CAPITAL EXPENDITURES PERMITTED UNDER SECTION 8.7;

(J)            (I) LOANS TO FRANCHISEES AND AREA DEVELOPERS IN AN AMOUNT NOT TO
EXCEED $250,000 IN ANY FISCAL YEAR AND (II) EXISTING LOANS TO FRANCHISEES NOT TO
EXCEED $250,000 IN THE AGGREGATE;

(K)           IN ADDITION TO INVESTMENTS OTHERWISE EXPRESSLY PERMITTED BY THIS
SECTION, INVESTMENTS (INCLUDING ACQUISITIONS) BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN AN AGGREGATE AMOUNT OUTSTANDING (VALUED AT COST) NOT TO EXCEED
AT ANY ONE TIME THE SUM OF (I) $1,000,000 PLUS (II) THE PRODUCT OF (X)
$1,000,000 AND (Y) THE NUMBER OF CALENDAR YEARS ENDED AFTER THE INITIAL CLOSING
DATE MINUS (III) THE OUTSTANDING AMOUNT OF ANY INVESTMENTS MADE IN RELIANCE ON
SECTION 8.8(L)(IV)(Y);

(L)            ACQUISITIONS, PROVIDED THAT (I) NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE THEN OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM, (II) SUCH
ACQUISITION IS INITIATED AND COMPLETED ON A “FRIENDLY” BASIS, (III) IF SUCH
ACQUISITION IS A MATERIAL ACQUISITION, AFTER GIVING EFFECT THERETO ON A PRO
FORMA BASIS AS IF SUCH ACQUISITION WERE COMPLETED ON THE FIRST DAY OF THE MOST
RECENT PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS FOR WHICH FINANCIAL STATEMENTS
HAVE BEEN DELIVERED, THE BORROWER WOULD HAVE BEEN IN COMPLIANCE WITH SECTION
8.1(A) (ASSUMING THE REQUIRED RATIO WAS 0.25 TO 1.00 LOWER THAN

71


--------------------------------------------------------------------------------


THE THEN APPLICABLE RATIO), (IV) THE CONSIDERATION FOR ANY SUCH ACQUISITION
SHALL CONSIST EXCLUSIVELY OF A COMBINATION OF (X) COMMON STOCK OF THE BORROWER
AND (Y) OTHER CONSIDERATION IN CONNECTION WITH SUCH ACQUISITION IN AN AGGREGATE
AMOUNT OUTSTANDING (VALUED AT COST) NOT TO EXCEED AT ANY ONE TIME THE SUM OF (I)
$1,000,000 PLUS (II) THE PRODUCT OF (A) $1,000,000 AND (B) THE NUMBER OF
CALENDAR YEARS ENDED AFTER THE ORIGINAL CLOSING DATE MINUS (III) THE OUTSTANDING
AMOUNT OF ANY INVESTMENTS MADE IN RELIANCE ON SECTION 8.8(K) AND (V) THE
BORROWER SHALL HAVE DELIVERED A CERTIFICATE OF A RESPONSIBLE OFFICER CERTIFYING
COMPLIANCE WITH THE FOREGOING CONDITIONS (AND ATTACHING REASONABLY DETAILED
CALCULATIONS) AT LEAST FIVE BUSINESS DAYS PRIOR TO THE CONSUMMATION THEREOF; AND

(M)          DEPOSITS PERMITTED BY SECTION 8.3(E).

8.9.          Certain Payments and Modifications of Certain Debt Instruments. 
(a)  Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Series Z Preferred or any Replacement Equity consisting of preferred stock
(other than (i) any such amendment, modification, waiver or other change that
(A) would extend or eliminate the scheduled redemption date or reduce the amount
of any scheduled redemption payment or reduce the rate or extend any date for
payment of dividends thereon and (B) does not involve the payment of a consent
fee other than any consent fees paid in connection with the extension of the
scheduled redemption date in an aggregate amount not exceeding $250,000 and (ii)
amendments, modifications, waivers or other changes that are limited to
administrative provisions of such documents), or (b) make any payment in respect
of any Indebtedness under the Coke Beverage Marketing Agreement or any other
Indebtedness of the type described in clause (k) of the definition thereof, to
the extent that, after giving effect thereto, the Available Revolving Commitment
would be less than $2,000,000.

8.10.        Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Wholly Owned Subsidiary Guarantor)
unless such transaction is (a) otherwise not prohibited under this Agreement and
(b) upon fair and reasonable terms no less favorable to the relevant Group
Member, than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate.

8.11.        Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.

8.12.        Hedge Agreements.  Enter into any Hedge Agreement, except Hedge
Agreements entered into in order to effectively cap, collar or exchange interest
rates from floating to fixed rates with respect to any interest-bearing
liability or investment of the Borrower or any of its Subsidiaries.

72


--------------------------------------------------------------------------------



8.13.        CHANGES IN FISCAL PERIODS.  PERMIT THE FISCAL YEAR OF THE BORROWER
TO END ON A DAY OTHER THAN DECEMBER 31 (SUBJECT TO SECTION 1.2(F)) OR CHANGE THE
BORROWER’S METHOD OF DETERMINING FISCAL QUARTERS; PROVIDED, THAT, WITH THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD), THE BORROWER MAY CHANGE ITS FISCAL YEAR, PROVIDED, THAT, IN
CONNECTION WITH SUCH CHANGE, NO FISCAL YEAR MAY INCLUDE MORE THAN FIVE FISCAL
QUARTERS WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND THE
AMOUNTS PERMITTED UNDER SECTION 8.7 SHALL BE PRO RATA WITH RESPECT TO ANY FISCAL
YEAR WHICH DOES NOT CONSIST OF FOUR FISCAL QUARTERS.

8.14.        Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of any Group Member to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure its obligations under the Loan Documents or any refinancing thereof
other than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any utility bonds, industrial revenue or development bonds, purchase
money Liens or Capital Lease Obligations otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the assets
financed thereby), (c) restrictions on assets subject to agreements for
permitted Dispositions under Section 8.5 (such restrictions to be limited to the
assets subject to such Dispositions) and (d) restrictions in lease agreements
restricting the Group Members from assigning or pledging their rights under such
lease agreements.

8.15.        Clauses Restricting Subsidiary Distributions.  Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary.

8.16.        Lines of Business.  Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

8.17.        Inactive Subsidiaries.  With respect to Inactive Subsidiaries, (a)
engage in an active business or (b) except as disclosed on Part B of Schedule
5.22, own any property or assets or incur, directly or indirectly, liabilities
or obligations in excess of $100,000 in the aggregate.

73


--------------------------------------------------------------------------------



SECTION 9.    EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR
REIMBURSEMENT OBLIGATION WHEN DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR THE
BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR REIMBURSEMENT OBLIGATION,
OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, WITHIN
FIVE DAYS AFTER ANY SUCH INTEREST OR OTHER AMOUNT BECOMES DUE IN ACCORDANCE WITH
THE TERMS HEREOF; OR

(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY LOAN
PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR THAT IS CONTAINED IN ANY
CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED BY IT AT ANY
TIME UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENT
SHALL PROVE TO HAVE BEEN INACCURATE IN ANY MATERIAL RESPECT (EXCEPT THAT SUCH
MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND
WARRANTIES THAT ARE ALREADY QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT
THEREOF) ON OR AS OF THE DATE MADE OR DEEMED MADE; OR

(C)           (I)  ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE
OF ANY AGREEMENT CONTAINED IN CLAUSE (I) OR (II) OF SECTION 7.4(A) (WITH RESPECT
TO THE BORROWER ONLY), SECTION 7.5(B), SECTION 7.7(A) OR SECTION 8 OF THIS
AGREEMENT OR SECTIONS 5.5(A) AND 5.7(B) OF EITHER GUARANTEE AND COLLATERAL
AGREEMENT OR (II) AN “EVENT OF DEFAULT” UNDER AND AS DEFINED IN ANY MORTGAGE
SHALL HAVE OCCURRED AND BE CONTINUING; OR

(D)           ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF
ANY OTHER AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(OTHER THAN AS PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION), AND SUCH
DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE TO THE
BORROWER FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; OR

(E)           ANY GROUP MEMBER (OTHER THAN AN INACTIVE SUBSIDIARY) (I) DEFAULTS
IN MAKING ANY PAYMENT OF ANY PRINCIPAL OF ANY INDEBTEDNESS (INCLUDING ANY
GUARANTEE OBLIGATION, BUT EXCLUDING THE LOANS) ON THE SCHEDULED OR ORIGINAL DUE
DATE WITH RESPECT THERETO; OR (II) DEFAULTS IN MAKING ANY PAYMENT OF ANY
INTEREST ON ANY SUCH INDEBTEDNESS BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED
IN THE INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS CREATED; OR
(III) DEFAULTS IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR BENEFICIARY OF SUCH
INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR BENEFICIARY) TO
CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE
PRIOR TO ITS STATED MATURITY OR TO BECOME SUBJECT TO A MANDATORY OFFER TO
PURCHASE BY THE OBLIGOR THEREUNDER OR (IN THE CASE OF ANY SUCH INDEBTEDNESS
CONSTITUTING A GUARANTEE OBLIGATION) TO BECOME PAYABLE; PROVIDED, THAT A
DEFAULT, EVENT OR CONDITION DESCRIBED IN CLAUSE (I), (II) OR (III) OF THIS
PARAGRAPH (E) SHALL NOT AT ANY TIME CONSTITUTE AN EVENT OF DEFAULT UNLESS, AT
SUCH TIME, ONE OR MORE DEFAULTS, EVENTS OR CONDITIONS OF THE TYPE DESCRIBED IN
CLAUSES (I), (II) AND (III) OF THIS PARAGRAPH (E)

74


--------------------------------------------------------------------------------


SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO INDEBTEDNESS THE
OUTSTANDING PRINCIPAL AMOUNT OF WHICH EXCEEDS IN THE AGGREGATE $2,500,000; OR

(F)            (I) ANY GROUP MEMBER (OTHER THAN AN INACTIVE SUBSIDIARY) SHALL
COMMENCE ANY CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE
LAW OF ANY JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR
RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR
INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP,
LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS
DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR
OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS
ASSETS, OR ANY GROUP MEMBER SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST ANY GROUP MEMBER (OTHER
THAN AN INACTIVE SUBSIDIARY) ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE
REFERRED TO IN CLAUSE (I) ABOVE THAT (A) RESULTS IN THE ENTRY OF AN ORDER FOR
RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED,
UNDISCHARGED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE SHALL BE
COMMENCED AGAINST ANY GROUP MEMBER (OTHER THAN AN INACTIVE SUBSIDIARY) ANY CASE,
PROCEEDING OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT,
EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF
ITS ASSETS THAT RESULTS IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF THAT SHALL
NOT HAVE BEEN VACATED, DISCHARGED, OR STAYED OR BONDED PENDING APPEAL WITHIN 60
DAYS FROM THE ENTRY THEREOF; OR (IV) ANY GROUP MEMBER (OTHER THAN AN INACTIVE
SUBSIDIARY) SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT
TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I),
(II), OR (III) ABOVE; OR (V) ANY GROUP MEMBER (OTHER THAN AN INACTIVE
SUBSIDIARY) SHALL GENERALLY NOT, OR SHALL BE UNABLE TO, OR SHALL ADMIT IN
WRITING ITS INABILITY TO, PAY ITS DEBTS AS THEY BECOME DUE; OR

(G)           (I)  ANY PERSON SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS
DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN,
(II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA),
WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR
OF THE PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF ANY GROUP MEMBER OR ANY
COMMONLY CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT
TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE
SHALL BE APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER PLAN,
WHICH REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A
TRUSTEE IS, IN THE REASONABLE OPINION OF THE REQUIRED LENDERS, LIKELY TO RESULT
IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY
SINGLE EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) ANY
GROUP MEMBER OR ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE REASONABLE
OPINION OF THE REQUIRED LENDERS IS LIKELY TO, INCUR ANY LIABILITY IN CONNECTION
WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A MULTIEMPLOYER
PLAN OR (VI) ANY OTHER EVENT OR CONDITION SHALL OCCUR OR EXIST WITH RESPECT TO A
PLAN; AND IN EACH CASE IN CLAUSES (I) THROUGH (VI) ABOVE, SUCH EVENT OR
CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, COULD, IN
THE SOLE JUDGMENT OF THE REQUIRED LENDERS, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; OR

75


--------------------------------------------------------------------------------


(H)           ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ANY
GROUP MEMBER INVOLVING IN THE AGGREGATE A LIABILITY (NOT PAID OR FULLY COVERED
BY INSURANCE AS TO WHICH THE RELEVANT INSURANCE COMPANY HAS ACKNOWLEDGED
COVERAGE) OF $2,500,000 OR MORE, WHICH SUCH JUDGMENTS OR DECREES SHALL NOT HAVE
BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN 30 DAYS FROM
THE ENTRY THEREOF; OR

(I)            ANY OF THE SECURITY DOCUMENTS SHALL CEASE, FOR ANY REASON, TO BE
IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY
SHALL SO ASSERT, OR ANY LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS SHALL
CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT AND PRIORITY PURPORTED TO BE
CREATED THEREBY; OR

(J)            THE GUARANTEE CONTAINED IN SECTION 2 OF THE GUARANTEE AND
COLLATERAL AGREEMENT SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT
OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT; OR

(K)           (I) ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN SECTIONS
13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”)), EXCLUDING THE PERMITTED INVESTORS, SHALL BECOME, OR OBTAIN THE
RIGHT (WHETHER BY MEANS OF WARRANTS, OPTIONS OR OTHERWISE) TO BECOME, THE
“BENEFICIAL OWNER” (AS DEFINED IN RULES 13(D)-3 AND 13(D)-5 UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF MORE THAN 35% OF THE OUTSTANDING COMMON STOCK
OF THE BORROWER; (II) (A) ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN
SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT), EXCLUDING THE PERMITTED
INVESTORS, SHALL BECOME OR OBTAIN THE RIGHT (WHETHER BY MEANS OF WARRANTS,
OPTIONS OR OTHERWISE) TO BECOME THE “BENEFICIAL OWNER” (AS DEFINED IN RULES
13(D)-3 AND 13(D)-5 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF MORE
THAN 25% OF THE OUTSTANDING COMMON STOCK OF THE BORROWER (SUCH PERSON OR GROUP
COLLECTIVELY, THE “SPECIFIED INVESTORS”), AND (B) THE PERMITTED INVESTORS SHALL
OWN OF RECORD AND BENEFICIALLY LESS OF THE OUTSTANDING COMMON STOCK OF THE
BORROWER THAN SUCH SPECIFIED INVESTORS OWN; (III) CONTINUING DIRECTORS SHALL
CEASE TO CONSTITUTE A MAJORITY OF THE BOARD OF DIRECTORS OF THE BORROWER; OR
(IV) A SPECIFIED CHANGE OF CONTROL SHALL OCCUR;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then

76


--------------------------------------------------------------------------------


outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to 105% of the Stated Amount of such Letters of Credit.  Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied in accordance with Section 4.8.  After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other Obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.


SECTION 10.    THE AGENTS

10.1.        Appointment and Authorization of Administrative Agent.  Each Lender
hereby designates and appoints the Administrative Agent as its representative
under this Agreement and the other Loan Documents and each Lender hereby
irrevocably authorizes the Administrative Agent to execute and deliver each of
the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto.  The Administrative Agent
agrees to act as such on the express conditions contained in this Section 10. 
The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, and the Lenders, and the Borrower and its Subsidiaries
shall have no rights as a third party beneficiary of any of the provisions
contained herein.  Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Administrative Agent”
is for convenience only, that Wells Fargo Foothill, Inc. is merely the
representative of the Lenders, and only has the contractual duties set forth
herein.  Except as expressly otherwise provided in this Agreement, the
Administrative Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that the Administrative Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents.  Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to the
Administrative Agent, Lenders agree that the Administrative Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations under the Loan
Documents, the Collateral, and related matters, (b) execute or file any and all
financing or similar statements or

77


--------------------------------------------------------------------------------


notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Loans, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) open and maintain such bank accounts and cash management
arrangements as the Administrative Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lenders with respect to the Borrower, the Obligations under the
Loan Documents, the Collateral, or otherwise related to any of same as provided
in the Loan Documents, and (g) incur and pay such expenses as the Administrative
Agent may deem necessary or appropriate for the performance and fulfillment of
its functions and powers pursuant to the Loan Documents.

10.2.        Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.

10.3.        Liability of the Administrative Agent.  Neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or affiliates shall (a) be liable for any action taken or omitted to be taken by
any of them under or in connection with this Agreement or any other Loan
Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (b) be responsible in any manner to any of
the Lenders for any recital, statement, representation or warranty made by the
Borrower or any Subsidiary or Affiliate of the Borrower, or any officer or
director thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  Neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of the Borrower or
the books or records or properties of any of the Borrower’s Subsidiaries or
Affiliates.

10.4.        Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
telefacsimile or other electronic method of transmission, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrower or counsel to any Lender), independent accountants and other
experts selected by the Administrative Agent.  The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless the Administrative Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and

78


--------------------------------------------------------------------------------


until such instructions are received, the Administrative Agent shall act, or
refrain from acting, as it deems advisable.  If the Administrative Agent so
requests, it shall first be indemnified to its reasonable satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.


10.5.        NOTICE OF DEFAULT OR EVENT OF DEFAULT.  THE ADMINISTRATIVE AGENT
SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT
OR EVENT OF DEFAULT, EXCEPT WITH RESPECT TO DEFAULTS IN THE PAYMENT OF
PRINCIPAL, INTEREST, FEES, AND EXPENSES REQUIRED TO BE PAID TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS AND, EXCEPT WITH RESPECT TO
EVENTS OF DEFAULT OF WHICH THE ADMINISTRATIVE AGENT HAS ACTUAL KNOWLEDGE, UNLESS
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WRITTEN NOTICE FROM A LENDER OR THE
BORROWER REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF
DEFAULT, AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT.”  THE
ADMINISTRATIVE AGENT PROMPTLY WILL NOTIFY THE LENDERS OF ITS RECEIPT OF ANY SUCH
NOTICE OR OF ANY EVENT OF DEFAULT OF WHICH THE ADMINISTRATIVE AGENT HAS ACTUAL
KNOWLEDGE.  IF ANY LENDER OBTAINS ACTUAL KNOWLEDGE OF ANY EVENT OF DEFAULT, SUCH
LENDER PROMPTLY SHALL NOTIFY THE OTHER LENDERS AND THE ADMINISTRATIVE AGENT OF
SUCH EVENT OF DEFAULT.  EACH LENDER SHALL BE SOLELY RESPONSIBLE FOR GIVING ANY
NOTICES TO ITS PARTICIPANTS, IF ANY.  SUBJECT TO SECTION 10.4, THE
ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR
EVENT OF DEFAULT AS MAY BE REQUESTED BY THE REQUIRED LENDERS IN ACCORDANCE WITH
SECTION 9; PROVIDED, HOWEVER, THAT UNLESS AND UNTIL THE ADMINISTRATIVE AGENT HAS
RECEIVED ANY SUCH REQUEST, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE
OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT
TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE.

10.6.        Credit Decision.  Each Lender acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representation or warranty to it,
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Borrower and its Subsidiaries or Affiliates, shall
be deemed to constitute any representation or warranty by the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates to any Lender.  Each Lender represents to the Administrative Agent
that it has, independently and without reliance upon either the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower.  Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of

79


--------------------------------------------------------------------------------


the Borrower and any other Person party to a Loan Document.  Except for notices,
reports, and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower and any other Person
party to a Loan Document that may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

10.7.        Costs and Expenses; Indemnification.  The Administrative Agent may
incur and pay expenses to the extent the Administrative Agent reasonably deems
necessary or appropriate for the performance and fulfillment of its functions,
powers, and obligations pursuant to the Loan Documents, including court costs,
attorneys fees and expenses, fees and expenses of financial accountants,
advisors, consultants, and appraisers, costs of collection by outside collection
agencies, auctioneer fees and expenses, and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not the Borrower
is obligated to reimburse the Administrative Agent or the Lenders for such
expenses pursuant to this Agreement or otherwise.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent’s officers, directors, employees, agents,
attorneys-in-fact or affiliates (to the extent not reimbursed by or on behalf of
the Borrower and without limiting the obligation of the Borrower to do so),
according to their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any officers, directors, employees, agents, attorneys-in-fact or affiliates
of the Administrative Agent of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Lender in failing to make
a Loan or other extension of credit hereunder.  Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
such Lender’s Pro Rata Share of any costs or out of pocket expenses (including
attorneys, accountants, advisors, and consultants fees and expenses) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower.  The undertaking in this Section shall survive the
payment of all Obligations under the Loan Documents and the resignation or
replacement of the Administrative Agent.

10.8.        Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in, and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with the Borrower and
its Subsidiaries and Affiliates and any other Person party to any Loan Documents
as though Wells Fargo Foothill, Inc. were not the Administrative Agent
hereunder, and, in each case, without notice to or consent of the Lenders.  The
other Lenders acknowledge that, pursuant to such activities, the Administrative
Agent or its Affiliates may receive information regarding the Borrower or its
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of the Borrower or such other Person and
that prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality

80


--------------------------------------------------------------------------------


obligations, which waiver the Administrative Agent will use its reasonable best
efforts to obtain), the Administrative Agent shall not be under any obligation
to provide such information to them.  The terms “Lender” and “Lenders” include
WFF in its individual capacity.

10.9.        Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days notice to the Lenders.  If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Administrative Agent for the Lenders.  If no successor
Administrative Agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders, a successor Administrative Agent.  If the
Administrative Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace the Administrative Agent with a successor
Administrative Agent from among the Lenders.  In any such event, upon the
acceptance of its appointment as successor Administrative Agent hereunder, such
successor Administrative Agent shall succeed to all the rights, powers, and
duties of the retiring Agent and the term “Administrative Agent” shall mean such
successor Administrative Agent and the retiring Administrative Agent’s
appointment, powers, and duties as Administrative Agent shall be terminated. 
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 10.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement.  If no
successor Administrative Agent has accepted appointment as Administrative Agent
by the date which is 45 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Lenders appoint a successor Administrative Agent as provided for above.

10.10.      Lenders in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with the
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Documents as though such Lender were not a Lender hereunder without notice
to or consent of the other Lenders.  The other Lenders acknowledge that,
pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding the Borrower or its Affiliates and any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of the Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

10.11.      Administrative Agent, L/C Arranger and Issuing Lender Generally. 
Except as expressly set forth herein, the Administrative Agent, the L/C
Arranger, nor any Issuing Lender shall have any duties or responsibilities
hereunder in its capacity as such.

10.12.      [Intentionally Omitted].

81


--------------------------------------------------------------------------------


10.13.      The Issuing Lender; the L/C Arranger.            Without limiting
any rights otherwise granted herein to the L/C Arranger, or any Issuing Lender,
it is understood and agreed that the L/C Arranger and any Issuing Lender (i)
shall have all of the benefits and immunities (x) provided to the Administrative
Agent in this Section 10, with respect to their rights and obligations under
this Agreement and with respect to acts taken or omissions suffered by the L/C
Arranger or any Issuing Lender in connection with Letters of Credit issued or
made under this Agreement and the documents associated therewith as fully as if
the term “Administrative Agent”, as used in this Section 10, included the L/C
Arranger, with respect to such acts or omissions and (y) as additionally
provided in this Agreement and (ii) shall have all of the benefits of the
provisions of Section 10.7 as fully as if the term “Administrative Agent”, as
used in Section 10.7 included the L/C Arranger or any Issuing Lender; provided
that, any resignation by the L/C Arranger shall apply to its agreement to cause
the issuance of Letters of Credit and, provided further that, if the L/C
Arranger shall resign (which may occur at any time for any reason) and no
successor L/C Arranger shall be appointed, no additional Letters of Credit shall
be issued under this Agreement.

10.14.      Agency for Perfection.  The Administrative Agent hereby appoints
each other Lender as its agent (and each Lender hereby accepts such appointment)
for the purpose of perfecting the Administrative Agent’s Liens in assets which,
in accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected only by possession or control.  Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver possession or control of such Collateral to the Administrative
Agent or in accordance with the Administrative Agent’s instructions.

10.15.      Payments by Agent to the Lenders.  All payments to be made by the
Administrative Agent to the Lenders shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent.  Concurrently with
each such payment, the Administrative Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations under the Loan Documents.

10.16.      Concerning the Collateral and Related Loan Documents.  Each Lender
authorizes and directs the Administrative Agent to enter into this Agreement and
the other Loan Documents.  Each Lender agrees that any action taken by the
Administrative Agent in accordance with the terms of this Agreement or the other
Loan Documents relating to the Collateral and the exercise by the Administrative
Agent of its powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.

10.17.      Several Obligations; No Liability.  Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of the Administrative Agent in its capacity as such, and not by or in
favor of the Lenders, the Administrative Agent shall not have any obligation to
make any credit available hereunder.  Nothing contained herein shall confer upon
any Lender any interest in, or subject any Lender to any liability for, or in
respect of, the business, assets, profits, losses, or liabilities of any other
Lender.  Each Lender shall be solely responsible for notifying its Participants
of any matters

82


--------------------------------------------------------------------------------


relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender.  Except as provided in Section 10.7, no Lender shall have
any liability for the acts of any Lender.  No Lender shall be responsible to the
Borrower or any other Person for any failure by any other Lender to fulfill its
obligations to make credit available hereunder, nor to advance for it or on its
behalf in connection with its Commitment, nor to take any other action on its
behalf hereunder or in connection with the financing contemplated herein.


SECTION 11.    MISCELLANEOUS

11.1.        Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that (y) the Fee Letter may be amended upon the
written consent of Administrative Agent and Borrower, and (z) no such waiver and
no such amendment, supplement or modification shall:

(I)            FORGIVE THE PRINCIPAL AMOUNT OR EXTEND THE FINAL SCHEDULED DATE
OF MATURITY OF ANY LOAN, EXTEND THE SCHEDULED DATE OF ANY AMORTIZATION PAYMENT
IN RESPECT OF ANY TERM LOAN OR INCREMENTAL TERM LOAN, REDUCE THE STATED RATE OF
ANY INTEREST OR FEE PAYABLE HEREUNDER (EXCEPT (X) IN CONNECTION WITH THE WAIVER
OF THE APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES, WHICH
WAIVER SHALL BE EFFECTIVE WITH THE CONSENT OF THE MAJORITY FACILITY LENDERS OF
EACH ADVERSELY AFFECTED FACILITY AND (Y) THAT ANY AMENDMENT OR MODIFICATION OF
DEFINED TERMS USED IN THE FINANCIAL COVENANTS IN THIS AGREEMENT SHALL NOT
CONSTITUTE A REDUCTION IN THE RATE OF INTEREST OR FEES FOR PURPOSES OF THIS
CLAUSE (I)) OR EXTEND THE SCHEDULED DATE OF ANY PAYMENT THEREOF, OR INCREASE THE
AMOUNT OR EXTEND THE EXPIRATION DATE OF ANY LENDER’S REVOLVING COMMITMENT, IN
EACH CASE WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

(II)           RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL UNDER THE
SECURITY DOCUMENTS OR RELEASE ALL OR SUBSTANTIALLY ALL OF THE SUBSIDIARY
GUARANTORS FROM THEIR OBLIGATIONS IN RESPECT OF THE FACILITIES, IN EACH CASE
WITHOUT THE WRITTEN CONSENT OF ALL THE LENDERS;

(III)          ELIMINATE OR REDUCE THE VOTING RIGHTS OF ANY LENDER UNDER THIS
SECTION 11.1 WITHOUT THE WRITTEN CONSENT OF SUCH LENDER;

83


--------------------------------------------------------------------------------


(IV)          REDUCE ANY PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED
LENDERS OR CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE BORROWER OF ANY OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, IN
EACH CASE WITHOUT THE WRITTEN CONSENT OF ALL LENDERS;

(V)           AMEND, MODIFY OR WAIVE ANY CONDITION PRECEDENT TO ANY EXTENSION OF
CREDIT UNDER THE REVOLVING FACILITY SET FORTH IN SECTION 6.3 (INCLUDING IN
CONNECTION WITH ANY WAIVER OF AN EXISTING DEFAULT OR EVENT OF DEFAULT) WITHOUT
THE WRITTEN CONSENT OF THE MAJORITY FACILITY LENDERS WITH RESPECT TO THE
REVOLVING FACILITY;

(VI)          SUBJECT TO THE FOLLOWING TWO PARAGRAPHS OF THIS SECTION 11.1,
AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 4.8 WITHOUT THE WRITTEN CONSENT
OF ALL LENDERS IN RESPECT OF EACH FACILITY ADVERSELY AFFECTED THEREBY; PROVIDED,
THAT ANY AMENDMENT, MODIFICATION OR WAIVER OF SECTION 4.8 WHICH CHANGES THE PRO
RATA PROVISION THEREIN SHALL REQUIRE THE WRITTEN CONSENT OF EACH LENDER
ADVERSELY AFFECTED THEREBY;

(VII)         AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 4.2(E) OR SECTION
8.1(A) WITHOUT THE WRITTEN CONSENT OF ALL LENDERS;

(VIII)        REDUCE THE AMOUNT OF NET CASH PROCEEDS REQUIRED TO BE APPLIED TO
PREPAY LOANS UNDER THIS AGREEMENT WITHOUT THE WRITTEN CONSENT OF THE MAJORITY
FACILITY LENDERS WITH RESPECT TO EACH FACILITY;

(IX)           REDUCE THE AMOUNT OF EXCESS CASH FLOW REQUIRED TO BE APPLIED TO
PREPAY LOANS UNDER THIS AGREEMENT WITHOUT THE WRITTEN CONSENT OF ALL LENDERS
WITH RESPECT TO EACH FACILITY;

(X)            REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF MAJORITY
FACILITY LENDERS WITH RESPECT TO ANY FACILITY WITHOUT THE WRITTEN CONSENT OF ALL
LENDERS UNDER SUCH FACILITY;

(XI)           AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 10 WITHOUT THE
WRITTEN CONSENT OF EACH AGENT ADVERSELY AFFECTED THEREBY;

(XII)          AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 3.3 OR 3.4
WITHOUT THE WRITTEN CONSENT OF THE SWINGLINE LENDER; OR

(XIII)         AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTIONS 3.7 TO 3.14
WITHOUT THE WRITTEN CONSENT OF THE L/C ARRANGER.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans.  In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived

84


--------------------------------------------------------------------------------


shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans, the
Incremental Term Loans, and Revolving Extensions of Credit and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Majority Facility Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans and Incremental Term Loans
(“Refinanced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (c) the weighted average life to maturity of such Replacement Term Loans
shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans or Incremental Term Loans in effect
immediately prior to such refinancing.

Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Borrower, the Required Lenders and
the Administrative Agent (and, if their rights or obligations are affected
thereby, the Issuing Bank and the Swingline Lender) if (i) by the terms of such
agreement the Commitments of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

11.2.        Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

85


--------------------------------------------------------------------------------


 

The Borrower:

Einstein Noah Restaurant Group, Inc. 555
Zang Street, Suite 300
Lakewood, CO 80228
Attention:         Richard P. Dutkiewicz, Chief
                         Financial Officer
Telecopy:         (303) 568-8402
Telephone:       (303) 568-8004

 

 

The Administrative Agent:

Wells Fargo Foothill, Inc.
2450 Colorado Avenue
Suite 3000 West
Santa Monica, CA 90404
Attention:         Specialty Finance Manager
Telecopy:         (310) 453-7300
Telephone:       (310) 453-7442

provided that any notice, request or demand to or upon Administrative Agent, the
Issuing Lender or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

11.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

11.4.        Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5.        Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse each Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to each
Agent and filing and recording fees and expenses, with statements with

86


--------------------------------------------------------------------------------


respect to the foregoing initially expected (assuming the Closing Date occurs)
to be submitted to the Borrower prior to the Initial Borrowing Date (in the case
of amounts to be paid on the Initial Borrowing Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as Administrative
Agent shall deem appropriate, subject at all times to the limitations set forth
in the Fee Letter, (b) to pay or reimburse each Lender and each Agent for all
its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to Administrative Agent, (c) to pay, indemnify, and hold each
Lender and each Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender and each Agent and their respective
officers, directors, employees, affiliates, agents and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party is or
is not a party to any such actions or suits) and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the issuance of Letters of Credit or the causing of the issuance of Letters of
Credit or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this Section
11.5 shall be payable not later than ten days after written demand therefor. 
Statements payable by the Borrower pursuant to this Section 11.5 shall be
submitted to Chief Financial Officer (Telephone No. (303) 568-8004) (Telecopy
No. (303) 568-8402), at the address of the Borrower set forth in Section 11.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent.  The agreements in
this Section 11.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

11.6.        Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the L/C

87


--------------------------------------------------------------------------------


Arranger that issues any Letter of Credit  or that causes any Letter of Credit
to be issued), except that (i) the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.


(B)             (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II)
BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN “ASSIGNEE”) ALL
OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL
OR A PORTION OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT) WITH THE
PRIOR WRITTEN CONSENT (ANY SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:

(A)          THE BORROWER, PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE
REQUIRED FOR AN (X) ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, AN
APPROVED FUND (AS DEFINED BELOW) OR, IF AN EVENT OF DEFAULT UNDER SECTION 9(A)
OR (F) HAS OCCURRED AND IS CONTINUING, ANY OTHER PERSON, (Y) ANY ASSIGNMENT BY
THE ADMINISTRATIVE AGENT (OR ITS AFFILIATES), PROVIDED THAT ANY SUCH ASSIGNMENT
OF A INITIAL TERM LOAN COMMITMENT OR INCREMENTAL TERM LOAN COMMITMENT PURSUANT
TO THIS CLAUSE (Y) SHALL REQUIRE THE CONSENT OF THE BORROWER (SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD) UNLESS SUCH ASSIGNMENT IS MADE IN CONNECTION WITH
THE PRIMARY SYNDICATION OF THE FACILITIES TO A PERSON DISCLOSED TO THE BORROWER
PRIOR TO THE CLOSING DATE OR (Z) ANY ASSIGNMENT OF TERM LOANS AND FUNDED
INCREMENTAL TERM LOANS; AND

(B)           THE ADMINISTRATIVE AGENT, PROVIDED THAT NO CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR (X) AN ASSIGNMENT TO AN ASSIGNEE THAT
IS A LENDER IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT, EXCEPT IN THE
CASE OF AN ASSIGNMENT OF A REVOLVING COMMITMENT TO AN ASSIGNEE THAT DOES NOT
ALREADY HAVE A REVOLVING COMMITMENT, (Y) ANY ASSIGNMENT BY THE ADMINISTRATIVE
AGENT (OR ITS AFFILIATES) OR (Z) ANY ASSIGNMENT OF TERM LOANS AND INCREMENTAL
TERM LOANS; AND

(C)           IN THE CASE OF ANY ASSIGNMENT OF A REVOLVING COMMITMENT, THE L/C
ARRANGER.

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A
LENDER OR AN APPROVED FUND OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF
THE ASSIGNING LENDER’S COMMITMENTS OR LOANS UNDER ANY FACILITY, THE AMOUNT OF
THE COMMITMENTS OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE

88


--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $1,000,000 AND, AFTER GIVING EFFECT
THERETO, THE ASSIGNING LENDER (IF IT SHALL RETAIN ANY REVOLVING COMMITMENT OR
LOANS) SHALL HAVE COMMITMENTS AND LOANS AGGREGATING AT LEAST $1,000,000, UNLESS
EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, PROVIDED
THAT (1) NO SUCH CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN EVENT OF
DEFAULT UNDER SECTION 9(A) OR (F) HAS OCCURRED AND IS CONTINUING AND (2) SUCH
AMOUNTS SHALL BE AGGREGATED IN RESPECT OF EACH LENDER AND ITS AFFILIATES OR
APPROVED FUNDS, IF ANY;

(B)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, AND, SUBJECT TO SECTION 4.13,
THE ASSIGNING LENDER OR THE ASSIGNEE LENDER SHALL PAY A PROCESSING AND
RECORDATION FEE OF $3,500 (EXCEPT FOR THE ADMINISTRATIVE AGENT AND ANY OF ITS
AFFILIATES AND THE BORROWER AND EXCEPT FOR ASSIGNMENTS BY A LENDER TO ANY OF ITS
AFFILIATES OR APPROVED FUNDS);

(C)           THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE; AND

(D)          IN THE CASE OF AN ASSIGNMENT BY A LENDER TO A CLO RELATED TO SUCH
LENDER (AS DEFINED BELOW), THE ASSIGNING LENDER SHALL RETAIN THE SOLE RIGHT TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, PROVIDED THAT THE ASSIGNMENT AND ASSUMPTION
BETWEEN SUCH LENDER AND SUCH CLO MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT
THE CONSENT OF SUCH CLO, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER THAT (1)
REQUIRES THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY PURSUANT TO THE
PROVISO TO THE SECOND SENTENCE OF SECTION 11.1 AND (2) DIRECTLY AFFECTS SUCH
CLO.

For the purposes of this Section 11.6, the terms “Approved Fund” and “CLO” have
the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an affiliate of such
investment advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an affiliate of such Lender.

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT
AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER

89


--------------------------------------------------------------------------------


THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE
CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A
PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 4.9,
4.10, 4.11 AND 10.5).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 11.6
SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF
THIS SECTION.

(IV)          THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS A
NON-FIDUCIARY AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY
OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND L/C OBLIGATIONS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT,
THE L/C ARRANGER AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE BORROWER, THE L/C ARRANGER AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER) AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B)
OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO
ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


(C)           (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE
LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ARRANGER AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT,
WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR
WAIVER THAT (1) REQUIRES THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY
PURSUANT TO THE PROVISO TO THE SECOND SENTENCE OF SECTION 11.1 AND (2) DIRECTLY
AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE
BORROWER AGREES THAT

90


--------------------------------------------------------------------------------



EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 4.9, 4.10 AND
4.11 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED
BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION
10.14(B) AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT SHALL BE SUBJECT
TO SECTION 10.14(B) AS THOUGH IT WERE A LENDER.

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 4.9 OR 4.10 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT,
UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE
BORROWER’S PRIOR WRITTEN CONSENT.  ANY PARTICIPANT THAT IS A NON-U.S. LENDER
SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 4.10 UNLESS SUCH PARTICIPANT
COMPLIES WITH SECTIONS 4.10(D) AND 4.10(E).


(D)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF
A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER
OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(E)           THE BORROWER, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT
LENDER, AGREES TO ISSUE NOTES TO ANY LENDER REQUIRING NOTES TO FACILITATE
TRANSACTIONS OF THE TYPE DESCRIBED IN PARAGRAPH (D) ABOVE.


(F)            NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY
OR ALL OF THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER
WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE AGENT AND WITHOUT
REGARD TO THE LIMITATIONS SET FORTH IN SECTION 11.6(B).  EACH OF THE BORROWER,
EACH LENDER AND THE ADMINISTRATIVE AGENT HEREBY CONFIRMS THAT IT WILL NOT
INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY OTHER PERSON IN INSTITUTING
AGAINST A CONDUIT LENDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY
OR LIQUIDATION PROCEEDING UNDER ANY STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE
YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST MATURING COMMERCIAL
PAPER NOTE ISSUED BY SUCH CONDUIT LENDER; PROVIDED, HOWEVER, THAT EACH LENDER
DESIGNATING ANY CONDUIT LENDER HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD
HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE ARISING
OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING AGAINST SUCH CONDUIT LENDER
DURING SUCH PERIOD OF FORBEARANCE.

11.7.        Adjustments; Set-off.  (a)  Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to it
under the Loan Documents, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations under the Loan Documents owing to such other Lender,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations under the Loan

91


--------------------------------------------------------------------------------


Documents owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.


(B)             IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED
BY LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER,
ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED
BY APPLICABLE LAW, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT UNDER SECTION 9(A) HEREOF, TO SET OFF AND APPROPRIATE AND APPLY AGAINST
SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR
CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR
CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR
ANY BRANCH OR AGENCY THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF  THE
BORROWER, AS THE CASE MAY BE.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE
BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION MADE
BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT
THE VALIDITY OF SUCH SETOFF AND APPLICATION.

11.8.        Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

11.9.        Severability.  Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.


11.10.      INTEGRATION.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REFLECTS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY AND SHALL NOT BE CONTRADICTED OR QUALIFIED BY
ANY OTHER AGREEMENT, ORAL OR WRITTEN, BEFORE THE DATE HEREOF.

11.11.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

92


--------------------------------------------------------------------------------


11.12.      Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK LOCATED IN THE CITY OR COUNTY OF NEW YORK, THE COURTS OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;

(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER AT ITS
ADDRESS SET FORTH IN SECTION 11.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

(E)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

11.13.      Acknowledgments.  The Borrower hereby acknowledges that:

(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

(B)           NO AGENT OR LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO
THE BORROWER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT AND
LENDERS, ON ONE HAND, AND THE BORROWER, ON THE OTHER HAND, IN CONNECTION
HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND

(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE BORROWER AND THE LENDERS.

11.14.      Releases of Guarantees and Liens.  (a)  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 11.1)
to take any action requested by the

93


--------------------------------------------------------------------------------


Borrower having the effect of releasing any Collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 11.1 or (ii) under the circumstances described in paragraph (b) below.


(B)           AT SUCH TIME AS THE LOANS, THE REIMBURSEMENT OBLIGATIONS AND THE
OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS (OTHER THAN UNASSERTED CONTINGENT
INDEMNIFICATION OBLIGATIONS AND BANK PRODUCT OBLIGATIONS) SHALL HAVE BEEN PAID
IN FULL, THE COMMITMENTS HAVE BEEN TERMINATED AND NO LETTERS OF CREDIT SHALL BE
OUTSTANDING, THE COLLATERAL SHALL BE RELEASED FROM THE LIENS CREATED BY THE
SECURITY DOCUMENTS, AND THE SECURITY DOCUMENTS AND ALL OBLIGATIONS (OTHER THAN
THOSE EXPRESSLY STATED TO SURVIVE SUCH TERMINATION) OF THE ADMINISTRATIVE AGENT
AND EACH LOAN PARTY UNDER THE SECURITY DOCUMENTS SHALL TERMINATE, ALL WITHOUT
DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PERSON, PROVIDED
THAT, THE ADMINISTRATIVE AGENT AGREES UPON SUCH TERMINATION TO PROMPTLY DELIVER
TO THE BORROWER UCC-3 TERMINATION STATEMENTS, DISCHARGES OF EXISTING MORTGAGES,
AND OTHER RELEASE AND TERMINATION DOCUMENTS AS ARE REASONABLY REQUESTED BY THE
BORROWER TO DISCHARGE THE LIENS AS A MATTER OF PUBLIC RECORD.

11.15.      Confidentiality.  The Administrative Agent and Lenders each
individually (and not jointly or jointly and severally) agree that all material
non-public information regarding Borrower and its Subsidiaries, their
operations, assets, and existing and contemplated business plans shall be
treated by the Administrative Agent and the Lenders in a confidential manner,
and shall not be disclosed by the Administrative Agent and the Lenders to
Persons who are not parties to this Agreement, except:  (a) to attorneys for and
other advisors, accountants, auditors, and consultants to any Lender (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such information and the Administrative Agent or such
Lender, as the case may be, shall be responsible for the compliance of such
person with this Section), (b) to Subsidiaries and Affiliates of any Lenders
(including the Bank Product Providers), provided that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 11.15, (c) as may be required by statute, decision, or
judicial or administrative order, rule, or regulation, (d) as may be agreed to
in writing in advance by Borrower or its Subsidiaries or as requested or
required by any Governmental Authority pursuant to any subpoena or other legal
process, (e) as to any such information that is or becomes generally available
to the public (other than as a result of prohibited disclosure by the
Administrative Agent or the Lenders), (f) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of any Lender’s interest under
this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee shall have agreed in writing to receive such information
hereunder subject to the terms of this Section, and (g) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents.  The
Administrative Agent and each Lender agrees that in the event the Administrative
Agent or such Lender, as the case may be, is requested or required to disclose
such information pursuant to clause (c) or (d) above, the Administrative Agent
or such Lender, as the case may be, shall, to the extent practicable, provide
the Borrower with notice of any such request or requirement.  The provisions of
this Section 11.15 shall

94


--------------------------------------------------------------------------------


survive for two calendar years after the payment in full of the Obligations
under the Loan Documents.

11.16.      Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by the Borrower under the Loan Documents or the
transfer to the Lenders of any property should for any reason subsequently be
declared to be void or voidable under any sate or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (collectively, a “Voidable Transfer”), and if
the Lenders are required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of their
respective counsel, then, as to any Voidable Transfer, or the amount thereof
that the Lenders are required or elect to repay or restore, and as to all
reasonable costs, expenses and attorneys fees of the lenders related thereto,
the liability of the Borrower automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

11.17.      WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

11.18.      [Intentionally Omitted].

11.19.      Borrower Acknowledgment of Prior Obligations and Continuation
Thereof.  Borrower (a) consents to the amendment and restatement of the Original
Credit Agreement by this Agreement; (b) acknowledges and agrees that (i) its
obligations owing to Administrative Agent, and (ii) the prior grant or grants
(if any) of security interests in favor of the Administrative Agent, for the
benefit of the Lender Group, in its properties and assets, in each case under
each “Loan Document” (as defined in the Original Credit Agreement; hereinafter
referred to as the “Original Loan Documents”) to which it is a party shall,
except to the extent amended prior to the date hereof, be in respect of the
obligations of Borrower under this Agreement and the other Loan Documents; (c)
reaffirms (i) all of its obligations owing to the Lender Group, and (ii) all
prior grants (if any) of security interests in favor of the Lender Group, or any
member of the Lender Group, under each Original Loan Document and each Loan
Document, except to the extent amended prior to the date hereof; and (d) agrees
that, except as expressly amended hereby or as amended by the other Loan
Documents dated as of the date hereof, or, in the case of the Intercreditor
Agreement and Subordination Agreement (as each such term is defined in the
Original Credit Agreement), terminated, each of the Original Loan Documents to
which it is a party is and shall remain in full force and effect.  Borrower
acknowledges that, as of the Initial Borrowing Date, under the Original Credit
Agreement: (i) the aggregate outstanding principal amount of the “Revolving
Loans” (as defined in the Original Credit Agreement, hereinafter referred to as
the “Original Revolving Loans”) is $0, (ii) the accrued but unpaid interest on
such Original Revolving Loans and accrued fees is $0, (iii) the aggregate
outstanding principal amount of the Term Loan (as defined in the Original Credit
Agreement, hereinafter referred to as the “Original Term Loan”) is $78,100,000,
(iv) the accrued but unpaid interest on such Original Term Loan is $0, and (v)
the aggregate outstanding amount

95


--------------------------------------------------------------------------------


of Letters of Credit (as defined in the Original Credit Agreement, hereinafter
referred to as the “Original Letters of Credit”) is $6,672,000.  Borrower hereby
confirms and agrees that all outstanding principal, interest and fees (including
such accrued and unpaid principal, interest and fees set forth in the
immediately preceding sentence) and other obligations under the Original Credit
Agreement immediately prior to the Initial Borrowing Date shall, to the extent
not paid on the Initial Borrowing Date, from and after the Initial Borrowing
Date, be, without duplication, Obligations owing and payable pursuant to this
Agreement (with respect to all such amounts, payable on the first applicable
payment date for such type of payment following the Initial Borrowing Date as
part of all other amounts payable on such date) and the other Loan Documents as
in effect from time to time, shall accrue interest thereon as specified in this
Agreement, and shall be secured by this Agreement and the other Loan Documents. 
Although Borrower has been informed of the matters set forth herein and has
acknowledged and agreed to same, it understands that the Lender Group shall have
no obligation to inform it of such matters in the future or to seek its
acknowledgement or agreement to future amendments or modifications, and nothing
herein shall create such a duty

11.20.      No Novation.  This Agreement does not extinguish the obligations for
the payment of money outstanding under the Original Credit Agreement or
discharge or release the obligations or the liens or priority of any mortgage,
pledge, security agreement or any other security therefor, except to the extent
amended prior to the date hereof.  Nothing herein contained shall be construed
as a substitution or novation of the obligations outstanding under the Original
Credit Agreement, the other Original Loan Documents or instruments securing the
same, which shall remain in full force and effect, except as modified hereby or
by instruments executed concurrently herewith or, in the case of the
Intercreditor Agreement and Subordination Agreement (as each such term is
defined in the Original Credit Agreement), terminated.  Nothing expressed or
implied in this Agreement shall be construed as a release or other discharge of
Borrower from any of its obligations or liabilities under the Original Credit
Agreement or any of the security agreements, pledge agreements, mortgages,
guaranties or other loan documents executed in connection therewith, except to
the extent amended prior to the date hereof.  Borrower hereby (a) confirms and
agrees that each Original Loan Document (other than the Intercreditor Agreement
and Subordination Agreement (as each such term is defined in the Original Credit
Agreement)) to which it is a party that is not being amended and restated
concurrently herewith is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects except that on and after the
Initial Borrowing Date, all references in any such Original Loan Document to
“the Credit Agreement”, “this Agreement”, “thereto”, “thereof”, “thereunder” or
words of like import referring to the Original Credit Agreement shall mean the
Original Credit Agreement as amended and restated by this Agreement; and (b)
confirms and agrees that to the extent that any such Original Loan Document
purports to assign or pledge to the Lender Group or to grant to the Lender Group
a security interest in or lien on, any collateral as security for the
obligations of Borrower from time to time existing in respect of the Original
Credit Agreement, such pledge or assignment or grant of the security interest or
lien is hereby ratified and confirmed in all respects.

11.21.      Delivery of Addenda.  Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent an Addendum duly
executed by such Lender.

96


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

EINSTEIN NOAH RESTAURANT GROUP, INC.
(formerly known as NEW WORLD
RESTAURANT GROUP, INC.)

 

 

By:

/s/ Paul J.B. Murphy, III

 

 

Name: Paul J.B. Murphy, III

 

Title: President and Chief Executive Officer

 

 

 

 

 

WELLS FARGO FOOTHILL, INC., as
Administrative Agent, as L/C Arranger,
and as a Lender

 

 

 

 

By:

/s/ Kevin P. Smith

 

 

Name: Kevin P. Smith

 

Title: Vice President

[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------